EXHIBIT 10.1
 
 
SECOND AMENDMENT TO CREDIT AGREEMENT
 
This Second Amendment to Credit Agreement dated as of June 6, 2011, (this
"Amendment") is among Cameron International Corporation ("Parent"); Cameron
Limited, Cameron GmbH, Cameron (Singapore) Pte. Ltd., Cameron Canada
Corporation, and Cameron Lux III S.A.R.L. (the "Borrowing Subsidiaries"; and
together with the Parent, the "Borrowers"); the Lenders (as defined below);
JPMorgan Chase Bank, N.A., as LC Issuer and as Administrative Agent (in such
capacity, the "Agent"), and Banco Bilbao Vizcaya Argentaria, Standard Chartered
Bank, and Citibank, N.A. as Syndication Agents.
                                                      
INTRODUCTION
 
Reference is made to the Credit Agreement dated as of April 14, 2008 (as
modified, the "Credit Agreement"), among the Parent, the Borrowing Subsidiaries,
the Lenders, the Syndication Agents (as defined therein) and the
Agent.  Capitalized terms used herein but not defined herein shall have the
meanings specified by the Credit Agreement.
 
The Borrowers have requested, and the Lenders and the Administrative Agent have
agreed, on the terms and conditions set forth herein, to make certain amendments
to the Credit Agreement, including the extension, increase, and modification of
the Aggregate Commitment.
 
J.P. Morgan Securities LLC will act as lead arranger and book runner with
respect to the foregoing, and Banco Bilbao Vizcaya Argentaria, Standard
Chartered Bank, and Citibank, N.A. will be the Syndication Agents with respect
thereto.
 
Therefore, in connection with the foregoing and for other good and valuable
consideration, the Parent, the Borrowing Subsidiaries, the Lenders, and the
Agent hereby agree as follows:
 
Section 1. Amendments to Credit Agreement.  The Credit Agreement is hereby
amended and restated in its entirety as set forth in Annex A attached hereto.
 
Section 2. Waiver of Notice Requirement.  The 10 Business Days' prior notice
required under Section 2.27.1 of the Credit Agreement with respect to a
Commitment Increase is hereby waived.
 
Section 3. Representations and Warranties.  The Borrowers represent and warrant
that (a) the execution, delivery and performance of this Amendment are within
the corporate power and authority of the Borrowers and have been duly authorized
by appropriate proceedings, (b) this Amendment constitutes a legal, valid, and
binding obligation of the Borrowers enforceable in accordance with its terms,
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights of creditors generally and
general principles of equity, (c) no Unmatured Default or Default has occurred
and is continuing on and as of the date of this Amendment and after giving
effect hereto, and (d) the representations and warranties set forth in the
Credit Agreement are true and correct in all material respects (other than those
representations and warranties that are subject to a materiality qualifier,
which shall be true and correct in all respects) on and as of the date of this
Amendment and after giving effect hereto, as though made on and as the date
hereof (or, if any such representation or warranty is expressly stated to have
been made as of a specific date, as of such specific date).
 


 

 
 

--------------------------------------------------------------------------------

 



 
Section 4. Effectiveness.  This Amendment shall become effective as of the date
hereof, and the Credit Agreement shall be amended and restated as provided
herein as of such effective date, upon the satisfaction of the following
conditions precedent:
 
(a) the Borrowers, the Agent, and the Lenders whose consent is required to
effect the amendments contemplated hereby shall have delivered duly and validly
executed originals of this Amendment to the Agent (or its counsel);
 
(b) the Agent (or its counsel) shall have received such additional
documentation, including but not limited to officer's certificates, resolutions,
good standing certificates, incumbency certificates and opinions of counsel each
in form and substance reasonably acceptable to the Agent and, where applicable,
duly executed and delivered by a duly authorized officer of each applicable Loan
Party;
 
(c) the representations and warranties in this Amendment shall be true and
correct in all material respects (other than those representations and
warranties that are subject to a materiality qualifier, which shall be true and
correct in all respects) on and as of the date of this Amendment and after
giving effect hereto;
 
(d) on the effective date hereof, the Borrowers shall prepay any Revolving Loans
outstanding on such date (and pay any additional amounts required pursuant to
Section 3.4 of the Credit Agreement) to the extent necessary to keep outstanding
Revolving Loans ratable with any revised Pro Rata Shares of the respective
Lenders effective as of such date (giving effect to the Commitment Increase);
 
(e) giving effect to the Commitment Increase and the Commitment Maturity Date
extensions effectuated hereby, the aggregate principal amount of the Commitments
having a Commitment Maturity Date of June 6, 2016, shall be at least
$450,000,000; and
 
(f) the Agent shall have received, or shall concurrently receive (i) for the
account of each Lender whose Commitment has a Commitment Maturity Date of June
6, 2016 (giving effect hereto), an upfront fee in an amount previously agreed on
the aggregate principal amount such Lender's final allocated Commitment, (ii)
such other fees as may be mutually agreed between the Lead Arranger and the
Parent, and (iii) for the account of the applicable Person, payment of all other
fees payable in connection with this Amendment, to the extent invoiced at least
two Business Days prior to the effective date hereof.
 
Section 5. Effect on Credit Documents.
 
(a) General.  Except as modified hereby, the Credit Agreement and all other Loan
Documents remain in full force and effect as originally executed.  Except for
the waiver of notice expressly provided in Section 2 hereof, nothing herein
shall act as a waiver of any of the Administrative Agent's or any Lender's
rights under the Loan Documents as amended, including the waiver of any default
or event of default, however denominated.  The Borrowers acknowledge and agree
that this Amendment shall in no manner impair or affect the validity or
enforceability of the Credit Agreement.  This Amendment is a Loan Document for
the purposes of the provisions of the other Loan Documents.  Without limiting
the foregoing, any breach of representations, warranties, and covenants under
this Amendment may be an Unmatured Default or Default under the other Loan
Documents.
 


 
-2-
 

 
 

--------------------------------------------------------------------------------

 



 
(b) Credit Facility.
 
(i)           Upon effectiveness of this Amendment (y) each Lender shall have
the Commitment set forth opposite such Lender's name on the Commitment Schedule
attached to Annex A hereto under the caption "Commitment" and (z) the Commitment
Maturity Date of each Lender shall be as set forth on such Commitment Schedule.
 
(ii)           Each Lender that did not have a Commitment prior to its execution
of this Amendment is hereby added to the Credit Agreement as an Additional
Lender in accordance with Section 2.27.1 of the Credit Agreement, with a
Commitment and Commitment Maturity Date as provided above, and each such
Additional Lender agrees to be bound by all of the terms and provisions of the
Credit Agreement binding on each Lender.
 
(iii)           Certain Lenders that had Commitments prior to their execution of
this Amendment have agreed to extend the Commitment Maturity Date of, and in
certain cases increase the amount of, their respective Commitments.  The
Commitment Maturity Date of each such Lender is hereby extended and the
Commitment of each such Lender is hereby increased, as applicable, to the
respective Commitment Maturity Date and Commitment set forth on the Commitment
Schedule.
 
Section 6. Reaffirmation of Guaranty.  By its signature hereto, the Parent
represents and warrants that it has no defense to the enforcement of the
Guaranty, and that according to its terms the Guaranty will continue in full
force and effect to guaranty the Subsidiary Borrowers' obligations under the
Credit Agreement and the other amounts described in the Guaranty following the
execution of this Amendment.
 
Section 7. Choice of Law.   THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.
 
Section 8. Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, and may be executed and
delivered by telecopier or other electronic means such as portable digital
format (PDF).
 
Section 9. ENTIRE AGREEMENT.  THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
 
[Remainder of page intentionally blank.  Signatures appear on the following
pages.]
 
-3-
 

 
 

--------------------------------------------------------------------------------

 

EXECUTED as of the date first above written.
 


 

   
CAMERON INTERNATIONAL CORPORATION
 
 
By:
/s/  H. Keith Jennings                                                  
 
Name:
H. Keith Jennings
 
Title:
VP & Treasurer
               
CAMERON LIMITED
CAMERON GMBH
CAMERON (SINGAPORE) PTE. LTD.
CAMERON CANADA CORPORATION
CAMERON LUX III S.A.R.L
 
 
By:
/s/  H. Keith Jennings                                                   
 
Name:
H. Keith Jennings
 
Title:
Attorney in Fact



 


 


 


 


 


 
Signature Page to Second Amendment to Credit Agreement


 


 
                                                                   

 
 

--------------------------------------------------------------------------------

 


   
JPMORGAN CHASE BANK, N.A.
individually, as Administrative Agent,
and as L/C Issuer
 
By:
/s/  Thomas Okamoto                                                         
 
Name:
Thomas Okamoto
 
Title:
Authorized Officer
     

 
 
Signature Page to Second Amendment to Credit Agreement
 
 
 
 

--------------------------------------------------------------------------------

 
 

   
J.P. MORGAN EUROPE LIMITED,
as European Administrative Agent and
UK Swing Line Lender
 
By:
/s/  Alastair A.
Stevenson                                                          
 
Name:
Alastair A. Stevenson
 
Title:
Managing Director
     

 
 
Signature Page to Second Amendment to Credit Agreement
 
 
 
 

--------------------------------------------------------------------------------

 


   
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,
as Canadian Administrative Agent and
Canadian Swing Line Lender
 
By:
/s/  Thomas Okamoto                                                           
 
Name:
Thomas Okamoto
 
Title:
Authorized Officer
     

 
 
Signature Page to Second Amendment to Credit Agreement
 
 
 
 

--------------------------------------------------------------------------------

 

 
 

   
JPMORGAN CHASE BANK, N.A.,
SINGAPORE BRANCH,
as Singapore Swing Line Lender
 
By:
/s/  Ruth Lee                                               
 
Name:
Ruth Lee
 
Title:
Executive Director
     

 
 
 
 
Signature Page to Second Amendment to Credit Agreement
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


   
BANCO BILBAO VIZCAYA ARGENTARIA, S.A.
NEW YORK BRANCH,
individually and as Syndication Agent
 
By:
/s/  Nietzsche Rodricks                                                  
 
Name:
Nietzsche Rodricks 
 
Title:
Senior Banker
             
By:
/s/  Peter Tommaney                                                      
 
Name:
Peter Tommaney
 
Title:
Senior Vice President

 
 
 
Signature Page to Second Amendment to Credit Agreement
 
 

--------------------------------------------------------------------------------

 

 
 

   
CITIBANK, N.A.,
individually and as Syndication Agent
 
By:
/s/  John F. Miller                                                
 
Name:
John F. Miller
 
Title:
Attorney-in-Fact
     







































  
 

 
 
 
Signature Page to Second Amendment to Credit Agreement

 
 
 

--------------------------------------------------------------------------------

 

  
 

   
STANDARD CHARTERED BANK,
individually and as Syndication Agent
 
By:
/s/  Jim Hughes                                        
 
Name:
Jim Hughes
 
Title:
Director, Head of Loan Distribution
             
By:
/s/  Andrew Y. Ng                                    
 
Name:
Andrew Y. Ng
 
Title:
Director, Standard Chartered Bank NY

  
 

 
 
                                                                       
Signature Page to Second Amendment to Credit Agreement
 
 
 
                                                                 

 
 

--------------------------------------------------------------------------------

 

 
 

   
EXPORT DEVELOPMENT CANADA
 
By:
/s/  David Kneebone                                 
 
Name:
David Kneebone
 
Title:
Financing Manager
             
By:
/s/  Christiane De Billy                                   
 
Name:
Christiane De Billy
 
Title:
Financing Manager

 
 
 
 
Signature Page to Second Amendment to Credit Agreement

 
 

--------------------------------------------------------------------------------

 


   
THE ROYAL BANK OF SCOTLAND PLC
 
By:
/s/  Brian D. Williams                                        
 
Name:
Brian D. Williams
 
Title:
Authorized Signatory
     

 
 
Signature Page to Second Amendment to Credit Agreement
 
 
 
 

--------------------------------------------------------------------------------

 


   
UBS LOAN FINANCE LLC
 
By:
/s/  Irja R. Otsa                        
 
Name:
Irja R. Otsa
 
Title:
Associate Director
             
By:
/s/  Mary E. Evans                     
 
Name:
Mary E. Evans
 
Title:
Associate Director

 
Signature Page to Second Amendment to Credit Agreement

 
 

--------------------------------------------------------------------------------

 


   
AMEGY BANK NATIONAL ASSOCIATION
 
By:
/s/  G. Scott Collins                                                 
 
Name:
G. Scott Collins
 
Title:
Vice President
     

 
                                                                   
Signature Page to Second Amendment to Credit Agreement

 
 

--------------------------------------------------------------------------------

 

                                                                    

   
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
 
By:
/s/  Arl
Bruger                                                                      
 
Name:
Arl Bruger
 
Title:
Vice President
             
By:
/sVipul
Dhadda                                                                     
 
Name:
Vipul Dhadda
 
Title:
Associate

                                                                       
Signature Page to Second Amendment to Credit Agreement
                                                                    

 
 

--------------------------------------------------------------------------------

 

                                                                     

   
MORGAN STANLEY BANK, N.A.
 
By:
/s/  Sherrese Clarke                              
 
Name:
Sherrese Clarke
 
Title:
Authorized Signatory
     



















































Signature Page to Second Amendment to Credit Agreement




                                                                 

 
 

--------------------------------------------------------------------------------

 

                                                                  ANNEX A
                                                                    
Annex A to Second Amendment to Credit Agreement
                                                                 

 
 

--------------------------------------------------------------------------------

 

Annex A


CREDIT AGREEMENT
 
AMONG
 
CAMERON INTERNATIONAL CORPORATION,
 
AND THE OTHER BORROWERS NAMED HEREIN
 
AS BORROWERS,
 
THE LENDERS NAMED HEREIN,
 
JPMORGAN CHASE BANK, N.A.
 
AS ADMINISTRATIVE AGENT,
 
J.P. MORGAN SECURITIES LLC
 
AS LEAD ARRANGER AND SOLE BOOK RUNNER,
 
AND
 
THE ROYAL BANK OF SCOTLAND PLC, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., DNB NOR
BANK ASA, AND EXPORT DEVELOPMENT CANADA
 
AS SYNDICATION AGENTS
 
DATED AS OF
 
APRIL 14, 2008
 
AS AMENDED AND RESTATED AS OF
 
JUNE 6, 2011
 
PURSUANT TO THE SECOND AMENDMENT TO CREDIT AGREEMENT
 


 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


Page
 

ARTICLE I  DEFINITIONS 1 
1.1
Definitions
21
1.2
Interpretive Provisions
22
ARTICLE II
THE CREDITS
22
2.1
Commitment
22
2.2
Determination of Dollar Amounts; Required Payments; Termination
23
2.3
Ratable Loans
23
2.4
Types of Advances
23
2.5
Swing Line Loans
24
 
2.5.1    Canadian Swing Line Loans
24
 
2.5.2    US Swing Line Loans
26
 
2.5.3    UK Swing Line Loans
28
 
2.5.4    Singapore Swing Line Loans
30
2.6            Commitment Fee; Usage Fee; Reductions in Aggregate Comments 32   
2.6.1    Commitment Fee
32
 
2.6.2    Usage Fee
33
 
2.6.3    Reductions in Aggregate Commitment
33
2.7
Minimum Amount of Each Advance
33
2.8
Optional Principal Payments
33
2.9
Method of Selecting Types and Interest Periods for New Advances
34
2.10
Conversion and Continuation of Outstanding Advances
34
2.11
Method of Borrowing
36
2.12
Changes in Interest Rate, etc
36
2.13
Rates Applicable After Default
37
2.14
Method of Payment
37
2.15
Defaulting Lenders
38
 
2.15.1    Reallocation of Participations to Reduce Fronting Exposure
38
 
2.15.2    Cash Collateral, Repayment of Swing Line Loans
38
 
2.15.3    Defaulting Lender Cure
39
 
2.15.4    New Swing Line Loans/Facility LCs
39
2.16
Noteless Agreement; Evidence of Indebtedness
39





-i-

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)
Page
 
2.17
Telephonic Notices
40
2.18
Interest Payment Dates; Interest and Fee Basis
40
2.19
Notification of Advances, Interest Rates, Prepayments and Commitment Reductions
41
2.20
Lending Installations
41
2.21
Non-Receipt of Funds by an Administrative Agent
41
2.22
Market Disruption
42
2.23
Judgment Currency
43
2.24
Additional Borrowing Subsidiaries
43
2.25
Lender Replacement
44
2.26
Facility LCs
44
 
2.26.1    Issuance
44
 
2.26.2    Participations
45
 
2.26.3    Notice
45
 
2.26.4    LC Fees
45
 
2.26.5    Administration; Reimbursement by Lenders
46
 
2.26.6    Reimbursement by Borrower
47
 
2.26.7    Obligations Absolute
47
 
2.26.8    Actions of LC Issuers
48
 
2.26.9    Indemnification
48
 
2.26.10    Lenders' Indemnification
49
 
2.26.11    Facility LC Collateral Account
49
 
2.26.12    Rights as a Lender
51
 
2.26.13    Bank Guaranties
51
 
2.26.14    Facility LCs Issued for Subsidiaries
51
2.7           Increase in Aggregate Commitment 51   2.8           Extension of
Facility Termination Date 53   
2.28.1    Second Amendment Effective Date Extension
53
 
2.28.2    Post-Second Amendment Requests for Extension
53
ARTICLE III
YEILD PROTECTION; TAXES 
56
3.1
Yield Protection
56



 


-ii-

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)
Page
 
3.2
Changes in Capital Adequacy Regulations
57
3.3
Availability of Types of Advances
58
3.4
Funding Indemnification
58
3.5
Taxes
58
3.6
Lender Statements; Survival of Indemnity
62
ARTICLE IV
CONDITIONS PRECEDENT
62
4.1
Initial Credit Extensions
62
 
4.1.1    Closing Documents
62
 
4.1.2    Fees
64
4.2
Each Credit Extension
64
ARTICLE V
REPRESENTATIONS AND WARRANTIES
65
5.1
Existence and Standing
65
5.2
Authorization and Validity
65
5.3
No Conflict; Government Consent
66
5.4
Financial Statements
66
5.5
        Taces
66
5.6
Litigation and Contingent Obligations
66
5.7
Subsidiaries
67
5.8
ERISA
67
5.9
Accuracy of Information
67
5.10
Regulation U
67
5.11
[Reserved]
67
5.12
Compliance With Laws
67
5.13
Ownership of Properties
67
5.14
Plan Assets; Prohibited Transactions
67
5.15
Environmental Matters
67
5.16
Investment Company Act
68
5.17
[Reserved]
68
5.18
Reportable Transaction
68
5.19
Foreign Assets Control Regulations, etc.
68
5.20
Obligations Pari Passu
68



-iii-

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)
Page
 
ARTICLE VI
COVENANTS
69
6.1
Financial Reporting
69
6.2
Use of Proceeds
70
6.3
Notice of Default
71
6.4
Conduct of Business
71
6.5
Taxes
71
6.6
Insurance
71
6.7
Compliance with Laws
71
6.8
Maintenance of Properties
71
6.9
Inspection
72
6.10
[Reserved]
72
6.11
Indebtedness
72
6.12
Merger
72
6.13
Sale of Assets
72
6.14
[Reserved]
72
6.15
Liens
72
6.16
Affiliates
73
6.17
Environmental Matters
74
6.18
Restrictions on Subsidiary Payments
74
6.19
ERISA Compliance
74
6.20
Total Debt to Total Capitalization Ratio
74
ARTICLE VII
DEFAULTS
74
ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
77
8.1
Acceleration; Facility LC Collateral Account
77
8.2
Amendments
78
8.3
Preservation of Rights
79
ARTICLE IX
GENERAL PROVISIONS
79
9.1
Survival of Representations
79
9.2
Governmental Regulation
80
9.3
Headings
80
9.4
Entire Agreement
80



-iv-

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)
Page
 
9.5
Several Obligations; Benefits of this Agreement
80
9.6
Expenses; Indemnification
80
9.7
Numbers of Documents
82
9.8
Accounting
82
9.9
Severability of Provisions
82
9.10
Nonliability of Lenders
82
9.11
Confidentiality
83
9.12
Nonreliance
84
9.13
Disclosure
84
9.14
USA PATRIOT Act Notice
84
9.15
Interest Rate Limitation
84
ARTICLE X
THE ADMINISTRATIVE AGENT
85
ARTICLE XI
SETOFF; RATABLE PAYMENTS
87
11.1
Setoff
87
11.2
Ratable Payments; Sharing of Set-offs
87
ARTICLE XII
BENEFITS OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
88
12.1
Successors and Assigns
88
12.2
Dissemination of Information
92
ARTICLE XIII
NOTICES
92
13.1
Notices
92
13.2
Change of Address
93
ARTICLE XIV
COUNTERPARTS
93
ARTICLE XV
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
93
15.1
CHOICE OF LAW
93
15.2
CONSENT TO JURISDICTION
94
15.3
WAIVER OF JURY TRIAL
94



-v-



 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)


 
 
SCHEDULES AND EXHIBITS
 
PRICING SCHEDULE
 
COMMITMENT SCHEDULE
 
EXHIBIT A-1
FORM OF IN-HOUSE COUNSEL OPINION
EXHIBIT A-2
FORM OF OUTSIDE COUNSEL OPINION
EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE
EXHIBIT C
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
EXHIBIT D
FORM OF LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION
EXHIBIT E
FORM OF NOTE
EXHIBIT F
FORM OF JOINDER AGREEMENT
EXHIBIT G
FORM OF GUARANTY
SCHEDULE 1
MANDATORY COST FORMULAE
SCHEDULE 2
[RESERVED]
SCHEDULE 3
LIENS
SCHEDULE 4
EUROCURRENCY PAYMENT OFFICES OF THE AGENT
SCHEDULE 5
EXISTING LETTERS OF CREDIT



 


 


 


 


 


 


 


 
-vi-
 


 

 
 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT
 
This Agreement dated as of April 14, 2008, as amended and restated as of June 6,
2011, is among Cameron International Corporation, Cameron Limited, Cameron GmbH,
Cameron (Singapore) Pte. Ltd., Cameron Canada Corporation, Cameron Lux III SARL,
the Lenders (defined below), The Royal Bank of Scotland plc, The Bank of
Toyko-Mitsubishi UFJ, Ltd., DnB NOR Bank ASA, and Export Development Canada as
Syndication Agents, and JPMorgan Chase Bank, N.A., as L/C Issuer and
Administrative Agent.  The parties hereto agree as follows:
 
ARTICLE I
                               
DEFINITIONS
 
1.1 Definitions.  As used in this Agreement:
 
“Additional Commitment Lender” is defined in Section 2.28(c).
 
"Additional Lender" is defined in Section 2.27(a).
 
"Additional Provision Date" means April 14, 2013, or such earlier date on which
none of the Commitments has a Commitment Maturity Date of earlier than June 6,
2016.
 
"Administrative Agent" means JPMorgan Chase Bank, N.A. in its capacity as
contractual representative of the Lenders pursuant to Article X, and not in its
individual capacity as a Lender, and any successor Administrative Agent
appointed pursuant to Article X.
 
"Administrative Questionnaire" means an administrative questionnaire supplied by
the Administrative Agent.
 
"Advance" means a borrowing hereunder, (a) made by some or all of the Lenders on
the same Borrowing Date, or (b) converted or continued by the Lenders on the
same date of conversion or continuation, consisting, in either case, of the
aggregate amount of the several Loans of the same Type and, in the case of
Eurocurrency Loans, in the same Agreed Currency and for the same Interest
Period.  The term "Advance" shall include Swing Line Loans unless otherwise
expressly provided.
 
"Affiliate" of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
stock, by contract or otherwise.
 
"Agreed Currencies" means (a) Dollars, (b) so long as such currencies remain
Eligible Currencies, British Pounds Sterling, Canadian Dollars, and, the Euro,
and (c) any other Eligible Currency which a Borrower requests the Administrative
Agent to include as an Agreed Currency hereunder and which is acceptable to all
of the Lenders.
 

 
 

--------------------------------------------------------------------------------

 



 
"Aggregate Commitment" means the aggregate of the Commitments of all the Lenders
(both Commitments (All Borrowers) and the Commitment (EDC Permitted Borrowers)),
as reduced or increased from time to time pursuant to the terms hereof.
 
"Aggregate Outstanding Credit Exposure" means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.
 
"Agreement" means this credit agreement, as it may be amended, restated,
modified or supplemented and in effect from time to time.
 
"Agreement Accounting Principles" means generally accepted accounting principles
as in effect from time to time.
 
"Alternate Base Rate" means, for any day, a rate of interest per annum equal to
the higher of (a) the Prime Rate for such day and (b) the sum of the Federal
Funds Effective Rate for such day plus 1/2% per annum.
 
"Anniversary Date" means each annual anniversary of the Second Amendment
Effective Date.
 
"Applicable Fee Rate" means, at any time, the percentage rate per annum at which
Commitment Fees or usage fees are accruing at such time as set out in the
attached Pricing Schedule.
 
"Applicable Margin" means, with respect to Advances of any Type or Facility LC's
of any Type, at any time, the percentage rate per annum which is applicable at
such time with respect to Advances or Facility LC's of such Type as set out in
the attached Pricing Schedule.
 
"Approximate Equivalent Amount" of any currency with respect to any amount of
Dollars shall mean the Equivalent Amount of such currency with respect to such
amount of Dollars on or as of such date, rounded up to the nearest amount of
such currency as determined by the Administrative Agent from time to time.
 
"Arranger" means J.P. Morgan Securities LLC and its successors, in its capacity
as Lead Arranger and Sole Book Runner.
 
"Article" means an article of this Agreement unless another document is
specifically referenced.
 
"Authorized Officer" means, with respect to any of the Borrowers, any of the
chief executive officer, president, chief financial officer, treasurer,
assistant treasurer, or controller, acting singly.
 
"Availability" is defined in Section 7.2.
 


 
-2-
 

 
 

--------------------------------------------------------------------------------

 



 
"Available Aggregate Commitment" means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.
 
"Bank Guaranty" means a guaranty executed by a LC Issuer with respect to
obligations of a Borrower and provided pursuant to this Agreement.
 
"Borrower" means any of the Parent and the Borrowing Subsidiaries and
"Borrowers" means, collectively, the Parent and the Borrowing Subsidiaries.
 
"Borrowing Date" means a date on which an Advance is made hereunder.
 
"Borrowing Notice" is defined in Section 2.9.
 
"Borrowing Subsidiary" means each of Cameron Limited, Cameron GmbH, Cameron
(Singapore) Pte. Ltd., Cameron Canada Corporation, Cameron Lux III SARL and any
other Subsidiary of the Parent which has entered into a Joinder Agreement.
 
"Business Day" means any day that is not a Saturday, Sunday or any other day on
which commercial banks in New York City and Chicago are authorized or required
by Law to remain closed; provided that, when used in connection with a
Eurocurrency Loan or Loan denominated in an Agreed Currency, the term "Business
Day" shall also exclude any day on which banks are not open for dealings in
Dollar deposits or Agreed Currencies in the principal financial center of the
country in which payment or purchase of such Agreed Currency can be made or on
which dealings in the relevant Agreed Currency are not carried on in the London
interbank market (and, if the Advance which is the subject of a borrowing,
drawing, payment, reimbursement or rate selection is denominated in Euros, the
term "Business Day" shall also exclude any day that is not a TARGET day).
 
"Canadian Administrative Agent" means JPMorgan Chase Bank, N.A., Toronto Branch
and its successors in its capacity as sub-agent of the Administrative Agent with
respect to Loans and Facility LCs denominated in Canadian Dollars.
 
"Canadian Borrower" means any Borrowing Subsidiary which is incorporated under
and operating in Canada or one of its provinces.
 
"Canadian Dollars" means the lawful currency of Canada.
 
"Canadian Prime Rate" means, for any day, the greater of (a) the annual rate of
interest announced from time to time by the Canadian Administrative Agent as its
reference rate then in effect for determining interest rates on Canadian Dollar
denominated commercial loans in Canada and (b) the annual rate of interest equal
to the sum of (i) the CDOR Rate for 30 days and (ii) 0.50% per annum.
 
"Canadian Swing Line Borrowing Notice" is defined in Section 2.5.1(b).
 


 
-3-
 

 
 

--------------------------------------------------------------------------------

 



 
"Canadian Swing Line Commitment" means the obligation of the Canadian Swing Line
Lenders to make, in the aggregate for all such Lenders, Canadian Swing Line
Loans up to a maximum principal amount of $15,000,000 at any one time
outstanding.
 
"Canadian Swing Line Lender" means JPMorgan Chase Bank, N.A., Toronto Branch,
and each other Lender which agrees at the request of the Parent to act as a
Canadian Swing Line Lender hereunder, or any other Lender which may succeed to
their rights and obligations as Canadian Swing Line Lender pursuant to the terms
of this Agreement, and "Canadian Swing Line Lenders" means, collectively, all of
such Canadian Swing Line Lenders.  Each Canadian Swing Line Lender must be
exempt from withholding taxes imposed by Canada on interest payments made by the
Parent or any Canadian Borrower, but need not be located in Canada.
 
"Canadian Swing Line Loan" means a Loan made available to the Parent or any
Canadian Borrower by the Canadian Swing Line Lenders pursuant to Section 2.5.1.
 
"Canadian Swing Line Share" means, with respect to a Canadian Swing Line Lender,
a portion equal to a fraction the numerator of which is the Dollar Amount set
out opposite its signature below under the heading "Canadian Swing Line Loan
Commitment" (as it may be modified as a result of any assignment that has become
effective pursuant to Section 12.3.2 or as otherwise modified from time to time
pursuant to the terms hereof) and the denominator of which is Dollar Amount of
the Canadian Swing Line Commitment.
 
"Capitalized Lease" of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
 
"Capitalized Lease Obligations" of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.
 
"CDOR Rate" means, for any date, the per annum rate of interest which is the
rate based on the rate applicable to Canadian Dollar bankers' acceptances for a
term comparable to that specified in the Borrowing Notice appearing on the
"Reuters Screen CDOR Page" on such date, or if such date is not a Business Day,
then on the immediately preceding Business Day, provided, however, that if no
such rate appears on the Reuters Screen CDOR Page as contemplated, then the CDOR
Rate on any date shall be calculated as the arithmetic mean of the rates for the
term and amount referred to above applicable to Canadian Dollar bankers'
acceptances quoted by the Canadian Administrative Agent, or such other banks as
may be appointed by the Canadian Administrative Agent in consultation with the
Parent, as of 10:00 a.m. (Toronto time), on such date or, if such date is not a
Business Day, then on the immediately preceding Business Day.
 
"CERCLA" means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, and all rules and regulations and
requirements thereunder in each case as now or hereafter in effect.
 
"Change in Control" means the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d 3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 50% or more of the outstanding shares of voting stock of the Parent.
 
"Change in Law" means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the LC Issuer (or, for
purposes of Section 3.2, by any Lending Installation of such Lender or by such
Lender's or the LC Issuer's holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a "Change in
Law", regardless of the date enacted, adopted or issued.
 


 
-4-
 

 
 

--------------------------------------------------------------------------------

 



 
"Closing Date" means the date on or after the date of this Agreement on which
all conditions precedent set out in Section 4.1 hereof have been satisfied or
waived by the party or parties entitled to performance thereof.
 
"Code" means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
 
"Collateral Shortfall Amount" is defined in Section 8.1.
 
"Commitment" means, for each Lender other than EDC, its Commitment (All
Borrowers) and, for EDC, its Commitment (EDC Permitted Borrowers).
 
"Commitment (All Borrowers)" means, for each Lender other than EDC, the
obligation of such Lender to make Revolving Loans to the Borrowers, and
participate in Facility LCs issued upon the application of the Borrowers and the
other Subsidiaries, in an aggregate amount not exceeding the amount set out in
the Commitment Schedule, as it may be modified as a result of any assignment
that has become effective pursuant to Section 12.3.2 or as otherwise modified
from time to time pursuant to the terms hereof.
 
"Commitment (EDC Permitted Borrowers)" means, for EDC, the obligation of such
Lender to make Revolving Loans to the EDC Permitted Borrowers, and participate
in Facility LCs issued upon the application of the EDC Permitted Borrowers and
the other Subsidiaries in an aggregate amount not exceeding the amount set out
in the Commitment Schedule, as it may be modified as a result of any assignment
that has become effective pursuant to Section 12.3.2 or as otherwise modified
from time to time pursuant to the terms hereof.
 
"Commitment Fee" is defined in Section 2.6.1.
 
"Commitment Increase" is defined in Section 2.27(a).
 
"Commitment Maturity Date" means, with respect to each Lender, April 14, 2013,
as such date may be extended from time to time pursuant to Section 2.28, or, if
earlier, the Facility Termination Date.  As of the Second Amendment Effective
Date, certain Lenders have agreed to extend their respective Commitment Maturity
Dates to June 6, 2016 (or to join as a Lender with such Commitment Maturity
Date, as applicable), as set forth on the Commitment Schedule.
 
"Commitment Schedule" means the Schedule attached hereto and identified as such.
 


 
-5-
 

 
 

--------------------------------------------------------------------------------

 



 
"Compliance Certificate" means a certificate substantially in the form of
Exhibit B.
 
"Computation Date" is defined in Section 2.2.
 
"Consolidated EBITDA" means (a) Consolidated Net Income for any applicable
period plus, to the extent deducted from revenues in determining Consolidated
Net Income (a) Consolidated Interest Expense for such period, (ii) expenses for
income and franchise taxes paid or accrued during such period, (iii)
depreciation and amortization for such period, (iv) non-recurring, non-cash
charges for such period, and (iv) extraordinary losses incurred during such
period other than in the ordinary course of business minus, to the extent
included in Consolidated Net Income, extraordinary gains realized in such period
other than in the ordinary course of business, all calculated for the Parent and
its Subsidiaries on a consolidated basis, and (b) includes, on a pro forma
basis, Consolidated EBITDA of any Person acquired in accordance with
Section 6.12 for the four fiscal quarters most recently ended prior to the date
of such acquisition.
 
"Consolidated Indebtedness" means at any time the Indebtedness of the Parent and
its Subsidiaries calculated on a consolidated basis as of such time.
 
"Consolidated Interest Expense" means, with reference to any period, the
interest expense of the Parent and its Subsidiaries calculated on a consolidated
basis for such period as determined in accordance with Agreement Accounting
Principles.
 
"Consolidated Net Income" means, for any period, the net income (or loss) of the
Parent and its Subsidiaries calculated on a consolidated basis for such period
in accordance with Agreement Accounting Principles.
 
"Consolidated Net Worth" means at any time the consolidated stockholders' equity
of the Parent and its Subsidiaries calculated on a consolidated basis as of such
time; provided that any changes in consolidated stockholders' equity as a result
of (a) foreign currency translation adjustments and (b) any change in the fair
value of any Financial Contract pursuant to Financial Accounting Standards Board
Bulletin No 133, in each case after the date hereof, shall be excluded when
computing Consolidated Net Worth.
 
"Contingent Obligation" of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, bank
guaranties, operating agreement, take or pay contract, a standby letter of
credit which supports a payment obligation, or the obligations of any such
Person as general partner of a partnership with respect to the liabilities of
the partnership, and specifically excluding commercial letters of credit,
standby letters of credit, and bank guaranties, in each case, which support
performance obligations.
 
"Conversion/Continuation Notice" is defined in Section 2.10.
 
"Controlled Group" means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Parent or any of its
Subsidiaries, are treated as a single employer under Section 414 of the Code.
 
-6-
 

 
 

--------------------------------------------------------------------------------

 



 
"Credit Extension" means the making of an Advance or the issuance of a Facility
LC hereunder.
 
"Credit Extension Date" means the Borrowing Date for an Advance or the issuance
date for a Facility LC.
 
"Default" means an event described in Article VII.
 
"Defaulting Lender" means subject to Section 2.15.3, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender's determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any LC Issuer, any
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Facility LCs or Swing
Line Loans) within two Business Days of the date when due, (b) has notified the
Borrower, the Administrative Agent or any LC Issuer or Swing Line Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender's obligation to fund a Loan hereunder
and states that such position is based on such Lender's determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under the Bankruptcy Code of the United States of America or any
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect, or (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.15.3) upon delivery of written notice of such determination to the Borrower,
each LC Issuer, each Swing Line Lender and each Lender.
 
-7-
 

 
 

--------------------------------------------------------------------------------

 



 
"Documentary Letter of Credit" means a commercial letter of credit qualifying as
a trade-related contingency under 12 CFR Part 3, Appendix A, Section 3(b)(3) or
any successor U.S. Comptroller of the Currency regulation.
 
"Dollar Amount" of any currency at any date shall mean (a) the amount of such
currency if such currency is Dollars or (b) the equivalent in such currency of
such amount of Dollars if such currency is any currency other than Dollars,
calculated on the basis of the arithmetical mean of the buy and sell spot rates
of exchange of the Administrative Agent for such currency on the London market
at 11:00 a.m., London time, on or as of the most recent Computation Date
provided for in Section 2.2.
 
"Dollars" and "$" means the lawful currency of the United States of America.
 
"EDC" means Export Development Canada, a corporation established under the laws
of Canada.
 
"EDC Permitted Borrower" means the Parent and any Borrowing Subsidiary organized
under the laws of a jurisdiction other than Canada.
 
"Eligible Currency" means any currency other than Dollars (a) that is readily
available, (b) that is freely traded, (c) in which deposits are customarily
offered to banks in the London interbank market, (d) which is convertible into
Dollars in the international interbank market and (e) as to which an Equivalent
Amount may be readily calculated.  If, after the designation by the Lenders of
any currency as an Agreed Currency, (i) currency control or other exchange
regulations are imposed in the country in which such currency is issued with the
result that different types of such currency are introduced, (ii) such currency
is, in the determination of the Administrative Agent, no longer readily
available or freely traded or (iii) in the determination of the Administrative
Agent, an Equivalent Amount of such currency is not readily calculable, the
Administrative Agent shall promptly notify the Lenders and the Borrowers, and
such currency shall no longer be an Agreed Currency until such time as all of
the Lenders agree to reinstate such currency as an Agreed Currency and promptly,
but in any event within five Business Days of receipt of such notice from the
Administrative Agent, the Borrowers shall repay all Loans in such affected
currency or convert such Loans into Loans in Dollars or another Agreed Currency,
subject to the other terms set out in Article II.
 
"Environmental Laws" means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (a) the
protection of the environment, (b) the effect of the environment on human
health, (c) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (d)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.
 


 
-8-
 

 
 

--------------------------------------------------------------------------------

 



 
"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
"Equivalent Amount" of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the arithmetical mean of the buy and sell spot rates
of exchange of the Administrative Agent for such other currency at 11:00 a.m.,
London time, on the date on or as of which such amount is to be determined.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
 
"Euro" and/or "EUR" mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.  For purposes of this
definition, "Participating Member State" means each state so described in any
EMU Legislation and "EMU Legislation" means the legislative measures of the
European Council for the introduction of, changeover to or operation of a single
or unified European currency.
 
"Eurocurrency" means any Agreed Currency.
 
"Eurocurrency Advance" means an Advance which, except as otherwise provided in
Section 2.12, bears interest at the applicable Eurocurrency Rate.
 
"Eurocurrency Loan" means a Loan which, except as otherwise provided in
Section 2.12, bears interest at the applicable Eurocurrency Rate.
 
"Eurocurrency Payment Office" of the Administrative Agent shall mean, for each
of the Agreed Currencies, the office, branch, affiliate or correspondent bank of
the Administrative Agent specified as the "Eurocurrency Payment Office" for such
currency in Schedule 4 hereto or such other office, branch, affiliate or
correspondent bank of the Administrative Agent as it may from time to time
specify to the Borrowers and each Lender as its Eurocurrency Payment Office.
 
"Eurocurrency Rate" means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the sum of (a) the quotient of (i) the Eurocurrency
Reference Rate applicable to such Interest Period, divided by (ii) one minus the
Reserve Requirement (expressed as a decimal) applicable to such Interest Period,
plus (b) the Applicable Margin, plus (c) (in the case of a Eurocurrency Loan of
any Lender which is loaned from a Lending Installation in the United Kingdom or
a Participating Member State) the Mandatory Cost (if any).
 
"Eurocurrency Reference Rate" means, with respect to a Eurocurrency Advance for
the relevant Interest Period, the applicable British Bankers' Association
Interest Settlement Rate for deposits in the applicable Agreed Currency
appearing on the appropriate page of Reuters which displays such rate for such
Agreed Currency as of 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period, or, in the case of a Eurocurrency Advance
denominated in British Pounds Sterling, as of 11:00 a.m. (London time) on the
first day of such Interest Period, and having a maturity equal to such Interest
Period, provided that, (a) if the applicable page of Reuters for such Agreed
Currency is not available to the Administrative Agent, European Administrative
Agent, or Canadian Administrative Agent, as applicable, for any reason, the
applicable Eurocurrency Reference Rate for the relevant Interest Period shall
instead be the applicable British Bankers' Association Interest Settlement Rate
for deposits in the Applicable Agreed Currency as reported by any other
generally recognized financial information service as of 11:00 a.m. (London
time) two Business Days prior to the first day of such Interest Period, and
having a maturity equal to such Interest Period, or, in the case of a
Eurocurrency Advance denominated in British Pounds Sterling, as of 11:00 a.m.
(London time) on the first day of such Interest Period, and (b) if no such
British Bankers' Association Interest Settlement Rate is available, the
applicable Eurocurrency Reference Rate for the relevant Interest Period shall
instead be the rate determined by the Administrative Agent, European
Administrative Agent, or Canadian Administrative Agent, as applicable, to be the
arithmetic average of the rates reported to the Administrative Agent, European
Administrative Agent, or Canadian Administrative Agent as applicable, by each
Reference Lender as the rate at which such Reference Lender offers to place
deposits in the applicable Agreed Currency with first-class banks in the London
interbank market at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of such Interest Period, or, in the case of a
Eurocurrency Advance denominated in British Pounds Sterling, as of 11:00 a.m.
(London time) on the first day of such Interest Period, in the approximate
amount of such Reference Lender's relevant Eurocurrency Loan and having a
maturity equal to such Interest Period.  If any Reference Lender fails to
provide such quotation to the Administrative Agent, European Administrative
Agent, or Canadian Administrative Agent, as applicable, then the Administrative
Agent, European Administrative Agent, or Canadian Administrative Agent, as
applicable, shall determine the Eurocurrency Reference Rate on the basis of the
quotations of the remaining Reference Lender(s).
 


 
-9-
 

 
 

--------------------------------------------------------------------------------

 



 
"European Administrative Agent" means J.P. Morgan Europe Limited and its
successors in its capacity as sub-agent of the Administrative Agent with respect
to Loans and Facility LCs denominated in British Pounds Sterling, Euro, and
other Agreed Currencies to be agreed.
 
"Excess Obligations" is defined in Section 2.2(a).
 
"Excluded Taxes" means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, Taxes imposed on its overall net
income, and franchise Taxes imposed on it, (a) by the jurisdiction under the
laws of which such Lender or the Administrative Agent is incorporated or
organized or the jurisdiction in which the Administrative Agent's or such
Lender's principal executive office or such Lender's applicable Lending
Installation is located, (b) any branch profits Taxes imposed by the United
States of America or any similar Taxes imposed by any other jurisdiction in
which the Borrower is located and (c) in the case of a Non-U.S. Lender (other
than an assignee pursuant to a request by the Borrower under Section 2.25), any
U.S. Federal withholding Taxes resulting from any law in effect (including
FATCA) on the date such Non-U.S. Lender becomes a party to this Agreement (or
designates a new Lending Installation) or is attributable to such Non-U.S.
Lender's failure to comply with Section 3.5(e), except to the extent that such
Non-U.S. Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Installation (or assignment), to receive additional
amounts from the Borrower with respect to such withholding Taxes pursuant to
Section 3.5(a).
 


 
-10-
 

 
 

--------------------------------------------------------------------------------

 



 
"Exhibit" refers to an exhibit to this Agreement, unless another document is
specifically referenced.
 
"Existing Letters of Credit" means, collectively, all letters of credit
identified on Schedule 5 hereto and outstanding on the Closing Date.
 
" Extending Lender" is defined in Section 2.28.
 
"Facility LC" is defined in Section 2.26.1.
 
"Facility LC Application" is defined in Section 2.26.3.
 
"Facility LC Collateral Account" is defined in Section 2.26.11.
 
"Facility Termination Date" means June 6, 2016, as such date may be extended
from time to time pursuant to Section 2.28, or any earlier date on which the
Aggregate Commitment is reduced to zero or otherwise terminated pursuant to the
terms hereof.
 
"FATCA" means Sections 1471 through 1474 of the Code, as of the Second Amendment
Effective Date and any regulations or official interpretations thereof.
 
"Federal Funds Effective Rate" means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Central
time) on such day on such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.
 
"Fee Letter" means that certain fee letter dated March 24, 2008, among
Administrative Agent, Arranger and the Parent, as amended from time to time.
 
"Financial Contract" of a Person means (a) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, or (b) any Rate Management Transaction.
 
"Financial Letter of Credit" means a letter of credit other than a Performance
Letter of Credit or a Documentary Letter of Credit, and shall include without
limitation standby letters of credit issued to secure financial obligations.
 
"Floating Rate" means, for any day, a rate per annum equal to the Alternate Base
Rate for such day, in each case changing when and as the Alternate Base Rate
changes.
 
"Floating Rate Advance" means an Advance which, except as otherwise provided in
Section 2.12, bears interest at the Floating Rate.
 
"Floating Rate Loan" means a Loan which, except as otherwise provided in
Section 2.12, bears interest at the Floating Rate.
 
-11-
 

 
 

--------------------------------------------------------------------------------

 



 
"Foreign Subsidiary" means a Subsidiary not organized under the laws of the
United States or any state, possession, or territory thereof.
 
"Fronting Exposure" means, at any time there is a Defaulting Lender, (a) with
respect to any LC Issuer, such Defaulting Lender's Applicable Percentage of the
outstanding L/C Obligations with respect to Facility LCs issued by such LC
Issuer other than L/C Obligations as to which such Defaulting Lender's
participation obligation has been reallocated to other Lenders or cash
collateralized in accordance with the terms hereof, and (b) with respect to any
Swing Line Lender, such Defaulting Lender's Applicable Percentage of outstanding
Swing Line Loans made by such Swing Line Lender other than Swing Line Loans as
to which such Defaulting Lender's participation obligation has been reallocated
to other Lenders.
 
"Governmental Authority" means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supranational bodies such as the European Union or European Central Bank).
 
"Guaranty" means that certain Guaranty dated as of even date herewith, executed
by the Parent in favor of the Administrative Agent, for the ratable benefit of
the Lenders in the form of Exhibit G, as it may be amended or modified and in
effect from time to time.
 
"Hazardous Materials" means the substances identified as such pursuant to CERCLA
and any chemicals, substances, and wastes regulated under any other
Environmental Law, including without limitation pollutants, contaminants,
petroleum or petroleum products Released into the environment, radionuclides,
radioactive materials, and medical and infectious waste.
 
"Increasing Lender" is defined in Section 2.27(a).
 
"Indebtedness" of a Person means such Person's (a) obligations for borrowed
money, (b) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person's business payable on terms customary in the trade), (c) Indebtedness of
another Person, whether or not assumed, secured by (or for which the holder of
such Indebtedness has the right, contingent or otherwise, to be secured by) a
Lien on Property of such Person, (d) obligations which are evidenced by notes,
acceptances, or other instruments, (e) Capitalized Lease Obligations, (f)
Contingent Obligations in respect of Indebtedness of another Person and (g)
reimbursement obligations of such Person in respect of drawn letters of credit
or acceptance financing; provided that, this defined term "Indebtedness" shall,
except for purposes of clause (g) hereof, specifically exclude obligations of a
Person in respect of commercial letters of credit, standby letters of credit,
and bank guaranties, in each case, which support performance obligations,
without regard to whether such obligations are secured or unsecured.
 
-12-
 

 
 

--------------------------------------------------------------------------------

 



 
"Indemnified Taxes" means Taxes other than Excluded Taxes.
 
"Interest Period" means, with respect to a Eurocurrency Advance, a period of
one, two, three or six months (or such other period as may be agreed by the
Lenders with respect to a particular Agreed Currency) commencing on a Business
Day selected by the applicable Borrower pursuant to this Agreement.  Such
Interest Period shall end on the day which corresponds numerically to such date
one, two, three or six months (or such other applicable period) thereafter,
provided that if there is no such numerically corresponding day in such next,
second, third or sixth succeeding month (or such other applicable period), such
Interest Period shall end on the last Business Day of such next, second, third
or sixth succeeding month (or such other applicable period).  If an Interest
Period would otherwise end on a day which is not a Business Day, such Interest
Period shall end on the next succeeding Business Day, provided that if said next
succeeding Business Day falls in a new calendar month, such Interest Period
shall end on the immediately preceding Business Day.
 
"Joinder Agreement" means an agreement substantially in the form of Exhibit F by
which a Subsidiary of the Parent becomes a Borrower Subsidiary.
 
"JPMorgan" means JPMorgan Chase Bank, N.A., in its individual capacity, and its
successors.
 
“LC Due Date” is defined as Section 2.26.6.
 
"LC Fee" is defined in Section 2.26.4.
 
"LC Issuer" means JPMorgan (or any Affiliate designated by JPMorgan) in its
capacity as issuer of Facility LCs hereunder and, at any Borrower's option, any
Lender (or, in the case of a Bank Guaranty, its applicable foreign Affiliate)
who agrees to act in the capacity as issuer of Facility LCs hereunder and "LC
Issuers" means, collectively, all of such LC Issuers.
 
"LC Obligations" means, at any time, the sum, without duplication, of (a) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (b) the aggregate unpaid amount at such time of all Reimbursement
Obligations.
 
"LC Payment Date" is defined in Section 2.26.5.
 
"LC Sublimit" means $500,000,000 or, if less, the amount of the Aggregate
Commitments.
 
"Lenders" means the lending institutions listed on the signature pages of this
Agreement, any Additional Lenders, and any Additional Commitment Lenders, and,
in each case, their respective successors and assigns.  Unless otherwise
specified, the term "Lenders" includes the Swing Line Lenders.
 


 
-13-
 

 
 

--------------------------------------------------------------------------------

 



 
"Lending Installation" means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent with respect to each Agreed Currency listed on the
Administrative Questionnaire or otherwise selected by such Lender or the
Administrative Agent pursuant to Section 2.20.
 
"Lien" means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).
 
"Loan" means a Revolving Loan or Swing Line Loan.
 
"Loan Documents" means this Agreement, the Facility LC Applications, any Notes
issued pursuant to Section 2.16, the Guaranty, any Joinder Agreement and any
other documents and agreements contemplated hereby and executed by any Borrower
with or in favor of the Administrative Agent, the European Administrative Agent,
the Canadian Administrative Agent or any Lender, as any such agreement,
instrument or document may be amended, modified or supplemented from
time-to-time.
 
"Mandatory Cost" means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.
 
"Material Adverse Effect" means a material adverse effect on (a) the business,
Property, condition (financial or otherwise), results of operations, or
prospects of the Parent and its Subsidiaries taken as a whole, (b) the ability
of the Parent to perform its obligations under the Loan Documents to which it is
a party, or (c) the validity or enforceability of this Agreement, any Notes, the
Guaranty, or any of the other material Loan Documents or the rights or remedies
of the Administrative Agent, the applicable LC Issuer, or the Lenders
thereunder.
 
"Material Indebtedness" is defined in Section 7.5.
 
"Material Subsidiary" means any Subsidiary of the Parent, which Subsidiary holds
or constitutes 10% or more of either the Parent’s consolidated assets as at the
last day of, or Consolidated EBITDA for the period of four fiscal quarters most
recently ended as at the last day of, the most recent fiscal quarter for which
the consolidated financial statements of the Parent are available at the time.
 
"Modify" and "Modification" are defined in Section 2.26.1.
 
"Moody's" means Moody's Investors Service, Inc., and any successor thereto which
is a nationally recognized statistical rating organization.
 
"Multiemployer Plan" means a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
 
"Non-Defaulting Lender" means, at any time, each Lender that is not a Defaulting
Lender at such time.
 
"Non-Extending Lender" is defined in Section 2.28.  For purposes of Section
2.2.2 and Section 2.25, the Lenders not extending their respective Commitment
Maturity Dates to June 6, 2016 on the Second Amendment Effective Date (or
joining on such date as a Lender with such Commitment Maturity Date, as
applicable) shall constitute Non-Extending Lenders.
 
"Non-U.S. Borrower" is defined in Section 3.1(b).
 
"Non-U.S. Lender" is defined in Section 3.5(e).
 
-14-
 

 
 

--------------------------------------------------------------------------------

 



 
"Note" is defined in Section 2.16.
 
"Obligations" means all unpaid principal of and accrued and unpaid interest on
the Loans, all Reimbursement Obligations, all accrued and unpaid fees and all
expenses, reimbursements, indemnities, obligations under any Rate Management
Transaction with any Lender in connection with Loans under this Agreement, and
other obligations of the Borrowers (or any Borrower) or any other Subsidiary to
the Lenders or to any Lender, any LC Issuer, the Administrative Agent, the
European Administrative Agent, the Canadian Administrative Agent or any
indemnified party arising under the Loan Documents, including without limitation
any such Obligations incurred or accrued during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, whether or not allowed or
allowable in such proceeding.
 
"Offered Rate" means a per annum rate of interest offered by the US Swing Line
Lender or the Canadian Swing Line Lender, as applicable, pursuant to
Section 2.5.1(b) or Section 2.5.2(b) for a period comparable to the Interest
Period requested for such Swing Line Loan and, with respect to any UK Swing Line
Loan, the percentage rate per annum which is the sum of (i) the arithmetic mean
of the rates (rounded upwards to four decimal places) as supplied to the
European Administrative Agent at its request quoted by the principal London
offices of JPMorgan Chase Bank, N.A., or such other banks as may be appointed by
the European Administrative Agent in consultation with the Parent, to leading
banks in the London interbank market as of 11:00 a.m. (London time) on the
requested Borrowing Date for such Swing Line Loan for the offering of deposits
in Euro or British Pounds Sterling or Dollars for a period comparable to the
Interest Period requested for such Swing Line Loan and for settlement on that
day; and (ii) the Applicable Margin for Eurocurrency Loans; and (iii) Mandatory
Cost (if any).
 
"Offered Rate Advance" means a Swing Line Loan which bears interest at the
Offered Rate.
 
"Original Currency" is defined in Section 2.14(b).
 
"Operating Lease" of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.
 
"Other Taxes" is defined in Section 3.5(b).
 
"Outstanding Credit Exposure" means, as to any Lender at any time, the sum of
(a) the aggregate principal amount of its Loans outstanding at such time, plus
(b) an amount equal to its Pro Rata Share of the aggregate principal amount of
Swing Line Loans outstanding at such time, plus (c) an amount equal to its Pro
Rata Share of the LC Obligations (other than LC Obligations with respect to Bank
Guaranties) at such time.
 


 
-15-
 

 
 

--------------------------------------------------------------------------------

 



 
"Parent" means Cameron International Corporation and its successors and assigns.
 
"Participant Register" is defined in Section 12.1(c).
 
"Participants" is defined in Section 12.1(c).
 
"Payment Date" means the last day of each March, June, September and December.
 
"PBGC" means the Pension Benefit Guaranty Corporation, or any successor thereto.
 
"Performance Letter of Credit" means a letter of credit qualifying as a
"performance-based standby letter of credit" under 12 CFR Part 3, Appendix A,
Section 3(b)(2)(i) or any successor U.S. Comptroller of the Currency regulation.
 
"Person" means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
 
"Plan" means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Parent or any member of the Controlled Group may have any
liability.
 
"Pricing Schedule" means the Schedule attached hereto identified as such.
 
"Prime Rate" means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank as its prime rate in effect at its office located
at 270 Park Avenue, New York, New York; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
 
"Property" of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
 
"Pro Rata Share" means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender's Commitment (All Borrowers) or Commitment
(EDC Permitted Borrowers), as applicable, and the denominator of which is the
Aggregate Commitment.  In the case of any determination of a Lender's Pro Rata
Share with respect to any Loan, Swing Line Loan or LC Obligations made to, for
the account of, or owing by any Borrowing Subsidiary that is not an EDC
Permitted Borrower, or any participations in any of the foregoing, or any
interest or fees payable with respect to any of the foregoing, EDC's Pro Rata
Share shall be zero.
 
"Protesting Lender" is defined in Section 2.24.
 
"Rate Management Transaction" means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by the Parent or any of
its Subsidiaries which is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.
 
-16-
 

 
 

--------------------------------------------------------------------------------

 



 
"Reference Lenders" means The Royal Bank of Scotland plc, The Bank of
Toyko-Mitsubishi UFJ, Ltd., and DnB NOR Bank ASA.
 
"Regulation D" means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
 
"Regulation U" means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
 
"Reimbursement Obligations" means, at any time, the aggregate of all obligations
of the Borrowers then outstanding under Section 2.26 to reimburse the LC Issuers
for amounts paid by any LC Issuer in respect of any one or more drawings under
Facility LCs.
 
"Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.
 
"Release" shall have the meaning set forth in CERCLA or under any other
Environmental Law.
 
"Reportable Event" means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided that a failure to meet the minimum
funding standard of Section 412 of the Code and of Section 302 of ERISA shall be
a Reportable Event regardless of the issuance of any such waiver of the notice
requirement in accordance with either Section 4043(a) of ERISA or Section 412(d)
of the Code.
 
"Required Lenders" means Lenders in the aggregate having at least 51% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least 51% of the Aggregate Outstanding
Credit Exposure.  From and after the Additional Provision Date, the Commitment
or, if applicable, Outstanding Credit Exposure, of a Defaulting Lender shall be
disregarded in determining Required Lenders at any time.
 
-17-
 

 
 

--------------------------------------------------------------------------------

 



 
"Reserve Requirement" means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.
 
"Revolving Loan" means, with respect to a Lender, such Lender's loan made
pursuant to its commitment to lend set out in Section 2.1 (or any conversion or
continuation thereof).
 
"S&P" means Standard and Poor's Ratings Services, a division of The McGraw Hill
Companies, Inc., and any successor thereto which is a nationally recognized
statistical rating organization.
 
"Sale and Leaseback Transaction" means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.
 
"Schedule" refers to a specific schedule to this Agreement, unless another
document is specifically referenced.
 
"Second Amendment" means the Second Amendment to Credit Agreement dated as of
June 6, 2011, among the Borrowers, the Lenders party thereto, and JPMorgan Chase
Bank, N.A., as Administrative Agent.
 
"Second Amendment Effective Date" means June 6, 2011.
 
"Section" means a numbered section of this Agreement, unless another document is
specifically referenced.
 
"Singapore Borrower" means any Borrowing Subsidiary which is incorporated under
and operating in Singapore.
 
"Singapore Swing Line Borrowing Notice" is defined in Section 2.5.4(b).
 
"Singapore Swing Line Commitment" means the obligation of the Singapore Swing
Line Lenders to make, in the aggregate for all such Lenders, Singapore Swing
Line Loans up to a maximum principal amount of $25,000,000 at any one time
outstanding.
 
"Singapore Swing Line Lender" means JPMorgan Chase Bank, N.A., Singapore Branch
and each other Lender which agrees at the request of the Parent to act as a
Singapore Swing Line Lender hereunder, or any other Lender which may succeed to
their rights and obligations as Singapore Swing Line Lender pursuant to the
terms of this Agreement, and "Singapore Swing Line Lenders" means, collectively,
all of such Singapore Swing Line Lenders.  Each Singapore Swing Line Lender must
be exempt from withholding taxes imposed by Singapore on interest payments made
by any Singapore Borrower, but need not be located in Singapore.
 
"Singapore Swing Line Loan" means a Loan made available to any Singapore
Borrower by the Singapore Swing Line Lenders pursuant to Section 2.5.4.
 
"Singapore Swing Line Share" means, with respect to a Singapore Swing Line
Lender, a portion equal to a fraction the numerator of which is the Dollar
Amount set out opposite its signature below under the heading "Singapore Swing
Line Loan Commitment" (as it may be modified as a result of any assignment that
has become effective pursuant to Section 12.3.2 or as otherwise modified from
time to time pursuant to the terms hereof) and the denominator of which is
Dollar Amount of the Singapore Swing Line Commitment.
 
-18-
 

 
 

--------------------------------------------------------------------------------

 



 
"Single Employer Plan" means a Plan, other than a Multiemployer Plan, maintained
by the Parent or any member of the Controlled Group for employees of the Parent
or any member of the Controlled Group.
 
"Subsidiary" of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or
controlled.  Unless otherwise expressly provided, all references herein to a
"Subsidiary" shall mean a Subsidiary of the Parent.
 
"Substantial Portion" means, with respect to the Property of the Parent and its
Subsidiaries, Property which represents more than the greater of (a)
$300,000,000 and (b) 20% of the consolidated assets of the Parent and its
Subsidiaries as shown in the consolidated financial statements of the Parent and
its Subsidiaries as of the end of the most recent fiscal quarter for which
financial statements are available at the time such determination is made.
 
"Swing Line Commitments" means the Canadian Swing Line Commitment, the UK Swing
Line Commitment, the Singapore Swing Line Commitment and the US Swing Line
Commitment.
 
"Swing Line Lenders" means the Canadian Swing Line Lenders, the UK Swing Line
Lenders, the Singapore Swing Line Lenders and the US Swing Line Lender.
 
"Swing Line Loans" means the Canadian Swing Line Loans, the UK Swing Line Loans,
the Singapore Swing Line Loans and the US Swing Line Loans.
 
"Synthetic Lease" means (a) any lease that is treated as an Operating Lease
under Agreement Accounting Principles but for which the Parent or any of the
Subsidiaries is viewed as the owner of the leased Property under the Code and
(b) guaranties by the Parent or any of the Subsidiaries of the obligations of
the lessor of such leased Property which are secured by the payments due under
the lease of such Property.
 
"TARGET Day" means any day on which the Trans-European Automatic Real-time Gross
Settlement Express Transfer payment system is open for the settlement of
payments in Euros.
 
"Taxes" means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing.
 
"Terminating Plan" means the Cameron International Corporation Retirement Plan.
 
-19-
 

 
 

--------------------------------------------------------------------------------

 



 
"Termination Event" means, with respect to a Plan which is subject to Title IV
of ERISA, (a) a Reportable Event, (b) the withdrawal of the Parent or any other
member of a Controlled Group from such Plan during a plan year in which the
Parent or any other member of a Controlled Group was a "substantial employer" as
defined in Section 4001(a)(2) of ERISA or was deemed such under Section 4068(f)
of ERISA, (c) the termination of such Plan, the filing of a notice of intent to
terminate such Plan or the treatment of an amendment of such Plan as a
termination under Section 4041 of ERISA, (d) the institution by the PBGC of
proceedings to terminate such Plan, or (e) any event or condition which might
constitute grounds under Section 4042 of ERISA for the termination of, or
appointment of a trustee to administer, such Plan.
 
"Transactions" means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Facility LCs hereunder.
 
"Total Capitalization" means, at any time, the sum of Total Debt and
Consolidated Net Worth at such time.
 
"Total Debt" means, at any time, that part of the Consolidated Indebtedness of
the Parent and the Subsidiaries at such time which would be reflected on a
balance sheet prepared in accordance with Agreement Accounting Principles.
 
"Transferee" is defined in Section 12.2.
 
"Type" means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurocurrency Advance, and with respect to any Facility LC, its nature as a
Financial Letter of Credit, Performance Letter of Credit, Documentary Letter of
Credit or Bank Guaranty.
 
"UK Borrower" means any Borrowing Subsidiary which is a Non-US Borrower.
 
"UK Swing Line Borrowing Notice" is defined in Section 2.5.3(b).
 
"UK Swing Line Commitment" means the obligation of the UK Swing Line Lenders to
make, in the aggregate for all such Lenders, UK Swing Line Loans up to a maximum
principal amount of $35,000,000 at any one time outstanding.
 
"UK Swing Line Lender" means J.P. Morgan Europe Limited, and each other Lender
which agrees at the request of the Parent to act as a UK Swing Line Lender
hereunder, or any other Lender which may succeed to their rights and obligations
as UK Swing Line Lender pursuant to the terms of this Agreement, and "UK Swing
Line Lenders" means, collectively, all of such UK Swing Line Lenders.  Each UK
Swing Line Lender must be exempt from withholding taxes imposed by the countries
comprising the United Kingdom on interest payments made by the Parent or any UK
Borrower that is incorporated under and operating in the United Kingdom, but
need not be located in the United Kingdom.
 
"UK Swing Line Loan" means a Loan made available to the Parent or any UK
Borrower by the UK Swing Line Lenders pursuant to Section 2.5.3.
 


 
-20-
 

 
 

--------------------------------------------------------------------------------

 



 
"UK Swing Line Share" means, with respect to a UK Swing Line Lender, a portion
equal to a fraction the numerator of which is the Dollar Amount set out opposite
its signature below under the heading "UK Swing Line Loan Commitment" (as it may
be modified as a result of any assignment that has become effective pursuant to
Section 12.1 or as otherwise modified from time to time pursuant to the terms
hereof) and the denominator of which is Dollar Amount of the UK Swing Line
Commitment.
 
"US Swing Line Borrowing Notice" is defined in Section 2.5.2(b).
 
"US Swing Line Commitment" means the obligation of the US Swing Line Lender to
make US Swing Line Loans up to a maximum principal amount of $25,000,000 at any
one time outstanding.
 
"US Swing Line Lender" means JPMorgan or any other Lender which may succeed to
its rights and obligations as US Swing Line Lender pursuant to the terms of this
Agreement.
 
"US Swing Line Loan" means a Loan made available to a Borrower by the US Swing
Line Lender pursuant to Section 2.5.2.
 
"USA Patriot Act" is defined in Section 9.14.
 
"Unfunded Liabilities" means the amount (if any) by which the actuarial present
value of the benefit attributed by the pension benefit formula under all Single
Employer Plans to employee service rendered prior to that date (based on current
and past compensation levels) exceeds the fair value of all Plan assets, all
determined as of the last day of the Borrowers' fiscal year using a calculation
methodology, discount rate, expected return on Plan assets, rate of compensation
increase, and other gain or loss components required or permitted under
Statement of Financial Accounting Standards No. 87 in presenting the projected
benefit obligation.
 
"Unmatured Default" means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
 
"Wholly Owned Subsidiary" of a Person means (a) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly Owned Subsidiaries
of such Person, or by such Person and one or more Wholly Owned Subsidiaries of
such Person, or (b) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.
 
3.2 Interpretive Provisions.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words "include", "includes" and "including"
shall be deemed to be followed by the phrase "without limitation".  The word
"will" shall be construed to have the same meaning and effect as the word
"shall".  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in the
Loan Documents), (b) any reference herein to any law or regulation shall be
construed, unless otherwise specified, as referring to such law or regulation as
amended, modified, supplemented, codified or reenacted, in whole or in part, and
in effect from time to time, (c) any reference herein to any Person shall be
construed to include such Person's successors and assigns (subject to the
restrictions contained in the Loan Documents), (d) the words "herein", "hereof"
and "hereunder", and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (e)
with respect to the determination of any time period, the word "from" means
"from and including" and the word "to" means "to and including" and (f) any
reference herein to Articles, Sections, Annexes, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Annexes, Exhibits and
Schedules to, this Agreement.  No provision of this Agreement or any other Loan
Document shall be interpreted or construed against any Person solely because
such Person or its legal representative drafted such provision.
 
-21-
 

 
 

--------------------------------------------------------------------------------

 



 
ARTICLE II 
 
THE CREDITS
 
2.1 Commitment.  From and including the date of this Agreement and prior to its
respective Commitment Maturity Date, each Lender severally agrees, on the terms
and conditions set out in this Agreement, to (a) make Revolving Loans to any
Borrower (or, in the case of EDC, any EDC Permitted Borrower) in Agreed
Currencies upon the request of any Borrower from time to time and (b)
participate in Facility LCs issued upon the request of any Borrower (or, in the
case of EDC, any EDC Permitted Borrower) or any Subsidiary, provided that, after
giving effect to the making of each such Revolving Loan and the issuance of each
such Facility LC, such Lender's Dollar Amount of its Outstanding Credit Exposure
shall not exceed its Commitment, provided that (i) at no time shall Revolving
Loans be outstanding hereunder in more than three different Agreed Currencies,
(ii) at no time shall the Dollar Amount of Revolving Loans made in Agreed
Currencies other than Dollars exceed the Aggregate Commitments and (iii) all
Floating Rate Loans shall be made in Dollars.  Subject to the terms of this
Agreement, the Borrowers may borrow, repay and reborrow the Revolving Loans at
any time prior to the Facility Termination Date.  Each Lender's Commitment to
extend credit hereunder shall expire on its respective Commitment Maturity
Date.  The LC Issuers will issue Facility LCs hereunder on the terms and
conditions set out in Section 2.26.
 
2.2 Determination of Dollar Amounts; Required Payments; Termination.
 
2.2.1 The Administrative Agent will determine the Dollar Amount of
 
(a) each Advance as of the date three Business Days prior to the Borrowing Date
or, if applicable, date of conversion/continuation of such Advance,
 
(b) all outstanding Advances on and as of the last Business Day of each quarter
and on any other Business Day elected by the Administrative Agent in its
discretion or upon instruction by the Required Lenders,
 
-22-
 

 
 

--------------------------------------------------------------------------------

 



 
(c) the face amount of or any drawing under each Facility LC on and as of the
date three Business Days prior to the proposed date of issuance (or
Modification) or drawing, and
 
(d) the LC Obligations with respect to all outstanding Facility LCs on and as of
the last Business Day of each quarter and on any other Business Day elected by
the Administrative Agent in its discretion or upon instruction by the Required
Lenders.
 
Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b), (c), and (d) is herein described
as a "Computation Date" with respect to each Advance or Facility LC for which a
Dollar Amount is determined on or as of such day.  If at any time the Dollar
Amount of the sum of (y) the aggregate principal amount of all outstanding
Advances (calculated, with respect to those Advances denominated in Agreed
Currencies other than Dollars, as of the most recent Computation Date with
respect to each such Advance) plus (z) the aggregate amount of all outstanding
LC Obligations other than Bank Guaranties (calculated, with respect to those
Facility LCs denominated in Agreed Currencies other than Dollars, as of the most
recent Computation Date with respect to each such Facility LC) exceeds the
Aggregate Commitment (the amount of such excess, the "Excess Obligations"), the
Borrowers shall immediately repay Advances in an aggregate principal amount
sufficient to eliminate any such Excess Obligations.  If no Advances are then
outstanding or if any Excess Obligations remain outstanding upon repayment of
all outstanding Advances, and provided that the Excess Obligations exceed $500,
the Borrowers shall immediately make deposits to the Facility LC Collateral
Account at the Administrative Agent's election either (i) in the applicable
Agreed Currency or Currencies as determined by the Administrative Agent and in
an amount equal to the amount of such Excess Obligations or (ii) in Dollars in
an amount equal to 110% of the Dollar Amount (calculated as of the applicable
Computation Date) of such Excess Obligations.  If as of any Computation Date the
amount of any such cash collateral held by the Administrative Agent on such date
exceeds the amount required to be deposited by the Borrowers pursuant to
preceding sentence by greater than $500, the Administrative Agent shall promptly
release cash collateral to the Borrowers in the amount of such excess to the
extent such cash collateral is not otherwise required under the terms of this
Agreement.
 
2.2.2 Except as otherwise specifically provided in Section 2.26 with respect to
Facility LCs (i) the Outstanding Credit Exposure to each Non-Extending Lender,
and all other unpaid Obligations owing to each such Lender, shall be paid in
full by the Borrowers on such Non-Extending Lender's Commitment Maturity Date
and (ii) the Aggregate Outstanding Credit Exposure and all other unpaid
Obligations shall be paid in full by the Borrowers on the Facility Termination
Date.
 
2.3 Ratable Loans.  Each Advance hereunder (other than any Swing Line Loan)
shall consist of Revolving Loans made from the several Lenders ratably according
to their Pro Rata Shares.
 
2.4 Types of Advances.  The Advances may be (a) Floating Rate Advances or
Eurocurrency Advances, or a combination thereof, selected by the applicable
Borrower in accordance with Sections 2.9 and 2.10, (b) Canadian Swing Line Loans
selected by the Parent or the applicable Canadian Borrower in accordance with
Section 2.5.1, (c) US Swing Line Loans selected by the applicable Borrower in
accordance with Section 2.5.2, (d) UK Swing Line Loans selected by the
applicable Borrower in accordance with Section 2.5.3 or (e) Singapore Swing Line
Loans selected by the applicable Borrower in accordance with Section 2.5.4.
 
-23-
 

 
 

--------------------------------------------------------------------------------

 



 
2.5 Swing Line Loans.
 
2.5.1 Canadian Swing Line Loans.
 
(a) Upon the satisfaction of the conditions precedent set out in Section 4.2
and, if such Canadian Swing Line Loan is to be made on the date of the initial
Advance hereunder, the satisfaction of the conditions precedent set out in
Section 4.1 as well, from and including the date of this Agreement and prior to
its respective Commitment Maturity Date, each Canadian Swing Line Lender agrees,
on the terms and conditions set out in this Agreement, to make Canadian Swing
Line Loans in Dollars or Canadian Dollars to the Parent or any Canadian Borrower
from time to time in an aggregate principal Dollar Amount not to exceed, for all
such Borrowers, the Canadian Swing Line Commitment, provided that (i) the
Aggregate Outstanding Credit Exposure shall not at any time exceed the Aggregate
Commitment, and (ii) at no time shall such Canadian Swing Line Lender's
Outstanding Credit Exposure exceed the Dollar Amount of such Canadian Swing Line
Lender's Commitment at such time.  Canadian Swing Line Loans may bear interest
at either the Offered Rate or, in the case of Loans denominated in Canadian
Dollars, the Canadian Prime Rate.  Subject to the terms of this Agreement, the
Parent and the Canadian Borrowers may borrow, repay and reborrow Canadian Swing
Line Loans at any time prior to the applicable Commitment Maturity Date.
 
(b) The Parent or the applicable Canadian Borrower shall deliver to the Canadian
Administrative Agent and the Canadian Swing Line Lenders irrevocable written
notice (a "Canadian Swing Line Borrowing Notice") not later than 11:00 a.m.
(Toronto time) on the Borrowing Date of each Canadian Swing Line Loan,
specifying (i) the applicable Borrowing Date (which date shall be a Business
Day), (ii) the aggregate amount of the requested Canadian Swing Line Loan which
shall be an amount not less than $100,000, (iii) whether such Canadian Swing
Line Loan shall be denominated in Dollars or Canadian Dollars, (iv) whether such
Canadian Swing Line Loan shall bear interest at the Canadian Prime Rate or at
the rate offered by the Canadian Swing Line Lender, upon request by the
applicable Borrower, for Canadian Swing Line Loans for the applicable Interest
Period, (v) in the case of a Canadian Swing Line Loan bearing interest at the
Offered Rate, the Interest Period requested therefor, and (vi) the applicable
Canadian Borrower.
 
(c) Promptly after receipt of a Canadian Swing Line Borrowing Notice, the
Canadian Administrative Agent shall notify each Canadian Swing Line Lender by
fax, or other similar form of transmission, of the requested Canadian Swing Line
Loan.  Not later than 2:00 p.m. (Toronto time) on the applicable Borrowing Date,
each Canadian Swing Line Lender shall make available its Canadian Swing Line
Share of the Canadian Swing Line Loan, in funds immediately available in
Toronto, to the Canadian Administrative Agent at its address specified pursuant
to Article XIII.  The Canadian Administrative Agent will promptly make the funds
so received from the Canadian Swing Line Lenders available to the Parent or the
applicable Canadian Borrower on the Borrowing Date at the Canadian
Administrative Agent's aforesaid address.
 
-24-
 

 
 

--------------------------------------------------------------------------------

 



 
(d) Repayment of Canadian Swing Line Loans:
 
(i) Upon the occurrence of a Default, any Canadian Swing Line Lender may, upon
notice to the Canadian Administrative Agent and the Administrative Agent,
require each Lender (including such Canadian Swing Line Lender or its applicable
Affiliate) to make a Revolving Loan in the amount of such Lender's Pro Rata
Share of such Canadian Swing Line Loan (including, without limitation, any
interest accrued and unpaid thereon), for the purpose of repaying such Canadian
Swing Line Loan.  Not later than noon (Toronto time) on the third Business Day
following the date of any notice received pursuant to this Section 2.5.1, each
Lender shall make available its required Revolving Loan, in funds immediately
available in Toronto to the Canadian Administrative Agent at its address
specified pursuant to Article XIII.  Revolving Loans made pursuant to this
Section 2.5.1 shall be made in the currency in which the Canadian Swing Line
Loan to be repaid is denominated, and shall be Eurocurrency Loans.  Unless a
Lender shall have notified such Canadian Swing Line Lender, prior to its making
any Canadian Swing Line Loan, that any applicable condition precedent set out in
Sections 4.1 or 4.2 had not then been satisfied, such Lender's obligation to
make Revolving Loans pursuant to this Section 2.5.1 to repay Canadian Swing Line
Loans shall be unconditional, continuing, irrevocable and absolute and shall not
be affected by any circumstances, including, without limitation, (A) any
set-off, counterclaim, recoupment, defense or other right which such Lender may
have against the Canadian Administrative Agent, the Administrative Agent, any
Canadian Swing Line Lender or any other Person, (B) the occurrence or
continuance of a Default or Unmatured Default, (C) any adverse change in the
condition (financial or otherwise) of the Parent or the applicable Canadian
Borrower, or (D) any other circumstances, happening or event whatsoever.  In the
event that any Lender fails to make payment to the Canadian Administrative Agent
of any amount due under this Section 2.5.1, the Canadian Administrative Agent
and the Administrative Agent shall be entitled to receive, retain and apply
against such obligation the principal and interest otherwise payable to such
Lender hereunder until the Canadian Administrative Agent receives such payment
from such Lender or such obligation is otherwise fully satisfied.  In addition
to the foregoing, if for any reason any Lender fails to make payment to the
Canadian Administrative Agent of any amount due under this Section 2.5.1, such
Lender shall be deemed, at the option of the Canadian Administrative Agent, to
have unconditionally and irrevocably purchased from such Canadian Swing Line
Lender, without recourse or warranty, an undivided interest and participation in
the applicable Canadian Swing Line Loan in the amount of such Revolving Loan,
and such interest and participation may be recovered from such Lender together
with interest thereon at the Federal Funds Effective Rate or, in the case of an
amount payable in a currency other than Dollars, the applicable rate determined
by the Canadian Administrative Agent in its discretion as the appropriate rate
for interbank settlements, in each case, for each day during the period
commencing on the date of demand and ending on the date such amount is received.
 
-25-
 

 
 

--------------------------------------------------------------------------------

 



 
(ii) All Canadian Swing Line Loans shall mature, and the principal amount
thereof shall be due and payable, on the last day of the Interest Period
therefor (subject to Section 2.10(b)) and on the applicable Commitment Maturity
Date.  Interest accrued on Canadian Swing Line Loans shall be due and payable on
the last day of the Interest Period therefor, in the case of Loans bearing
interest at the Offered Rate, on each Payment Date, in the case of Loans bearing
interest at the Canadian Prime Rate, on any date on which such Canadian Swing
Line Loans are prepaid, whether due to acceleration or otherwise, and on the
applicable Commitment Maturity Date.
 
2.5.2 US Swing Line Loans.
 
(a) Upon the satisfaction of the conditions precedent set out in Section 4.2
and, if such US Swing Line Loan is to be made on the date of the initial Advance
hereunder, the satisfaction of the conditions precedent set out in Section 4.1
as well, from and including the date of this Agreement and prior to its
respective Commitment Maturity Date, the US Swing Line Lender agrees, on the
terms and conditions set out in this Agreement, to make US Swing Line Loans in
Dollars to any Borrower from time to time in an aggregate principal amount not
to exceed the US Swing Line Commitment, provided that the Aggregate Outstanding
Credit Exposure shall not at any time exceed the Aggregate Commitment.  US Swing
Line Loans may bear interest at either the Offered Rate or the Floating
Rate.  Subject to the terms of this Agreement, the Borrowers may borrow, repay
and reborrow US Swing Line Loans at any time prior to the applicable Commitment
Maturity Date.
 
(b) The applicable Borrower shall deliver to the Administrative Agent and the US
Swing Line Lender irrevocable notice (a "US Swing Line Borrowing Notice") not
later than noon (Central time) on the Borrowing Date of each US Swing Line Loan
specifying (a) the applicable Borrowing Date (which date shall be a Business
Day), (ii) the aggregate amount of the requested US Swing Line Loan which shall
be an amount not less than $1,000,000 and in integral multiples of $100,000 in
excess thereof, (iii) whether such US Swing Line Loan shall bear interest at the
Floating Rate or at the rate offered by the US Swing Line Lender, upon request
by the applicable Borrower, for US Swing Line Loans for the applicable Interest
Period, and (iv) in the case of a US Swing Line Loan bearing interest at the
Offered Rate, the Interest Period requested therefor.
 
-26-
 

 
 

--------------------------------------------------------------------------------

 



 
(c) Promptly after receipt of a US Swing Line Borrowing Notice, the
Administrative Agent shall notify the US Swing Line Lender by fax, or other
similar form of transmission, of the requested US Swing Line Loan.  Not later
than 2:00 p.m. (Central time) on the applicable Borrowing Date, the US Swing
Line Lender shall make available the US Swing Line Loan, in funds immediately
available in Chicago, to the Administrative Agent at its address specified
pursuant to Article XIII.  The Administrative Agent will promptly make the funds
so received from the US Swing Line Lender available to the applicable Borrower
on the Borrowing Date at the Administrative Agent's aforesaid address.
 
(d) Repayment of US Swing Line Loans:
 
(i) Each US Swing Line Loan shall be paid in full by the applicable Borrower on
or before the seventh day after the Borrowing Date for such US Swing Line
Loan.  In addition, US Swing Line Lender (A) may at any time in its sole
discretion with respect to any outstanding US Swing Line Loan, or (B) shall on
the seventh day after the Borrowing Date of any US Swing Line Loan, require each
Lender (including the US Swing Line Lender) to make a Revolving Loan in the
amount of such Lender's Pro Rata Share of such US Swing Line Loan (including,
without limitation, any interest accrued and unpaid thereon), for the purpose of
repaying such US Swing Line Loan.  Not later than noon (Central time) on the
date of any notice received pursuant to this Section 2.5.2(d), each Lender shall
make available its required Revolving Loan, in funds immediately available in
Chicago to the Administrative Agent at its address specified pursuant to
Article XIII.  Revolving Loans made pursuant to this Section 2.5.2(d) shall
initially be Floating Rate Loans and thereafter may be continued as Floating
Rate Loans or converted into Eurocurrency Loans in the manner provided in
Section 2.10 and subject to the other conditions and limitations set out in this
Article II.  Unless a Lender shall have notified the US Swing Line Lender, prior
to its making any US Swing Line Loan, that any applicable condition precedent
set out in Sections 4.1 or 4.2 had not then been satisfied, such Lender's
obligation to make Revolving Loans pursuant to this Section 2.5.2(d) to repay
Swing Line Loans shall be unconditional, continuing, irrevocable and absolute
and shall not be affected by any circumstances, including, without limitation,
(1) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Administrative Agent, the US Swing Line Lender or
any other Person, (2) the occurrence or continuance of a Default or Unmatured
Default, (3) any adverse change in the condition (financial or otherwise) of the
Parent or the applicable Borrower, or (4) any other circumstances, happening or
event whatsoever.  In the event that any Lender fails to make payment to the
Administrative Agent of any amount due under this Section 2.5.2(d), the
Administrative Agent shall be entitled to receive, retain and apply against such
obligation the principal and interest otherwise payable to such Lender hereunder
until the Administrative Agent receives such payment from such Lender or such
obligation is otherwise fully satisfied.  In addition to the foregoing, if for
any reason any Lender fails to make payment to the Administrative Agent of any
amount due under this Section 2.5.2(d), such Lender shall be deemed, at the
option of the Administrative Agent, to have unconditionally and irrevocably
purchased from such US Swing Line Lender, without recourse or warranty, an
undivided interest and participation in the applicable US Swing Line Loan in the
amount of such Revolving Loan, and such interest and participation may be
recovered from such Lender together with interest thereon at the Federal Funds
Effective Rate for each day during the period commencing on the date of demand
and ending on the date such amount is received.  Notwithstanding the foregoing,
a Lender shall have no obligation to acquire a participation in a US Swing Line
Loan pursuant to this paragraph if a Default shall have occurred and be
continuing at the time such US Swing Line Loan was made and such Lender shall
have notified the US Swing Line Lender in writing, prior to the making by the US
Swing Line Lender of such US Swing Line Loan, that such Default has occurred and
is continuing and that such Lender will not acquire participations in US Swing
Line Loans made while such Default is continuing.  No purchase by a Lender of a
US Swing Line Loan pursuant to Section 2.5.2 shall require such Lender to exceed
its Commitment.
 


 
-27-
 

 
 

--------------------------------------------------------------------------------

 



 
(ii) All US Swing Line Loans shall mature, and the principal amount thereof and
the unpaid accrued interest thereon shall be due and payable as set out above in
(i) above and on the applicable Commitment Maturity Date.  Interest accrued on
US Swing Line Loans shall be payable on each Payment Date and on any date on
which such US Swing Line Loans are prepaid, whether due to acceleration or
otherwise, and at maturity.
 
2.5.3 UK Swing Line Loans.
 
(a) Upon the satisfaction of the conditions precedent set out in
Section 4.2 and, if such UK Swing Line Loan is to be made on the date of the
initial Advance hereunder, the satisfaction of the conditions precedent set out
in Section 4.1 as well, from and including the date of this Agreement and prior
to its respective Commitment Maturity Date, each UK Swing Line Lender agrees, on
the terms and conditions set out in this Agreement, to make UK Swing Line Loans
in Dollars, Euros or British Pounds Sterling to the Parent or any UK Borrower
from time to time in an aggregate principal Dollar Amount not to exceed, for all
such Borrowers, the UK Swing Line Commitment, provided that (i) the Aggregate
Outstanding Credit Exposure shall not at any time exceed the Aggregate
Commitment, and (ii) at no time shall such UK Swing Line Lender's Outstanding
Credit Exposure exceed the Dollar Amount of such UK Swing Line Lender's
Commitment at such time.  UK Swing Line Loans may bear interest at either the
Offered Rate or the Eurocurrency Rate.  Subject to the terms of this Agreement,
the Parent and the UK Borrowers may borrow, repay and reborrow UK Swing Line
Loans at any time prior to the applicable Commitment Maturity Date.
 
-28-
 

 
 

--------------------------------------------------------------------------------

 



 
(b) The Parent or the applicable UK Borrower shall deliver to the European
Administrative Agent irrevocable written notice (a "UK Swing Line Borrowing
Notice") not later than 11:00 a.m. (London time) on the Borrowing Date of each
UK Swing Line Loan that is an Offered Rate Advance and three Business Days
before the Borrowing Date for each UK Swing Line Loan that is a Eurocurrency
Advance, specifying (i) the applicable Borrowing Date (which date shall be a
Business Day), (ii) the aggregate amount of the requested UK Swing Line Loan
which shall be an amount not less than $500,000, (iii) whether such UK Swing
Line Loan shall be denominated in Dollars, Euros or British Pounds Sterling,
(iv) whether such UK Swing Line Loan shall bear interest at the Eurocurrency
Rate or at the Offered Rate for UK Swing Line Loans, (v) in the case of a UK
Swing Line Loan bearing interest at the Eurocurrency Rate, the Interest Period
applicable thereto and, in the case of a UK Swing Line Loan bearing interest at
the Offered Rate, the Interest Period requested therefor, and (vi) the
applicable UK Borrower.
 
(c) Promptly after receipt of a UK Swing Line Borrowing Notice, the European
Administrative Agent shall notify each UK Swing Line Lender by fax of the
requested UK Swing Line Loan.  Not later than 2:00 p.m. (London time) on the
applicable Borrowing Date, each UK Swing Line Lender shall make available its UK
Swing Line Share of the UK Swing Line Loan, in funds immediately available in
London, to the European Administrative Agent at its address specified pursuant
to Article XIII.  The European Administrative Agent will promptly make the funds
so received from the UK Swing Line Lenders available to the Parent or the
applicable UK Borrower on the Borrowing Date at the European Administrative
Agent's aforesaid address.
 
(d) Repayment of UK Swing Line Loans:
 
-29-
 

 
 

--------------------------------------------------------------------------------

 



 
(i) Upon the occurrence of a Default, any UK Swing Line Lender may, upon notice
to the European Administrative Agent and the Administrative Agent, require each
Lender (including such UK Swing Line Lender or its applicable Affiliate) to make
a Revolving Loan in the amount of such Lender's Pro Rata Share of such UK Swing
Line Loan (including, without limitation, any interest accrued and unpaid
thereon), for the purpose of repaying such UK Swing Line Loan.  Not later than
3:00 p.m. (London time) on the third Business Day following the date of any
notice received pursuant to this Section 2.5.3, each Lender shall make available
its required Revolving Loan, in funds immediately available in London to the
European Administrative Agent at its address specified pursuant to
Article XIII.  Revolving Loans made pursuant to this Section 2.5.3 shall be made
in the currency in which the UK Swing Line Loan to be repaid is denominated, and
shall be Eurocurrency Loans.  Unless a Lender shall have notified such UK Swing
Line Lender, prior to its making any UK Swing Line Loan, that any applicable
condition precedent set out in Sections 4.1 or 4.2 had not then been satisfied,
such Lender's obligation to make Revolving Loans pursuant to this
Section 2.5.3 to repay UK Swing Line Loans shall be unconditional, continuing,
irrevocable and absolute and shall not be affected by any circumstances,
including, without limitation, (A) any set-off, counterclaim, recoupment,
defense or other right which such Lender may have against the European
Administrative Agent, the Administrative Agent, any UK Swing Line Lender or any
other Person, (B) the occurrence or continuance of a Default or Unmatured
Default, (C) any adverse change in the condition (financial or otherwise) of the
Parent or the applicable UK Borrower, or (D) any other circumstances, happening
or event whatsoever.  In the event that any Lender fails to make payment to the
European Administrative Agent of any amount due under this Section 2.5.3, the
European Administrative Agent and the Administrative Agent shall be entitled to
receive, retain and apply against such obligation the principal and interest
otherwise payable to such Lender hereunder until the European Administrative
Agent receives such payment from such Lender or such obligation is otherwise
fully satisfied.  In addition to the foregoing, if for any reason any Lender
fails to make payment to the European Administrative Agent of any amount due
under this Section 2.5.3, such Lender shall be deemed, at the option of the
European Administrative Agent, to have unconditionally and irrevocably purchased
from such UK Swing Line Lender, without recourse or warranty, an undivided
interest and participation in the applicable UK Swing Line Loan in the amount of
such Revolving Loan, and such interest and participation may be recovered from
such Lender together with interest thereon at the Federal Funds Effective Rate
or, in the case of an amount payable in a currency other than Dollars, the
overdraft cost or other applicable rate determined by the European
Administrative Agent in its discretion as the appropriate rate for interbank
settlements, in each case, for each day during the period commencing on the date
of demand and ending on the date such amount is received.
 
(e) All UK Swing Line Loans shall mature, and the principal amount thereof and
the unpaid accrued interest thereon shall be due and payable on the last day of
the Interest Period therefor (subject to Section 2.10(b)), on any date on which
such UK Swing Line Loans are prepaid, whether due to acceleration or otherwise,
and on the applicable Commitment Maturity Date.
 
-30-
 

 
 

--------------------------------------------------------------------------------

 



 
2.5.4 Singapore Swing Line Loans.
 
(a) Upon the satisfaction of the conditions precedent set out in
Section 4.2 and, if such Singapore Swing Line Loan is to be made on the date of
the initial Advance hereunder, the satisfaction of the conditions precedent set
out in Section 4.1 as well, from and including the date of this Agreement and
prior to its respective Commitment Maturity Date, each Singapore Swing Line
Lender agrees, on the terms and conditions set out in this Agreement, to make
Singapore Swing Line Loans in Dollars to any Singapore Borrower from time to
time in an aggregate principal amount not to exceed, for all such Borrowers, the
Singapore Swing Line Commitment, provided that (i) the Aggregate Outstanding
Credit Exposure shall not at any time exceed the Aggregate Commitment, and (ii)
at no time shall such Singapore Swing Line Lender's Outstanding Credit Exposure
exceed the Dollar Amount of such Singapore Swing Line Lender's Commitment at
such time.  Singapore Swing Line Loans shall bear interest at the Eurocurrency
Rate.  Subject to the terms of this Agreement, the Singapore Borrowers may
borrow, repay and reborrow Singapore Swing Line Loans at any time prior to the
applicable Commitment Maturity Date.
 
(b) The Parent or the applicable Singapore Borrower shall deliver to the
Administrative Agent and the Singapore Swing Line Lenders irrevocable written
notice (a "Singapore Swing Line Borrowing Notice") not later than 10:00 a.m.
(Singapore time) four Business Days before the Borrowing Date for each Singapore
Swing Line Loan, specifying (i) the applicable Borrowing Date (which date shall
be a Business Day), (ii) the aggregate amount of the requested Singapore Swing
Line Loan which shall be an amount not less than $1,000,000 and in multiples of
$100,000 if in excess thereof, (iii) the Interest Period applicable to such
Singapore Swing Line Loan, and (iv) the applicable Singapore Borrower.
 
(c) Promptly after receipt of a Singapore Swing Line Borrowing Notice, the
Administrative Agent shall notify each Singapore Swing Line Lender by fax of the
requested Singapore Swing Line Loan.  Not later than 2:00 p.m. (Singapore time)
on the applicable Borrowing Date, each Singapore Swing Line Lender shall make
available its Singapore Swing Line Share of the Singapore Swing Line Loan, in
funds immediately available in Singapore, to the applicable Singapore Borrower
at such Singapore Swing Line Lender's address specified pursuant to Article
XIII.
 
(d) Repayment of Singapore Swing Line Loans:
 
-31-
 

 
 

--------------------------------------------------------------------------------

 



 
(i) Upon the occurrence of a Default, any Singapore Swing Line Lender may, upon
notice to the Administrative Agent, require each Lender (including such
Singapore Swing Line Lender or its applicable Affiliate) to make a Revolving
Loan in the amount of such Lender's Pro Rata Share of such Singapore Swing Line
Loan (including, without limitation, any interest accrued and unpaid thereon),
for the purpose of repaying such Singapore Swing Line Loan.  Not later than noon
(Central time) on the Business Day following the date of any notice received
pursuant to this Section 2.5.4, each Lender shall make available its required
Revolving Loan, in funds immediately available in Chicago to the Administrative
Agent at its address specified pursuant to Article XIII.  Revolving Loans made
pursuant to this Section 2.5.4 shall be made in Dollars, and shall initially be
Floating Rate Loans and thereafter may be continued as Floating Rate Loans or
converted into Eurocurrency Loans in the manner provided in Section 2.10 and
subject to the other conditions and limitations set out in this Article
II.  Unless a Lender shall have notified such Singapore Swing Line Lender, prior
to its making any Singapore Swing Line Loan, that any applicable condition
precedent set out in Sections 4.1 or 4.2 had not then been satisfied, such
Lender's obligation to make Revolving Loans pursuant to this Section 2.5.4 to
repay Singapore Swing Line Loans shall be unconditional, continuing, irrevocable
and absolute and shall not be affected by any circumstances, including, without
limitation, (A) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against the Administrative Agent, any Singapore Swing
Line Lender or any other Person, (B) the occurrence or continuance of a Default
or Unmatured Default, (C) any adverse change in the condition (financial or
otherwise) of the Parent or the applicable Singapore Borrower, or (D) any other
circumstances, happening or event whatsoever.  In the event that any Lender
fails to make payment to the Administrative Agent of any amount due under this
Section 2.5.4, the Administrative Agent shall be entitled to receive, retain and
apply against such obligation the principal and interest otherwise payable to
such Lender hereunder until the Administrative Agent receives such payment from
such Lender or such obligation is otherwise fully satisfied.  In addition to the
foregoing, if for any reason any Lender fails to make payment to the
Administrative Agent of any amount due under this Section 2.5.4, such Lender
shall be deemed, at the option of the Administrative Agent, to have
unconditionally and irrevocably purchased from such Singapore Swing Line Lender,
without recourse or warranty, an undivided interest and participation in the
applicable Singapore Swing Line Loan in the amount of such Revolving Loan, and
such interest and participation may be recovered from such Lender together with
interest thereon at the Federal Funds Effective Rate for each day during the
period commencing on the date of demand and ending on the date such amount is
received.
 
(e) All Singapore Swing Line Loans shall mature, and the principal amount
thereof and the unpaid accrued interest thereon shall be due and payable on the
last day of the Interest Period therefor (subject to Section 2.10(b)), on any
date on which such Singapore Swing Line Loans are prepaid, whether due to
acceleration or otherwise, and on the applicable Commitment Maturity Date.
 
-32-
 

 
 

--------------------------------------------------------------------------------

 



 
2.6 Commitment Fee; Usage Fee; Reductions in Aggregate Commitment.
 
2.6.1 Commitment Fee.  The Parent agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee (the "Commitment Fee") at a per
annum rate equal to the Applicable Fee Rate times the actual daily amount by
which such Lender’s Commitment exceeds the such Lender’s Outstanding Credit
Exposure.  The Commitment Fee shall accrue from the Second Amendment Effective
Date to and including the Facility Termination Date, including at any time
during which one or more of the conditions in Article IV are not met, and shall
be payable on each Payment Date hereafter, on each respective Commitment
Maturity Date, and on the Facility Termination Date.
 
26.2 Usage Fee.  For all days on which the Aggregate Outstanding Credit Exposure
exceeds 50% of the Aggregate Commitment, the Parent agrees to pay to the
Administrative Agent for the account of each Lender according to its Pro Rata
Share a usage fee at a per annum rate equal to the Applicable Fee Rate on the
amount of the Aggregate Outstanding Credit Exposure from the date hereof to and
including the Facility Termination Date, payable on each Payment Date hereafter,
on each respective Commitment Maturity Date, and on the Facility Termination
Date.
 
2.6.3 Reductions in Aggregate Commitment.  The Parent may permanently reduce the
Aggregate Commitment in whole, or in part ratably among the Lenders in integral
multiples of $10,000,000 (or the Approximate Equivalent Amount if denominated in
an Agreed Currency other than Dollars), upon at least three Business Days'
written notice to the Administrative Agent, which notice shall specify the
amount of any such reduction, provided that the amount of the Aggregate
Commitment may not be reduced below the Dollar Amount of the Aggregate
Outstanding Credit Exposure unless the amount of the excess of the Dollar Amount
of the Aggregate Outstanding Credit Exposure over the amount of the reduced
Aggregate Commitment is repaid concurrently with the reduction of the Aggregate
Commitment.  All accrued Commitment Fees and Usage Fees shall be payable on the
effective date of any termination of the obligations of the Lenders to make
Credit Extensions hereunder.
 
2.7 Minimum Amount of Each Advance.  Each Eurocurrency Advance (other than a
Swing Line Loan) shall be in a minimum amount of $5,000,000 and in multiples of
$1,000,000 if in excess thereof (or the Approximate Equivalent Amounts if
denominated in an Agreed Currency other than Dollars), and each Floating Rate
Advance (other than a Swing Line Loan or an Advance to repay Swing Line Loans)
shall be in the minimum amount of $1,000,000 and in multiples of $500,000 if in
excess thereof, provided that any Floating Rate Advance may be in the amount of
the Available Aggregate Commitment.
 
2.8 Optional Principal Payments.  Any Borrower may from time to time pay,
without penalty or premium, all outstanding Floating Rate Advances (other than
Swing Line Loans), or, in a minimum aggregate amount of $1,000,000 or any
integral multiple of $500,000 in excess thereof, any portion of the outstanding
Floating Rate Advances (other than Swing Line Loans) upon two Business Days'
prior notice to the Administrative Agent.  The applicable Borrower may at any
time pay, without penalty or premium, all outstanding Swing Line Loans that bear
interest at the Floating Rate or the Canadian Prime Rate, or, in a minimum
amount of $100,000 and increments of $50,000 in excess thereof, any portion of
such outstanding Swing Line Loans, with notice to the Administrative Agent or
Canadian Administrative Agent, as applicable, and the applicable Swing Line
Lender(s) by 11:00 a.m. (Central time) or 11:00 a.m. (Toronto time), as
applicable, on the date of repayment.  Any Borrower may from time to time pay,
subject to the payment of any funding indemnification amounts required by
Section 3.4 but without penalty or premium, all outstanding Eurocurrency
Advances (other than Swing Line Loans), or, in a minimum aggregate amount of
$5,000,000 or any integral multiple of $1,000,000 in excess thereof (or the
Approximate Equivalent Amount if denominated in an Agreed Currency other than
Dollars), any portion of the outstanding Eurocurrency Advances upon three
Business Days' prior notice to the Administrative Agent, the European
Administrative Agent, or the Canadian Administrative Agent, as applicable.  The
Parent or any Canadian Borrower, UK Borrower, or Singapore Borrower, as
applicable, may at any time pay, subject to the payment of any funding
indemnification amounts required by Section 3.4 but without penalty or premium,
all outstanding Canadian Swing Line Loans, US Swing Line Loans, UK Swing Line
Loans, or Singapore Swing Line Loans, as applicable, that bear interest at the
Eurocurrency Rate or the Offered Rate, or, in a minimum amount of $100,000 (or
$500,000, in the case of UK Swing Line Loans) and increments of $50,000 in
excess thereof (or the Approximate Equivalent Amount if denominated in an Agreed
Currency other than Dollars), any portion of such outstanding Canadian Swing
Line Loans, US Swing Line Loans, UK Swing Line Loans, or Singapore Swing Line
Loans, as applicable, upon three Business Days' prior notice to the
Administrative Agent, the European Administrative Agent, or the Canadian
Administrative Agent, as applicable, and the applicable Swing Line Lender(s).
 
-33-
 

 
 

--------------------------------------------------------------------------------

 



 
2.9 Method of Selecting Types and Interest Periods for New Advances.  A Borrower
shall select the Type of Advance and, in the case of each Eurocurrency Advance,
the Interest Period and Agreed Currency applicable thereto from time to
time.  Such Borrower shall give the Administrative Agent (in the case of an
Advance denominated in Dollars), the European Administrative Agent (in the case
of an Advance denominated in an Agreed Currency other than Dollars or Canadian
Dollars), or the Canadian Administrative Agent (in the case of an Advance
denominated in Canadian Dollars), as applicable, irrevocable notice (a
"Borrowing Notice") not later than 10:00 a.m. (Central time) on the Borrowing
Date of each Floating Rate Advance (other than a Swing Line Loan), 10:00 a.m.
(Central time) three Business Days before the Borrowing Date for each
Eurocurrency Advance denominated in Dollars, 10:00 a.m. (Toronto time) three
Business Days before the Borrowing Date for each Eurocurrency Advance
denominated in Canadian Dollars, and 11:00 a.m. (London time) three Business
Days before the Borrowing Date for each Eurocurrency Advance denominated in an
Agreed Currency other than Dollars or Canadian Dollars, specifying (a) the
Borrowing Date, which shall be a Business Day, of such Advance, (b) the
aggregate amount of such Advance, (c) the Type of Advance selected, (d) in the
case of each Eurocurrency Advance, the Interest Period and Agreed Currency
applicable thereto, and (e) the applicable Borrower.  Any Borrowing Notice with
respect to a Eurocurrency Advance denominated in an Agreed Currency other than
Dollars shall be in writing.
 
2.10 Conversion and Continuation of Outstanding Advances.  (a)  Floating Rate
Advances (other than Swing Line Loans which are addressed in clause (b) below)
shall continue as Floating Rate Advances unless and until such Floating Rate
Advances are converted into Eurocurrency Advances pursuant to this Section 2.10
or are repaid in accordance with Section 2.8.  Each Eurocurrency Advance (other
than UK Swing Line Loans and Singapore Swing Line Loans which are addressed in
clause (b) below) shall continue as a Eurocurrency Advance until the end of the
then applicable Interest Period therefor, at which time
 
-34-
 

 
 

--------------------------------------------------------------------------------

 



 
(i) each such Eurocurrency Advance denominated in Dollars shall be automatically
converted into a Floating Rate Advance unless (A) such Eurocurrency Advance is
or was repaid in accordance with Section 2.8 or (B) the applicable Borrower
shall have timely given the Administrative Agent a Conversion/Continuation
Notice (as defined below) requesting that, at the end of such Interest Period,
such Eurocurrency Advance either continue as a Eurocurrency Advance, denominated
in Dollars, for the same or another Interest Period or be converted into a
Floating Rate Advance; and
 
(ii) each such Eurocurrency Advance denominated in an Agreed Currency other than
Dollars shall automatically continue as a Eurocurrency Advance in the same
Agreed Currency with an Interest Period of one month unless (A) such
Eurocurrency Advance is or was repaid in accordance with Section 2.8 or (B) the
applicable Borrower shall have timely given the European Administrative Agent,
or Canadian Administrative Agent, as applicable, a Conversion/Continuation
Notice (as defined below) requesting that, at the end of such Interest Period,
such Eurocurrency Advance continue as a Eurocurrency Advance, denominated in the
same Agreed Currency, for the same or another Interest Period.
 
(b) Each US Swing Line Loan that is a Floating Rate Loan shall, subject to
Section 2.5.2(d), continue as such unless prepaid or repaid.  Each Canadian
Swing Line Loan that is a Canadian Prime Rate Loan shall, subject to
Section 2.5.1(d), continue as such unless prepaid or repaid.  Each Swing Line
Loan that is an Offered Rate Loan and each Swing Line Loan that is a
Eurocurrency Loan, as applicable, shall, subject to Section 2.5.1(d), 2.5.2(d),
2.5.3(d), or 2.5.4(d), as applicable, continue as such until the end of the then
applicable Interest Period therefor, at which time such Swing Line Loan shall be
prepaid or repaid.
 
(c) Subject to the terms of Section 2.7, any Borrower may elect from time to
time to convert all or any part of an Advance of any Type into any other Type or
Types of Advances denominated in the same Agreed Currency; provided that any
conversion of any Eurocurrency Advance shall be made on, and only on, the last
day of the Interest Period applicable thereto. Such Borrower shall give the
Administrative Agent (in the case of an Advance denominated in Dollars), the
European Administrative Agent (in the case of an Advance denominated in an
Agreed Currency other than Dollars or Canadian Dollars), or the Canadian
Administrative Agent (in the case of an Advance denominated in Canadian
Dollars), as applicable, irrevocable notice (a "Conversion/Continuation Notice")
of each conversion of an Advance or continuation of a Eurocurrency Advance,
which notice shall be in writing in the case of any continuation or conversion
of a Eurocurrency Advance delivered to the European Administrative Agent or the
Canadian Administrative Agent, not later than 10:00 a.m. (Central time) at least
one Business Day prior to the date of the requested conversion or continuation,
in the case of a conversion into a Floating Rate Advance, 10:00 a.m. (Central
time) at least three Business Days prior to the date of the requested conversion
or continuation, in the case of a conversion into or continuation of a
Eurocurrency Advance denominated in Dollars, 10:00 a.m. (Toronto time) at least
three Business Days prior to the date of the requested conversion or
continuation, in the case of a conversion into or continuation of a Eurocurrency
Advance denominated in Canadian Dollars, or 11:00 a.m. (London time) at least
three Business Days prior to the date of the requested conversion or
continuation, in the case of a conversion into or continuation of a Eurocurrency
Advance denominated in an Agreed Currency other than Dollars or Canadian
Dollars, prior to the date of the requested conversion or continuation,
specifying (i) the requested date, which shall be a Business Day, of such
conversion or continuation, and (ii) the Agreed Currency, amount and Type(s) of
Advance(s) into which such Advance is to be converted or continued and, in the
case of a conversion into or continuation of a Eurocurrency Advance, the
duration of the Interest Period applicable thereto.
 
-35-
 

 
 

--------------------------------------------------------------------------------

 



 
2.11 Method of Borrowing.  On each Borrowing Date, each Lender shall make
available its Loan or Loans, if any, (a) if such Loan is denominated in Dollars,
not later than noon, Central Time, in Federal or other funds immediately
available to the Administrative Agent at its address specified in or pursuant to
Article XIII and, (b) if such Loan is denominated in an Agreed Currency other
than Dollars, not later than noon, local time, in the city of the Administrative
Agent's Eurocurrency Payment Office for such currency, in such funds as may then
be customary for the settlement of international transactions in such currency
in the city of and at the address of the Administrative Agent's Eurocurrency
Payment Office for such currency.  Unless the Administrative Agent, European
Administrative Agent, or Canadian Administrative Agent, as applicable,
determines that any applicable condition specified in Article IV has not been
satisfied, the Administrative Agent, European Administrative Agent, or Canadian
Administrative Agent, as applicable, will make the funds so received from the
Lenders available to the applicable Borrower at the Administrative Agent's,
European Administrative Agent's, or Canadian Administrative Agent's, as
applicable, aforesaid address.  Notwithstanding the foregoing provisions of this
Section 2.11, to the extent that a Loan made by a Lender matures on the
Borrowing Date of a requested Loan, such Lender shall apply the proceeds of the
Loan it is then making to the repayment of principal of the maturing Loan.
 
2.12 Changes in Interest Rate, etc.  Each Floating Rate Advance (other than a
Swing Line Loan) shall bear interest on the outstanding principal amount
thereof, for each day from and including the date such Advance is made or is
converted from a Eurocurrency Advance into a Floating Rate Advance pursuant to
Section 2.10 to but excluding the date it becomes due or is converted into a
Eurocurrency Advance pursuant to Section 2.10 hereof, at a rate per annum equal
to the Floating Rate for such day.  Each Swing Line Loan that bears interest at
the Floating Rate or the Canadian Prime Rate shall bear interest on the
outstanding principal amount thereof, for each day from and including the day
such Swing Line Loan is made to but excluding the date it is paid, at a rate per
annum equal to the Floating Rate or the Canadian Prime Rate, as applicable, for
such day.  Changes in the rate of interest on that portion of any Advance
maintained as a Floating Rate Advance or bearing interest at the Canadian Prime
Rate will take effect simultaneously with each change in the Alternate Base Rate
or Canadian Prime Rate, as applicable.  Each Eurocurrency Advance and Offered
Rate Advance shall bear interest on the outstanding principal amount thereof
from and including the first day of the Interest Period applicable thereto to
(but not including) the last day of such Interest Period at the interest rate
determined by the Administrative Agent, European Administrative Agent, Canadian
Administrative Agent, or applicable Swing Line Lender, as applicable, as
applicable to such Eurocurrency Advance or Offered Rate Advance based upon the
applicable Borrower's selections under Sections 2.5.1, 2.5.2, 2.5.3, 2.5.4, and
2.9, as applicable, and Section 2.10 and otherwise in accordance with the terms
hereof.  No Interest Period may end after the Facility Termination Date.
 


 
-36-
 

 
 

--------------------------------------------------------------------------------

 



 
2.13 Rates Applicable After Default.  Notwithstanding anything to the contrary
contained in Section 2.9 or 2.10, during the continuance of a Default or
Unmatured Default the Required Lenders may, at their option, by notice to the
Parent declare that no Advance may be made as, converted into or continued at
the end of the applicable Interest Period as a Eurocurrency Advance.  During the
continuance of a Default the Required Lenders may, at their option, by notice to
the Parent, declare that overdue amounts hereunder shall bear interest at a rate
per annum equal to (a) in the case of overdue principal, the rate otherwise
applicable thereto plus 2% per annum or (b) in the case of any other amount, the
Floating Rate or Canadian Prime Rate, as applicable, plus 2% per annum, provided
that, during the continuance of a Default with respect to a Borrower under
Section 7.6 or 7.7, the interest rates set out above shall be applicable to all
Credit Extensions without any election or action on the part of the
Administrative Agent or any Lender.  Any notice given by Required Lenders under
this Section 2.13 may be revoked by Required Lenders notwithstanding any
provision of Section 8.2 requiring unanimous consent of the Lenders to changes
in interest rates.
 
2.14 Method of Payment.  (a) Each Advance shall be repaid, each payment of
interest thereon shall be paid, and each reimbursement of any amounts payable
upon a drawing under any Facility LC shall be made in the currency in which such
Advance or payment was made.  All payments of the Obligations hereunder shall be
made, without setoff, deduction, or counterclaim, in immediately available funds
to the Administrative Agent, European Administrative Agent, or Canadian
Administrative Agent, as applicable, at (except as set out in the next sentence)
the Administrative Agent's, European Administrative Agent's, or Canadian
Administrative Agent's, as applicable, address specified pursuant to
Article XIII, or at any other Lending Installation of the Administrative Agent
specified in writing by the Administrative Agent to the Borrowers, by noon
(local time) on the date when due and shall (except in the case of Reimbursement
Obligations for which any LC Issuer has not been fully indemnified by the
Lenders, or as otherwise specifically required hereunder) be applied ratably by
the Administrative Agent, European Administrative Agent, or Canadian
Administrative Agent, as applicable, among the Lenders.  All payments to be made
by the Borrowers hereunder in any currency other than Dollars shall be made in
such currency on the date due in such funds as may then be customary for the
settlement of international transactions in such currency for the account of the
Administrative Agent, European Administrative Agent, or Canadian Administrative
Agent, as applicable, at its Eurocurrency Payment Office for such currency and
shall be applied ratably by the Administrative Agent, European Administrative
Agent, or Canadian Administrative Agent, as applicable, among the Lenders.  Each
payment delivered to the Administrative Agent, European Administrative Agent, or
Canadian Administrative Agent, as applicable, for the account of any Lender
shall be delivered promptly by the Administrative Agent, European Administrative
Agent, or Canadian Administrative Agent, as applicable, to such Lender in the
same type of funds that the Administrative Agent, European Administrative Agent,
or Canadian Administrative Agent, as applicable, received at, (a) with respect
to Loans denominated in Dollars, its address specified pursuant to Article XIII
or at any Lending Installation specified in a notice received by the
Administrative Agent from such Lender and (ii) with respect to Eurocurrency
Loans denominated in an Agreed Currency other than Dollars, in the funds
received from the applicable Borrower at the address of the Administrative
Agent's Eurocurrency Payment Office for such currency.  Each of the
Administrative Agent, the European Administrative Agent, and the Canadian
Administrative Agent is hereby authorized to charge any account of any Borrower
maintained with Administrative Agent, the European Administrative Agent, the
Canadian Administrative Agent, or any of their Affiliates for each payment of
principal, interest, Reimbursement Obligations, and fees as it becomes due
hereunder.  Each reference to the Administrative Agent in this Section 2.14
shall also be deemed to refer, and shall apply equally, to the LC Issuers, in
the case of payments required to be made by any Borrower to any LC Issuer
pursuant to Section 2.26.6.
 
-37-
 

 
 

--------------------------------------------------------------------------------

 



 
(b) Notwithstanding the provisions of subsection (a) above, if, after the making
of any Advance or the issuance of any Facility LC in any currency other than
Dollars, currency control or exchange regulations are imposed in the country
which issues such currency with the result that the type of currency in which
the Advance was made or the Facility LC was issued (the "Original Currency") no
longer exists or the applicable Borrower is not able to make payment to the
Administrative Agent, the European Administrative Agent, or the Canadian
Administrative Agent, as applicable, for the account of the Lenders in such
Original Currency, then all payments to be made by such Borrower hereunder in
such currency (including any deposits required to be made to the Facility LC
Collateral Account) shall instead be made when due in Dollars in an amount equal
to the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrowers take all risks of the
imposition of any such currency control or exchange regulations.
 
2.15 Defaulting Lenders.  Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
 
2.15.1 Reallocation of Participations to Reduce Fronting Exposure.  All or any
part of such Defaulting Lender's participation in LC Obligations and Swing Line
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Pro Rata Shares (calculated without regard to such Defaulting
Lender's Commitment) but only to the extent that (x) the conditions set forth in
Section 4.2 are satisfied at the time of such reallocation (and, unless any
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrowers shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Outstanding Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender's Commitment.  No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender's increased exposure following such reallocation.
 
-38-
 

 
 

--------------------------------------------------------------------------------

 



 
2.15.2 Cash Collateral, Repayment of Swing Line Loans.  If the reallocation
described in Section 2.15.1 above cannot, or can only partially, be effected,
the Borrowers shall, without prejudice to any right or remedy available to them
hereunder or under law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lenders' Fronting Exposure and (y) second, cash collateralize the
LC Issuer's Fronting Exposure in accordance with the procedures set forth in
Section 2.26.11 for so long as such Fronting Exposure is outstanding.
 
2.15.3 Defaulting Lender Cure.  If the Borrower, the Administrative Agent and
each Swing Line Lender and LC Issuer agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Facility LCs and Swing Line
Loans to be held pro rata by the Lenders in accordance with the Commitments
(without giving effect to Section 2.15.1), whereupon such Lender will cease to
be a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender's having been a
Defaulting Lender.
 
2.15.4 New Swing Line Loans/Facility LCs.  So long as any Lender is a Defaulting
Lender, (i) the Swing Line Lender shall not be required to fund any Swing Line
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swing Line Loan and (ii) no LC Issuer shall be required to issue,
extend, renew or increase any Facility LC unless it is satisfied that it will
have no Fronting Exposure after giving effect thereto.
 
2.15.5 Additional Defaulting Lender Adjustments.  In addition, from and after
the Additional Provision Date:
 
(a) Waivers and Amendments.  Such Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.
 
-39-
 

 
 

--------------------------------------------------------------------------------

 



 
(b) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.1 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any LC Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the LC Issuers' Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.26.11; fourth, as the
Borrower may request (so long as no Unmatured Default or Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender's potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the LC Issuers'
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Facility LCs issued under this Agreement, in accordance with
Section 2.26.11; sixth, to the payment of any amounts owing to the Lenders, the
LC Issuers or Swing Line Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the LC Issuers or Swing Line
Lenders against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
funded Facility LC participations in respect of which such Defaulting Lender has
not fully funded its appropriate share, and (y) such Loans were made or the
related Facility LCs were issued at a time when the conditions set forth in
Section 4.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and funded Facility LC participations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or funded Facility LC participations owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in LC
Obligations and Swing Line Loans are held by the Lenders pro rata in accordance
with the Commitments under the applicable Facility without giving effect to
Section 2.15.1. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.15.5(b) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
 
(c) Certain Fees. (1) (1) No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender), and (2) each
Defaulting Lender shall be entitled to receive a Usage Fee for any period during
which that Lender is a Defaulting Lender only to extent allocable to the sum of
(y) the outstanding principal amount of the Loans funded by it, and (z) its Pro
Rata Share of the stated amount of Facility LCs for which it has provided Cash
Collateral pursuant to Section 2.26.11.
 
-40-
 

 
 

--------------------------------------------------------------------------------

 



 
(2) Each Defaulting Lender shall be entitled to receive LC Fees for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its Pro Rata Share of the stated amount of Facility LCs for which it has
provided Cash Collateral pursuant to Section 2.26.11.
 
(3) With respect to any Usage Fee or L/C Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall (x)
pay to each Non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender's participation
in LC Obligations or Swing Line Loans that has been reallocated to such
Non-Defaulting Lender pursuant to Section 2.15.1 above, (y) pay to each LC
Issuer and Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such LC
Issuer's or Swing Line Lender's Fronting Exposure to such Defaulting Lender, and
(z) not be required to pay the remaining amount of any such fee.
 
2.16 Noteless Agreement; Evidence of Indebtedness.  (a) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of each Borrower to such Lender resulting from each Loan made
by such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
 
(b) The Administrative Agent, the European Administrative Agent, and the
Canadian Administrative Agent, as applicable, shall maintain accounts in which
it will record (i) the amount of each Loan made hereunder, the Agreed Currency
and Type thereof and the Interest Period with respect thereto, (ii) the amount
of any principal or interest due and payable or to become due and payable from
each Borrower to each Lender hereunder, (iii) the original stated amount of each
Facility LC and the amount of LC Obligations outstanding at any time, and (iv)
the amount of any sum received by the Administrative Agent, the European
Administrative Agent, and the Canadian Administrative Agent, as applicable,
hereunder from the Borrowers and each Lender's share thereof.
 
(c) The entries maintained in the accounts maintained pursuant to paragraphs (a)
and (b) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided that the failure of the Administrative
Agent, the European Administrative Agent, the Canadian Administrative Agent, or
any Lender to maintain such accounts or any error therein shall not in any
manner affect the obligation of the Borrowers to repay the Obligations in
accordance with their terms.
 
-41-
 

 
 

--------------------------------------------------------------------------------

 



 
(d) Any Lender may request that its Loans be evidenced by a promissory note
substantially in the form of Exhibit E (a "Note").  In such event, the Borrowers
shall prepare, execute and deliver to such Lender a Note payable to the order of
such Lender in a form supplied by the Administrative Agent.  Thereafter, the
Loans evidenced by such Note and interest thereon shall at all times (including
after any assignment pursuant to Section 12.3) be represented by one or more
Notes payable to the order of the payee named therein or any assignee pursuant
to Section 12.3, except to the extent that any such Lender or assignee
subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced as described in paragraphs (a) and (b) above.
 
2.17 Telephonic Notices.  Each Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Agreed Currencies and Types of Advances and to transfer funds based on
telephonic notices which the Administrative Agent or any Lender in good faith
believes to be made by any person or persons that an Authorized Officer of the
Parent has designated in writing to the Administrative Agent, which written
authorization(s) may be relied upon by the Administrative Agent, in the case of
any person so authorized, until such time as the Administrative Agent shall have
received written notice from an Authorized Officer of the Borrower revoking such
person's authority to make such telephonic notices, it being understood that the
foregoing authorization is specifically intended to allow Borrowing Notices and
Conversion/Continuation Notices to be given telephonically.  Each Borrower
agrees to deliver promptly to the Administrative Agent a written confirmation,
if such confirmation is requested by the Administrative Agent or any Lender, of
each telephonic notice signed by an Authorized Officer.  If the written
confirmation differs in any material respect from the action taken by the
Administrative Agent and the Lenders, the records of the Administrative Agent
and the Lenders shall govern absent manifest error.  Notwithstanding the
foregoing, each Borrower agrees and acknowledges that neither the European
Administrative Agent nor the Canadian Administrative Agent shall take any such
actions without prior written instructions from the applicable Borrower.
 
2.18 Interest Payment Dates; Interest and Fee Basis.  Interest accrued on each
Floating Rate Advance and Canadian Prime Rate Advance shall be payable on each
Payment Date, commencing with the first such date to occur after the date
hereof, on any date on which the Floating Rate Advance or Canadian Prime Rate
Advance is prepaid, whether due to acceleration or otherwise, and at
maturity.  Interest accrued on that portion of the outstanding principal amount
of any Floating Rate Advance converted into a Eurocurrency Advance on a day
other than a Payment Date shall be payable on the date of conversion.  Interest
accrued on each Eurocurrency Advance and Offered Rate Advance shall be payable
on the last day of its applicable Interest Period, on any date on which the
Eurocurrency Advance or Offered Rate Advance is prepaid, whether by acceleration
or otherwise, and at maturity.  Interest accrued on each Eurocurrency Advance or
Offered Rate Advance having an Interest Period longer than three months shall
also be payable on the last day of each three-month interval during such
Interest Period.  Interest, LC Fees, and other fees (except as provided in the
following sentence) shall be calculated for actual days elapsed on the basis of
a 360-day year, except for interest on Loans denominated in British Pounds
Sterling, Loans comprised of Floating Rate Advances, and Advances bearing
interest at the Canadian Prime Rate which shall be calculated for actual days
elapsed on the basis of a 365-day year.  Commitment Fees and Usage Fees shall be
calculated for actual days elapsed on the basis of a 365-day year.  Interest
shall be payable for the day an Advance is made but not for the day of any
payment on the amount paid if payment is received prior to noon (local time) at
the place of payment specified in Section 2.14.  If any payment of principal or
interest on an Advance shall become due on a day which is not a Business Day,
such payment shall be made on the next succeeding Business Day and, in the case
of a principal payment, such extension of time shall be included in computing
interest in connection with such payment.
 
-42-
 

 
 

--------------------------------------------------------------------------------

 



 
2.19 Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions.  Promptly after receipt thereof the Administrative Agent, European
Administrative Agent, or Canadian Administrative Agent, as applicable, will
notify each Lender (with a copy to the Administrative Agent, in the case of any
such notice provided by the European Administrative Agent or the Canadian
Administrative Agent) of the contents of each Aggregate Commitment reduction
notice, Borrowing Notice, Swing Line Borrowing Notice, Conversion/Continuation
Notice, and repayment notice received by it hereunder.  Promptly after notice
from an LC Issuer the Administrative Agent, European Administrative Agent, or
Canadian Administrative Agent as applicable, will notify each Lender (with a
copy to the Administrative Agent, in the case of any such notice provided by the
European Administrative Agent or the Canadian Administrative Agent) of the
contents of each request for issuance of a Facility LC hereunder. The
Administrative Agent, European Administrative Agent, or Canadian Administrative
Agent, as applicable, will notify each Lender of the interest rate applicable to
each Eurocurrency Advance promptly upon determination of such interest rate, and
the Administrative Agent will give each Lender prompt notice of each change in
the Alternate Base Rate.  Each Reference Lender agrees to furnish upon request
timely information for the purpose of determining the Eurocurrency Rate.
 
2.20 Lending Installations.  Each Lender may book its Loans and its
participation in any LC Obligations and each LC Issuer may book the Facility LCs
at any Lending Installation selected by such Lender or such LC Issuer, as the
case may be, and may change its Lending Installation from time to time.  All
terms of this Agreement shall apply to any such Lending Installation and the
Loans, Facility LCs, participations in LC Obligations and any Notes issued
hereunder shall be deemed held by each Lender or each LC Issuer, as the case may
be, for the benefit of any such Lending Installation.  Each Lender and each LC
Issuer may, by written notice to the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent, and the Borrowers in
accordance with Article XIII, designate replacement or additional Lending
Installations through which Loans will be made by it or Facility LCs will be
issued by it and for whose account Loan payments or payments with respect to
Facility LCs are to be made.
 
2.21 Non-Receipt of Funds by an Administrative Agent.  Unless the applicable
Borrower or a Lender, as the case may be, notifies the Administrative Agent,
European Administrative Agent, or Canadian Administrative Agent, as applicable,
prior to the date on which it is scheduled to make payment to the Administrative
Agent, European Administrative Agent, or Canadian Administrative Agent, as
applicable, or, in the case of a Lender, prior to 12:00 noon (Central time) on
the date on which it is scheduled to make payment to the Administrative Agent of
the proceeds of a Floating Rate Loan, of (a) in the case of a Lender, the
proceeds of a Loan or (b) in the case of any Borrower, a payment of principal,
interest or fees to the Administrative Agent, European Administrative Agent, or
Canadian Administrative Agent, as applicable, for the account of the Lenders,
that it does not intend to make such payment, the Administrative Agent, European
Administrative Agent, or Canadian Administrative Agent, as applicable, may
assume that such payment has been made.  The Administrative Agent, European
Administrative Agent, or Canadian Administrative Agent, as applicable, may, but
shall not be obligated to, make the amount of such payment available to the
intended recipient in reliance upon such assumption.  If such Lender or such
Borrower, as the case may be, has not in fact made such payment to the
Administrative Agent, European Administrative Agent, or Canadian Administrative
Agent, as applicable, the recipient of such payment shall, on demand by the
Administrative Agent, European Administrative Agent, or Canadian Administrative
Agent, as applicable, repay to the Administrative Agent, European Administrative
Agent, or Canadian Administrative Agent, as applicable, the amount so made
available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the
Administrative Agent, European Administrative Agent, or Canadian Administrative
Agent, as applicable, until the date the Administrative Agent, European
Administrative Agent, or Canadian Administrative Agent, as applicable, recovers
such amount at a rate per annum equal to (a) in the case of payment by a Lender,
the Federal Funds Effective Rate for such day for the first three days or, in
the case of an amount payable in a currency other than Dollars, the overdraft
cost or other applicable rate determined by the European Administrative Agent or
Canadian Administrative Agent, as applicable, in its discretion of the
appropriate rate for interbank settlements and, in each case, thereafter, the
interest rate applicable to the relevant Loan or (b) in the case of payment by
any Borrower, the interest rate applicable to the relevant Loan.
 
-43-
 

 
 

--------------------------------------------------------------------------------

 



 
2.22 Market Disruption.  Notwithstanding the satisfaction of all conditions
referred to in Article II and Article IV with respect to any Advance in any
Agreed Currency other than Dollars, if there shall occur on or prior to the date
of such Advance any change in national or international financial, political or
economic conditions or currency exchange rates or exchange controls which would
in the reasonable opinion of the Administrative Agent or the Required Lenders
make it impracticable for the Eurocurrency Loans comprising such Advance to be
denominated in the Agreed Currency specified by the applicable Borrower, then
the Administrative Agent shall forthwith give notice thereof to the Borrowers,
the Lenders, and the European Administrative Agent or the Canadian
Administrative Agent, as applicable, and such Loans shall not be denominated in
such Agreed Currency but shall, except as otherwise set out in Section 2.15, be
made on such Borrowing Date in Dollars, in an aggregate principal amount equal
to the Dollar Amount of the aggregate principal amount specified in the related
Borrowing Notice or Conversion/Continuation Notice, as the case may be, as
Floating Rate Loans, unless the applicable Borrower notifies the Administrative
Agent at least one Business Day before such date that (a) it elects not to
borrow on such date or (b) it elects to borrow on such date in a different
Agreed Currency, as the case may be, in which the denomination of such Loans
would in the opinion of the Administrative Agent and the Required Lenders be
practicable and in an aggregate principal amount equal to the Dollar Amount of
the aggregate principal amount specified in the related Borrowing Notice or
Conversion/Continuation Notice, as the case may be.
 


 


 
-44-
 

 
 

--------------------------------------------------------------------------------

 



 
2.23 Judgment Currency.  If for the purposes of obtaining judgment in any court
it is necessary to convert a sum due from any Borrower hereunder in the currency
expressed to be payable herein (the "specified currency") into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the specified
currency with such other currency at the Administrative Agent's main office on
the Business Day preceding that on which final, non-appealable judgment is
given.  The obligations of the Borrowers in respect of any sum due to any
Lender, the Administrative Agent, the European Administrative Agent, or the
Canadian Administrative Agent hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by such Lender, the Administrative
Agent, the European Administrative Agent, or the Canadian Administrative Agent
(as the case may be) of any sum adjudged to be so due in such other currency
such Lender, the Administrative Agent, the European Administrative Agent, or the
Canadian Administrative Agent (as the case may be) may in accordance with
normal, reasonable banking procedures purchase the specified currency with such
other currency.  If the amount of the specified currency so purchased is less
than the sum originally due to such Lender, the Administrative Agent, the
European Administrative Agent, or the Canadian Administrative Agent, as the case
may be, in the specified currency, each of the Borrowers agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender, the Administrative
Agent, the European Administrative Agent, or the Canadian Administrative Agent,
as the case may be, against such loss, and if the amount of the specified
currency so purchased exceeds (a) the sum originally due to any Lender, the
Administrative Agent, the European Administrative Agent, or the Canadian
Administrative Agent, as the case may be, in the specified currency and (b) any
amounts shared with other Lenders as a result of allocations of such excess as a
disproportionate payment to such Lender under Section 12.2, such Lender, the
Administrative Agent, the European Administrative Agent, or the Canadian
Administrative Agent, as the case may be, agrees to remit such excess to the
Borrowers.
 
2.24 Additional Borrowing Subsidiaries.  Upon the request by the Parent and
approval by the Administrative Agent, any Subsidiary of the Parent may, on the
terms and conditions below, become a Borrowing Subsidiary hereunder provided
that such Borrowing Subsidiary shall execute and deliver to the Administrative
Agent a Joinder Agreement, together with such evidence of corporate authority to
enter into such Joinder Agreement as the Administrative Agent may reasonably
request, including without limitation, opinions of legal counsel regarding such
corporate authority and the enforceability of such Joinder Agreement and such
other documents, governmental certificates, agreement as the Administrative
Agent may reasonably request, including without limitation, information
requested in order for the Administrative Agent or any Lender to comply with the
Patriot Act.  Upon receipt of such a request from the Parent, the Administrative
Agent shall promptly notify the Lenders.  If, within five (5) Business Days of
delivery of such notice by the Administrative Agent, any Lender (a "Protesting
Lender") shall notify the Parent and the Administrative Agent that it may not
legally lend to, establish credit for the account of and/or do business with
such applicant Borrowing Subsidiary, then the Parent shall, within five (5)
Business Days of delivery of such notice by such Protesting Lender, either (A)
notify the Administrative Agent and such Protesting Lender that it shall replace
such Protesting Lender pursuant to Section 2.25 (and such applicant Borrowing
Subsidiary shall not have the right to borrow or request Facility LCs hereunder
until such replacement is consummated) or (B) cancel its request to designate
such Subsidiary as a Borrowing Subsidiary hereunder.
 
-45-
 

 
 

--------------------------------------------------------------------------------

 



 
2.25 Lender Replacement.  The Parent shall be permitted to replace (in
accordance with and subject to the restrictions contained in Section 12.1) any
Lender which (a) makes an assertion of the type described in Section 3.3 or
requests reimbursement for amounts owing pursuant to Section 3.1 or 3.2 (either
for its own account or for the account of any of its participants), (b) requires
any Borrower to pay Taxes in respect of such Lender, (c) fails to make any
Advance requested by it if the Required Lenders have made the Advances requested
of them pursuant to the same Borrowing Notice, (d) is a Non-Extending Lender,
(e) is a Protesting Lender or (f) is a Defaulting Lender; provided that (i) such
replacement does not conflict with any applicable law, rule, regulation, or
directive, (ii) no Default or Unmatured Default shall have occurred and be
continuing at the time of such replacement, (iii) in the case of any replacement
pursuant to clause (a), (b), or (c) hereof, prior to any such replacement, such
Lender being replaced shall not have eliminated the continued need for repayment
of amounts owing pursuant to Section 3.1 or 3.2, as applicable; and (iv) the
Parent shall repay (or cause to be repaid) or the assignee shall pay to the
Lender being replaced, the amount of the Obligations owing to such Lender on the
date of replacement (including any amounts owing under Sections 3.1, 3.2 and
3.4).  Notwithstanding any provision in this Agreement to the contrary, the
Assignment and Assumption pursuant to which a Defaulting Lender is replaced
shall be effective without execution by such Defaulting Lender.
 
2.26 Facility LCs.
 
4.26.1 Issuance.  Each LC Issuer hereby agrees, on the terms and conditions set
out in this Agreement, to issue Financial Letters of Credit, Performance Letters
of Credit, Documentary Letters of Credit and Bank Guaranties (collectively with
the Existing Letters of Credit, each, a "Facility LC") and to renew, extend,
increase, decrease or otherwise modify each Facility LC ("Modify," and each such
action a "Modification"), from time to time from and including the date of this
Agreement and prior to the date that is 5 Business Days prior to its respective
Commitment Maturity Date upon the request of any Borrower or any Subsidiary;
provided that (a) each Facility LC shall be issued in an Agreed Currency, (b)
immediately after each such Facility LC is issued or Modified, the LC
Obligations may not exceed the LC Sublimit, (c) immediately after each such
Facility LC is issued or Modified, the Aggregate Outstanding Credit Exposure may
not exceed the Aggregate Commitment, and (d) if the expiry date of such Facility
LC would occur after the Commitment Maturity Date of any Lender, the stated
amount of such Facility LC, together with the undrawn stated amount of all other
Facility LCs with expiry dates occurring after such Commitment Maturity Date,
may not exceed the portion of the Aggregate Commitment not expiring on such
Commitment Maturity Date.  No Facility LC shall have an initial expiry date
later than five years after its issuance.  Any Facility LC may provide for the
renewal thereof for additional one-year periods unless the LC Issuer provides
prior notice of non-renewal to the beneficiary, which periods shall not in any
event extend the expiry date of such Facility LC more than 12 months beyond the
respective Commitment Maturity Date.  Any Bank Guaranty issued under this
Agreement shall be subject to the additional requirements of Section 2.26.13
hereof.  On the Closing Date, all Existing Letters of Credit shall
automatically, without any action on the part of any Person, be deemed to be
Facility LCs issued and outstanding hereunder, and shall be subject to and
governed by the terms and conditions hereof.
 
-46-
 

 
 

--------------------------------------------------------------------------------

 



 
2.26.2 Participations.  Upon the issuance or Modification by any LC Issuer of a
Facility LC (other than a Bank Guaranty) in accordance with this Section 2.26,
such LC Issuer shall be deemed, without further action by any party hereto, to
have unconditionally and irrevocably sold to each Lender, and each Lender shall
be deemed, without further action by any party hereto, to have unconditionally
and irrevocably purchased from such LC Issuer, a participation in such Facility
LC (and each Modification thereof) and the related LC Obligations in proportion
to its Pro Rata Share.
 
2.26.3 Notice.  Subject to Section 2.26.1, the applicable Borrower or Subsidiary
shall give the applicable LC Issuer notice prior to 10:00 a.m. (Central time),
in the case of a Facility LC in US Dollars, 10:00 a.m. (Toronto time), in the
case of a Facility LC in Canadian Dollars, or 11:00 a.m. (London time) in the
case of a Facility LC in a currency other than US Dollars or Canadian Dollars,
at least two Business Days prior to the proposed date of issuance or
Modification of each Facility LC, specifying the beneficiary, the applicable
currency, the proposed date of issuance (or Modification) and the expiry date of
such Facility LC, and describing the proposed terms of such Facility LC and the
nature of the transactions proposed to be supported thereby.  Upon receipt of
such notice, such LC Issuer shall promptly notify the Administrative Agent, the
European Administrative Agent, or the Canadian Administrative Agent, as
applicable, and the Administrative Agent, the European Administrative Agent, or
the Canadian Administrative Agent, as applicable, shall promptly notify each
Lender (with a copy to the Administrative Agent, in the case of any such notice
provided by the European Administrative Agent or the Canadian Administrative
Agent), of the contents thereof and of the amount of such Lender's participation
in such proposed Facility LC (if applicable).  The issuance or Modification by
any LC Issuer of any Facility LC shall, in addition to the conditions precedent
set out in Article IV (the satisfaction of which such LC Issuer shall have no
duty to ascertain), be subject to the conditions precedent that such Facility LC
shall be satisfactory to such LC Issuer and that the applicable Borrower or
Subsidiary shall have executed and delivered such application agreement and/or
such other instruments and agreements relating to such Facility LC as such LC
Issuer shall have reasonably requested (each, a "Facility LC Application").  In
the event of any conflict between the terms of this Agreement and the terms of
any Facility LC Application, the terms of this Agreement shall control.
 
2.26.4 LC Fees.  The applicable Borrower shall pay to the Administrative Agent,
for the account of the Lenders ratably in accordance with their respective Pro
Rata Shares, with respect to each Financial Letter of Credit, Performance Letter
of Credit and Documentary Letter of Credit, a letter of credit fee at a per
annum rate equal to the Applicable Margin for such Type of Facility LC in effect
from time to time on the average daily undrawn stated amount under such Facility
LC, such fee to be payable in arrears on each Payment Date (or, with respect to
a Modification of any such Facility LC which increases the stated amount
thereof, such increase in the stated amount) thereof (each such fee described in
this sentence an "LC Fee").  The applicable Borrower shall also pay to the
applicable LC Issuer for its own account with respect to each Facility LC (i) a
fronting fee of 0.125% per annum of the initial stated amount (or, with respect
to a Modification of any such Facility LC which increases the stated amount
thereof, such increase in the stated amount), such fee to be payable on the date
of such issuance or increase, and (ii) documentary and processing charges in
connection with the issuance or Modification of and draws under Facility LCs in
accordance with such LC Issuer's standard schedule for such charges as in effect
from time to time.
 
-47-
 

 
 

--------------------------------------------------------------------------------

 



 
2.26.5 Administration; Reimbursement by Lenders.  Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the applicable LC Issuer shall notify the Administrative Agent, the European
Administrative Agent, or the Canadian Administrative Agent, as applicable (with
a copy to the Administrative Agent, in the case of any such notice provided by
the European Administrative Agent or the Canadian Administrative Agent), and the
applicable Borrower as to the amount demanded to be paid by such LC Issuer and
the proposed payment date.  Upon its determination to honor any such demand for
payment, the applicable LC Issuer shall promptly notify the Administrative
Agent, the European Administrative Agent, or the Canadian Administrative Agent,
as applicable, and the applicable Borrower and the Administrative Agent, the
European Administrative Agent, or the Canadian Administrative Agent, as
applicable, shall promptly notify each other Lender (with a copy to the
Administrative Agent, in the case of any such notice provided by the European
Administrative Agent or the Canadian Administrative Agent) of such determination
and of the LC Issuer's intended payment date therefor (the "LC Payment
Date").  The responsibility of such LC Issuer to the Borrowers, the relevant
Subsidiaries, and each Lender shall be only to determine that the documents
(including each demand for payment) delivered under each Facility LC in
connection with such presentment shall be in conformity in all material respects
with such Facility LC.  Each LC Issuer shall endeavor to exercise the same care
in the issuance and administration of the Facility LCs as it does with respect
to letters of credit in which no participations are granted (or with respect to
bank guaranties which are not backed by letters of credit, as applicable), it
being understood that in the absence of any gross negligence or willful
misconduct by such LC Issuer, each Lender shall be unconditionally and
irrevocably liable without regard to the occurrence of any Default or any
condition precedent whatsoever, to reimburse such LC Issuer on demand for (a)
such Lender's Pro Rata Share of the amount of each payment made by such LC
Issuer under each Facility LC (other than any Bank Guaranty), in the currency of
such Facility LC, to the extent such amount is not reimbursed by the applicable
Borrower pursuant to Section 2.26.6 below, plus (b) interest on the foregoing
amount to be reimbursed by such Lender, for each day from the date of such LC
Issuer's demand for such reimbursement (or, if such demand is made after 11:00
a.m. (Central time) in the case of a Facility LC in US Dollars, 11:00 a.m.
(Toronto time), in the case of a Facility LC in Canadian Dollars, or 11:00 a.m.
(London time) in the case of a Facility LC in a currency other than US Dollars
or Canadian Dollars, on such date, from the next succeeding Business Day) to the
date on which such Lender pays the amount to be reimbursed by it, at a rate of
interest per annum equal to the Federal Funds Effective Rate or, in the case of
an amount payable in a currency other than Dollars, the overdraft cost or other
applicable rate determined by the European Administrative Agent or Canadian
Administrative Agent in its discretion as the appropriate rate for interbank
settlements for the first three days and, thereafter, at a rate of interest
equal to the rate then payable by the applicable Borrower on such amount.
 


 
-48-
 

 
 

--------------------------------------------------------------------------------

 



 
2.26.6 Reimbursement by Borrower.  Each Borrower shall be irrevocably and
unconditionally obligated to reimburse each LC Issuer on or before the
applicable LC Payment Date for any amounts to be paid by such LC Issuer upon any
drawing under any Facility LC (provided that, unless the applicable Borrower has
received notice of such drawing prior to the LC Payment Date, such reimbursement
shall not be due until the Business Day next following the day on which such
notice is received, being referred to herein as the "LC Due Date"), in the
currency of such Facility LC, without presentment, demand, protest or other
formalities of any kind; provided that no Borrower nor any Lender shall hereby
be precluded from asserting any claim for direct (but not consequential) damages
suffered by such Borrower or such Lender to the extent, but only to the extent,
caused by (a) the willful misconduct or gross negligence of any LC Issuer in
determining whether a request presented under any Facility LC issued by it
complied with the terms of such Facility LC or (b) any LC Issuer's failure to
pay under any Facility LC issued by it after the presentation to it of a request
strictly complying with the terms and conditions of such Facility LC.  All such
amounts paid by any LC Issuer and remaining unpaid by such Borrower shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to (i) the rate reasonably determined by the Administrative Agent, European
Administrative Agent, or Canadian Administrative Agent, as applicable, that
would be applicable for a Loan to such Borrower in such Applicable Currency for
such day if such day falls on or before the applicable LC Due Date and (ii) the
sum of 2% plus the foregoing rate for such day if such day falls after such LC
Due Date.  Each LC Issuer will pay to each Lender ratably in accordance with its
Pro Rata Share all amounts received by it from any Borrower for application in
payment, in whole or in part, of the Reimbursement Obligation in respect of any
Facility LC (other than any Bank Guaranty) issued by such LC Issuer, but only to
the extent such Lender has made payment to such LC Issuer in respect of such
Facility LC pursuant to Section 2.26.5.  Subject to the terms and conditions of
this Agreement (including without limitation the submission of a Borrowing
Notice in compliance with Section 2.9 and the satisfaction of the applicable
conditions precedent set out in Article IV), any Borrower may request an Advance
hereunder for the purpose of satisfying any Reimbursement Obligation.
 
2.26.7 Obligations Absolute.  The Borrowers' obligations under this Section 2.26
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which any
Borrower may have or have had against any LC Issuer, any Lender or any
beneficiary of a Facility LC.  The Borrowers further agree with the LC Issuers
and the Lenders that the LC Issuers and the Lenders shall not be responsible
for, and the Borrowers' Reimbursement Obligation in respect of any Facility LC
shall not be affected by, among other things, (a) the validity or genuineness of
documents or of any endorsements thereon, even if such documents should in fact
prove to be in any or all respects invalid, fraudulent or forged, or (b) any
dispute between or among any Borrowers and/or any Subsidiaries, any of their
Affiliates, the beneficiary of any Facility LC or any financing institution or
other party to whom any Facility LC may be transferred, or (c) any claims or
defenses whatsoever of any Borrower or of any of its Affiliates against the
beneficiary of any Facility LC or any such transferee.  The LC Issuers shall not
be liable for any error, omission, interruption or delay in transmission,
dispatch or delivery of any message or advice, however transmitted, in
connection with any Facility LC.  The Borrowers agree that any action taken or
omitted by any LC Issuer or any Lender under or in connection with each Facility
LC and the related drafts and documents, if done without gross negligence or
willful misconduct, shall be binding upon the Borrowers and relevant
Subsidiaries and shall not put any LC Issuer or any Lender under any liability
to any Borrower or any Subsidiary.  Nothing in this Section 2.26.7 is intended
to limit the right of any Borrower to make a claim against any LC Issuer for
damages as contemplated by the proviso to the first sentence of Section 2.26.6.
 


 
-49-
 

 
 

--------------------------------------------------------------------------------

 



 
2.26.8 Actions of LC Issuers.  Each LC Issuer shall be entitled to rely, and
shall be fully protected in relying, upon any Facility LC, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by such LC
Issuer.  Each LC Issuer shall be fully justified in failing or refusing to take
any action under this Agreement unless it shall first have received such advice
or concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.26, each LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Facility LC.
 
2.26.9 Indemnification.  Each Borrower hereby agrees to indemnify and hold
harmless each Lender, each LC Issuer, the Administrative Agent, the European
Administrative Agent, and the Canadian Administrative Agent and their respective
directors, officers, agents and employees from and against any and all claims
and damages, losses, liabilities, costs or expenses which such Lender, such LC
Issuer or the Administrative Agent, European Administrative Agent, or Canadian
Administrative Agent may incur (or which may be claimed against such Lender,
such LC Issuer or the Administrative Agent by any Person whatsoever) by reason
of or in connection with the issuance, execution and delivery or transfer of or
payment or failure to pay under any Facility LC or any actual or proposed use of
any Facility LC, including, without limitation, any claims, damages, losses,
liabilities, costs or expenses which any LC Issuer may incur by reason of or in
connection with (a) the failure of any other Lender to fulfill or comply with
its obligations to such LC Issuer hereunder (but nothing herein contained shall
affect any rights any Borrower may have against any Defaulting Lender) or (b) by
reason of or on account of such LC Issuer issuing any Facility LC which
specifies that the term "Beneficiary" included therein includes any successor by
operation of law of the named Beneficiary, but which Facility LC does not
require that any drawing by any such successor Beneficiary be accompanied by a
copy of a legal document, satisfactory to such LC Issuer, evidencing the
appointment of such successor Beneficiary; provided that no Borrower shall be
required to indemnify any Lender, any LC Issuer or the Administrative Agent,
European Administrative Agent, or Canadian Administrative Agent for any claims,
damages, losses, liabilities, costs or expenses to the extent, but only to the
extent, caused by (x) the willful misconduct or gross negligence of such LC
Issuer in determining whether a request presented under any Facility LC complied
with the terms of such Facility LC or (y) such LC Issuer's failure to pay under
any Facility LC after the presentation to it of a request strictly complying
with the terms and conditions of such Facility LC. Nothing in this
Section 2.26.9 is intended to limit the obligations of any Borrower under any
other provision of this Agreement.
 


 
-50-
 

 
 

--------------------------------------------------------------------------------

 



 
2.26.10 Lenders' Indemnification.  Each Lender shall, ratably in accordance with
its Pro Rata Share, indemnify each LC Issuer, its affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrowers) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees' gross negligence or willful
misconduct or such LC Issuer's failure to pay under any Facility LC after the
presentation to it of a request strictly complying with the terms and conditions
of the Facility LC) that such indemnitees may suffer or incur in connection with
this Section 2.26 or any action taken or omitted by such indemnitees hereunder.
 
2.26.11 Facility LC Collateral Account.  (a) Each Borrower agrees that it will,
as provided in clause (b) below, as provided in Section 2.2(a), upon the
occurrence of any Default described in Section 7.6 or Section 7.7, or upon the
request of the Required Lenders (or the Administrative Agent with the consent of
the Required Lenders) upon a Default, and until the final expiration date of any
Facility LC (other than a Bank Guaranty) and thereafter as long as any amount is
payable to the LC Issuer or the Lenders in respect of any Facility LC (other
than a Bank Guaranty), maintain a special collateral account (the "Facility LC
Collateral Account") at the Administrative Agent's office at the address
specified pursuant to Article XIII, in the name of such Borrower but under the
sole dominion and control of the Administrative Agent, for the ratable benefit
of the Lenders and the LC Issuers and in which such Borrower shall have no
interest other than as set out in Section 2.2(a) and Section 8.1.  Each Borrower
hereby pledges, assigns and grants to the Administrative Agent, on behalf of and
for the ratable benefit of the Lenders and the LC Issuers, a security interest
in all of such Borrower's right, title and interest in and to all funds which
may from time to time be on deposit in the Facility LC Collateral Account to
secure the prompt and complete payment and performance of the LC Obligations and
LC Fees.  The Administrative Agent will invest any funds on deposit from time to
time in the Facility LC Collateral Account in certificates of deposit or other
time deposits of JPMorgan having a maturity not exceeding 30 days.  The Parent
may select the maturities of such certificates of deposit upon reasonable prior
notice to the Administrative Agent; however, if the Parent fails to provide such
notice, the Administrative Agent shall select the applicable maturities in its
sole discretion.  Nothing in this Section 2.26.11 shall either obligate the
Administrative Agent to require any Borrower to deposit any funds in the
Facility LC Collateral Account or limit the right of the Administrative Agent to
release any funds held in the Facility LC Collateral Account in each case other
than as required by Section 2.2(a), Section 8.1, or clause (b) below.
 
-51-
 

 
 

--------------------------------------------------------------------------------

 



 
(b) Each Borrower agrees that, if 45 days prior to the then-applicable
Commitment Maturity Date of any LC Issuer, the Commitment Maturity Date of such
LC Issuer has not been extended and such LC Issuer has not agreed to extend its
Commitment Maturity Date as provided in Section 2.28(b), then, with respect to
each Facility LC (other than Bank Guaranties) issued by such LC Issuer with an
expiry date later than 5 Business Days prior to the then-applicable Commitment
Maturity Date of such LC Issuer, the Borrowers shall provide the applicable LC
Issuer with a letter of credit, issued by another LC Issuer or other issuing
bank reasonably acceptable to such LC Issuer, naming such LC Issuer as
beneficiary, and otherwise reasonably acceptable to such LC Issuer (each, such
letter of credit a "Back-Up LC") in the currency of such Letter of Credit and in
an amount equal to 100% of the outstanding LC Obligations (other than LC
Obligations with respect to Bank Guaranties) plus the amount of all LC Fees
scheduled to be paid through the expiration date of the Facility LCs, in each
case, issued by such LC Issuer; provided that if such then-applicable Commitment
Maturity Date is the Facility Termination Date, the Borrowers shall either (i)
deposit cash collateral in the Facility LC Collateral Account or (ii) provide
the applicable LC Issuer with a Back-Up LC as described above, in each case, in
the currency of such Letter of Credit and in an amount equal to 100% of the
outstanding LC Obligations (other than LC Obligations with respect to Bank
Guaranties) plus the amount of all LC Fees scheduled to be paid through the
expiration date of the Facility LCs issued by such LC Issuer.  Neither the
Borrowers nor any Person claiming on behalf of or through the Borrowers shall
have any right to withdraw any of the funds held in the Facility LC Collateral
Account.  Upon the extension of the Commitment Maturity Date of such LC Issuer,
the Administrative Agent shall promptly release to the Borrowers all cash
collateral provided by the Borrowers, or the applicable LC Issuer(s) shall
return all Back-Up LCs to the issuing banks for cancellation, as
applicable.  Upon the cancellation, surrender, or payment of each Facility LC
for which cash collateral or a Back-Up LC was provided pursuant to this
Section 2.26.11(b), the Administrative Agent shall promptly release cash
collateral to the Borrowers, or the applicable LC Issuer shall instruct the
applicable Back-Up LC issuer to reduce the amount available to be drawn under
any applicable Back-Up LC, as applicable, in the amount of the LC Obligations
(other than Bank Guaranties) which are no longer outstanding as a result
thereof, together with the amount of all corresponding LC Fees which will no
longer become payable excluding in each case, the amounts applied by
Administrative Agent under Section 8.1(c) to satisfy any LC Fees that have
become due and payable by any Borrower.
 


 
-52-
 

 
 

--------------------------------------------------------------------------------

 



 
(c) The obligations of each of the Borrowers under this Agreement and the other
Loan Documents regarding Facility LC's, including without limitation obligations
under Section 2.26, shall survive after the Facility Termination Date and
termination of this Agreement for so long as any LC Obligations remain
outstanding.  Each Borrower further agrees that if cash collateral is required
to be deposited or any Back-up LCs are required to be provided pursuant to
Section 2.26.11(b), it will, promptly upon request of the Administrative Agent
or any LC Issuer, as applicable, enter into such agreements, in form and
substance reasonably acceptable to the Administrative Agent or such LC Issuer,
as applicable, and such Borrower as the Administrative Agent or such LC Issuer
may reasonably require to effectuate the provisions of Section 2.26.11(b) and
otherwise govern the administration of the outstanding Facility LC's and the
Facility LC Collateral Account or Back-Up LC requirements, as applicable, the
Borrowers' Reimbursement Obligations and other obligations with respect thereto,
and such other provisions as the Administrative Agent or such LC Issuer may
reasonably require, in each case, to become effective on the applicable
Commitment Maturity Date if the same is not extended.
 
2.26.12 Rights as a Lender.  In its capacity as a Lender, each LC Issuer shall
have the same rights and obligations as any other Lender.
 
2.26.13 Bank Guaranties.  Each LC Issuer's agreement to issue Bank Guaranties
hereunder is conditioned upon (a) such LC Issuer's determination, in its sole
discretion, that it is able to issue a Bank Guaranty in the applicable
jurisdiction and (b) the simultaneous issuance by a LC Issuer of a Facility LC
(other than a Bank Guaranty) supporting the applicable Borrower's obligations
under such Bank Guaranty for the entire term thereof.  Any Modification which
increases or extends the amount or term of a Bank Guaranty shall be conditioned
upon a simultaneous corresponding Modification of the Facility LC supporting
such Bank Guaranty.  The applicable Borrower or Subsidiary shall provide notice
requesting the issuance or Modification, as applicable, of any such supporting
Facility LC at the same time at which such Borrower or Subsidiary provides
notice requesting the issuance or Modification, as applicable, of the Bank
Guaranty which such Facility LC supports, all in accordance with Section 2.26.3.
 
2.26.14 Facility LCs Issued for Subsidiaries.  The Parent authorizes and
instructs each LC Issuer to issue Facility LCs upon request of any Subsidiary,
and agrees that it shall be jointly and severally liable with such Subsidiary
therefor.  Notwithstanding that a Facility LC issued or outstanding hereunder is
requested by or is for the account of a Subsidiary, the Parent shall be
obligated to, and shall, with respect to each such Facility LC, reimburse the
applicable LC Issuer hereunder for any and all drawings thereunder, pay all fees
and expenses payable hereunder, satisfy all indemnification obligations payable
hereunder, provide all cash collateral required hereunder, and otherwise satisfy
all obligations hereunder of the "applicable Borrower" with respect to each such
Facility LC.  The Parent hereby acknowledges that the issuance of Facility LCs
for the account of Subsidiaries inures to the benefit of the Parent, and that
the Parent's business derives substantial benefits from the businesses of such
Subsidiaries.
 


 
-53-
 

 
 

--------------------------------------------------------------------------------

 



 
2.27 Increase in Aggregate Commitment.
 
2.27.1 Provided no Default or Unmatured Default exists, upon notice to the
Administrative Agent, the Parent may request one or more increases (the amount
of any such increase being a "Commitment Increase") in the Aggregate Commitment
which in the aggregate do not cause the Aggregate Commitment to exceed
$1,250,000,000.  The Administrative Agent shall promptly give the Lenders (each
of which, in its sole discretion, may determine whether and to what degree to
participate in such Commitment Increase) notice of such request.  In its notice
to the Administrative Agent, the Parent shall specify the time period within
which each Lender is requested to respond (which shall not be less than 10
Business Days from the date of delivery of such notice to the Administrative
Agent).  Each Lender shall notify the Administrative Agent within such time
period whether or not it agrees to increase its Commitment and, if so, whether
by an amount equal to, greater than, or less than its Pro Rata Share of such
requested increase (any such Lender that agrees to increase its Commitment
hereunder, an "Increasing Lender").  Any Lender not responding within such time
period shall be deemed to have declined to increase its Commitment.  No Lender's
Commitment amount shall be increased without the consent of such Lender.  The
Administrative Agent shall notify the Parent of the Lenders' responses to each
request made hereunder.  If the Increasing Lenders agree to increase their
respective Commitments by an aggregate amount in excess of the requested
Commitment Increase, the requested Commitment Increase shall be allocated among
such Increasing Lenders in proportion to their respective Commitments
immediately prior to the Increase Date.  To achieve the full amount of a
requested increase, the Borrowers may also invite additional assignees (in
accordance with and subject to the restrictions contained in Section 12.1) to
become Lenders (any such Lender, an "Additional Lender").  The sum of the
increases in the Commitments of the Increasing Lenders plus the Commitments of
the Additional Lenders upon giving effect to the Commitment Increase shall not
in the aggregate exceed the amount of the Commitment Increase.
 
2.27.2 Any Commitment Increase shall become effective upon (i) the receipt by
the Administrative Agent of (A) an agreement in form and substance satisfactory
to the Administrative Agent signed by the Borrowers, each Increasing Lender and
each Additional Lender, setting forth the new Commitments of each such Lender
and setting forth the agreement of each Additional Lender to become a party to
this Agreement and to be bound by all the terms and provisions hereof binding
upon each Lender, and (B) such evidence of appropriate authorization on the part
of the Borrowers with respect to the Commitment Increase and such opinions of
counsel for the Borrowers with respect to the Commitment Increase as the
Administrative Agent may reasonably request, (ii) the funding by each Increasing
Lender and Additional Lender of the Revolving Loans to be made by each such
Lender described in Section 2.27.3 below, if applicable, and (iii) receipt by
the Administrative Agent of a certificate (the statements contained in which
shall be true) of an Authorized Officer of each Borrower certifying and
attaching the resolutions adopted by such Borrower approving or consenting to
such Commitment Increase, and stating that both before and after giving effect
to such Commitment Increase (A) no Default has occurred and is continuing, and
(B) all representations and warranties in this Agreement are true and correct in
all material respects, unless such representation or warranty relates to an
earlier date, in which case they are true and correct as of such earlier
date.  The Administrative Agent shall promptly notify the Borrowers and the
Lenders of the final allocation of any Commitment Increase and the effective
date thereof.
 


 
-54-
 

 
 

--------------------------------------------------------------------------------

 



 
2.27.3 Upon the effective date of any Commitment Increase, if any Advances
(other than Swing Line Loans) are then outstanding, each Increasing Lender and
each Additional Lender shall provide funds to the Administrative Agent in the
manner described in Section 2.2.  The funds so provided by any such Lender shall
be deemed to be a Revolving Loan made by such Lender on the date of such
Commitment Increase, an in an amount such that after giving effect to such
Commitment Increase and the Revolving Loans made on the date of such Commitment
Increase, each Advance outstanding hereunder shall consist of Revolving Loans
made by the Lenders ratably in accordance with each Lender's Pro Rata
Share.  Also upon giving effect to any Commitment Increase, each Lender shall
participate in any outstanding Facility LC's (other than any Bank Guaranties)
and Swing Line Loans ratably in accordance with its Pro Rata Share.
 
2.27.4 Notwithstanding any provision contained herein to the contrary, from and
after the date of any Commitment Increase and the making of any Revolving Loans
on such date pursuant to Section 2.27.3 above, all calculations and payments of
interest on the Advances and payment of amounts owing with respect to other
Outstanding Credit Exposure of each Lender shall take into account the actual
Commitment of each Lender and the principal amount outstanding of each Revolving
Loan made by such Lender during the relevant period of time.
 
27.5 The Aggregate Commitments may be increased in accordance with, and to the
extent permitted by, this Section 2.27, without the consent of the requisite
Lenders otherwise required under Section 8.2.
 
2.28 Extension of Facility Termination Date.
 
2.28.1 Second Amendment Effective Date Extension.  On the Second Amendment
Effective Date, the Commitment Maturity Dates of certain Lenders will be
extended to June 6, 2016, while other Lenders shall maintain their respective
original Commitment Maturity Dates, in each case, as set forth on the Commitment
Schedule.
 
2.28.2 Post-Second Amendment Requests for Extension.  The Parent may, on behalf
of all Borrowers, by notice to the Administrative Agent (who shall promptly
notify the Lenders) not earlier than 90 days and not later than 60 days prior to
any Anniversary Date (other than first Anniversary Date to occur hereunder),
request that each Lender extend such Lender's Commitment Maturity Date for an
additional one year from such Lender's Commitment Maturity Date then in
effect.  The Parent may not request more than two such extensions pursuant to
this Section 2.28.2.
 
(a) Lender Elections to Extend.  If the Parent makes the request in clause
2.28.2 above, each Lender, acting in its sole and individual discretion, shall,
by notice to the Administrative Agent given not earlier than 60 days prior to
the applicable Anniversary Date and not later than the date that is 45 days
prior to the applicable Anniversary Date (the "Notice Date"), advise the
Administrative Agent whether or not such Lender agrees to such extension. Each
Lender that decides not to extend its Commitment Maturity Date (each, a
"Non-Extending Lender") and each Lender that decides to extend its Commitment
Maturity Date (each, an "Extending Lender") shall notify the Administrative
Agent of such decision promptly after such determination (but in any event no
later than the Notice Date), and any Lender that does not otherwise advise the
Administrative Agent on or before the Notice Date shall be deemed to be a
Non-Extending Lender.  The election of any Lender to agree to such extension
pursuant to this Section 2.28 shall not obligate any other Lender to so agree.
 
-55-
 

 
 

--------------------------------------------------------------------------------

 



 
(b) Notification by Administrative Agent.  The Administrative Agent shall notify
the Parent of each Lender's determination under this Section at least 40 days
prior to the applicable Anniversary Date (or, if such date is not a Business
Day, on the immediately preceding Business Day).
 
(c) Additional Commitment Lenders.  The Borrowers shall have the right, at any
time on or before the date which is 30 days after the applicable Anniversary
Date, to replace each Non-Extending Lender with, and add as "Lenders" under this
Agreement in place thereof, one or more assignees (in accordance with and
subject to the restrictions contained in Section 12.1) who shall agree to become
Extending Lenders (each, an "Additional Commitment Lender") as provided in
Section 2.25, each of which Additional Commitment Lenders shall have entered
into an assignment agreement substantially in the form of Exhibit C pursuant to
which such Additional Commitment Lender shall, effective at any time prior to
the date which is 30 days after the applicable Anniversary Date, undertake a
Commitment (and, if any such Additional Commitment Lender is already a Lender,
its Commitment shall be in addition to such Lender's Commitment hereunder on
such date).  Notwithstanding any provision contained herein to the contrary,
from and after the date of any extension of any Commitment Maturity Date and the
prepayment of any Revolving Loans on the applicable Anniversary Date pursuant to
Section 2.25 and subsection (e) below, all calculations and payments of interest
on the Advances and payment of amounts owing with respect to other Outstanding
Credit Exposure of each Lender shall take into account the actual Commitment of
each Lender and the principal amount outstanding of each Revolving Loan made by
such Lender during the relevant period of time.
 
(d) Minimum Extension Requirement.  If (and only if) the total of the
Commitments of the Lenders that have agreed to extend their respective
Commitment Maturity Dates and the additional Commitments of the Additional
Commitment Lenders that have entered into an assignment agreement as provided in
subsection (c) above shall equal or exceed 51% of the aggregate amount of the
Commitments in effect immediately prior to the applicable Anniversary Date,
then, effective as of the applicable Anniversary Date, the Commitment Maturity
Date of each Extending Lender and of each such Additional Commitment Lender
shall be extended to the date that is one year after such Lender's Commitment
Maturity Date then in effect (except that, if such date is not a Business Day,
such Commitment Maturity Date as so extended shall be the immediately preceding
Business Day) and each such Additional Commitment Lender shall thereupon become
a "Lender" for all purposes of this Agreement.  Such extension shall constitute
an extension of the Facility Termination Date for all purposes of this
Agreement.  If any Additional Commitment Lender enters into an assignment
agreement as provided in subsection (d) above after the applicable Anniversary
Date (but in any event within 30 days after such date), then, effective as of
the applicable effective date of such assignment (the "Assignment Date"), the
Commitment Maturity Date of each such Additional Commitment Lender shall be the
date that is one year after the Commitment Maturity Date then in effect for the
Non-Extending Lender being replaced by the applicable Additional Commitment
Lender (except that, if such date is not a Business Day, such Commitment
Maturity Date as so extended shall be the immediately preceding Business Day)
and each such Additional Commitment Lender shall thereupon become a "Lender" for
all purposes of this Agreement.  Each Non-Extending Lender shall maintain its
respective original Commitment Maturity Date, unless such Non-Extending Lender
is replaced by an assignee as provided herein.
 
-56-
 

 
 

--------------------------------------------------------------------------------

 



 
(e) Conditions to Effectiveness of Extensions.  Notwithstanding the foregoing,
any extension of any Commitment Maturity Date pursuant to this Section shall not
be effective with respect to any Lender unless:
 
(i) no Default or Unmatured Default shall have occurred and be continuing on the
applicable Anniversary Date or Assignment Date, as applicable, and after giving
effect to any extension granted under this Section;
 
(ii) the representations and warranties contained in this Agreement are true and
correct in all material respects (other than those representations and
warranties that are subject to a materiality qualifier, which shall be true and
correct in all respects) on and as of the applicable Anniversary Date or
Assignment Date, as applicable, and after giving effect thereto, as though made
on and as the applicable Anniversary Date or Assignment Date, as applicable (or,
if any such representation or warranty is expressly stated to have been made as
of a specific date, as of such specific date); and
 
(iii) on the applicable Anniversary Date or Assignment Date, as applicable, the
Borrowers shall prepay any Revolving Loans outstanding on such date (and pay any
additional amounts required pursuant to Section 3.4) to the extent necessary to
keep outstanding Revolving Loans ratable with any revised Pro Rata Shares of the
respective Lenders effective as of such date.  In addition, upon giving effect
to any revision of Pro Rata Shares pursuant to this Section 2.28, each Lender
shall participate in any outstanding Facility LC's (other than any Bank
Guaranties) and Swing Line Loans ratably in accordance with its Pro Rata Share.
 
-57-
 

 
 

--------------------------------------------------------------------------------

 



 
ARTICLE III  
 
YIELD PROTECTION; TAXES
 
3.1 Yield Protection.  (a) If any Change in Law:
 
(i) subjects any Lender or any applicable Lending Installation or any LC Issuer
to any Taxes (other than with respect to Excluded Taxes or Indemnified Taxes
covered under Section 3.5) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto, or
 
(ii) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation or any LC Issuer (other than (A) reserves and assessments
taken into account in determining the interest rate applicable to Eurocurrency
Advances and (B) the requirements of the Bank of England and the Financial
Services Authority or the European Central Bank reflected in the Mandatory Cost,
other than as set forth below),
 
(iii) results in the Mandatory Cost, as calculated hereunder, not representing
the cost to any Lender of complying with the requirements of the Bank of England
and/or the Financial Services Authority or the European Central Bank in relation
to its making, funding or maintaining Eurocurrency Rate Loans; or
 
(iv) imposes any other condition the result of which is to increase the cost to
any Lender or any applicable Lending Installation or any LC Issuer of making,
funding or maintaining its Eurocurrency Loans or Commitment, or of issuing or
participating in Facility LCs, (including, without limitation, any conversion of
any Loan denominated in an Agreed Currency other than Euro into a Loan
denominated in Euro), or reduces any amount receivable by any Lender or any
applicable Lending Installation or any LC Issuer in connection with its
Eurocurrency Loans, Facility LCs or participations therein, or requires any
Lender or any applicable Lending Installation or any LC Issuer to make any
payment calculated by reference to the amount of Eurocurrency Loans, Facility
LCs or participations therein held or interest or LCs Fees received by it, by an
amount deemed material by such Lender or such LC Issuer as the case may be,
 
and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or such LC Issuer, as the case may be, of making
or maintaining its Eurocurrency Loans (including, without limitation, any
conversion of any Loan denominated in an Agreed Currency other than Euro into a
Loan denominated in Euro) or Commitment or of issuing or participating in
Facility LCs or to reduce the return received by such Lender or applicable
Lending Installation or such LC Issuer, as the case may be, in connection with
such Eurocurrency Loans, Commitment, Facility LCs or participations therein,
then, within 15 days of demand by such Lender or such LC Issuer, as the case may
be, the Borrowers shall pay such Lender or such LC Issuer, as the case may be,
such additional amount or amounts as will compensate such Lender or such LC
Issuer, as the case may be, for the actual increased cost or reduction in amount
received.
 
-58-
 

 
 

--------------------------------------------------------------------------------

 



 
(b) If any law or any governmental or quasi governmental rule, regulation,
policy, guideline or directive of any jurisdiction outside of the United States
of America or any subdivision thereof (whether or not having the force of law),
imposes or deems applicable any reserve requirement against or fee with respect
to assets of, deposits with or for the account of, or credit extended by, any
Lender or any applicable Lending Installation, or any LC Issuer, and the result
of the foregoing is to increase the cost to such Lender or applicable Lending
Installation or such LC Issuer of making or maintaining its Eurocurrency Loans
to, or of issuing or participating in Facility LCs upon the request of, or of
making or maintaining its Commitment to, any Borrower that is not incorporated
under the laws of the United States of America or a state thereof (each a
"Non-U.S. Borrower") or to reduce the return received by such Lender or
applicable Lending Installation or such LC Issuer in connection with such
Eurocurrency Loans to, Facility LCs applied for by, or Commitment to any
Non-U.S. Borrower, then, within 15 days of demand by such Lender, or such LC
Issuer, as the case may be, such Non-U.S. Borrower shall pay such Lender, or
such LC Issuer, as the case may be, such additional amount or amounts as will
compensate it for such increased cost or reduction in amount received, provided
that such Non-U.S. Borrower shall not be required to compensate any Lender for
such non-U.S. reserve costs or fees to the extent that an amount equal to such
reserve costs or fees is received by such Lender as a result of the calculation
of the interest rate applicable to Eurocurrency Advances pursuant to clause
(a)(ii) of the definition of "Eurocurrency Rate."
 
3.2 Changes in Capital Adequacy Regulations.  (a) If any Lender or the LC Issuer
determines that any Change in Law regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender's or the LC
Issuer's capital or on the capital of such Lender's or the LC Issuer's holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Facility LCs held by, such Lender, or the Facility LCs issued
by the LC Issuer, to a level below that which such Lender or the LC Issuer or
such Lender's or the LC Issuer's holding company could have achieved but for
such Change in Law (taking into consideration such Lender's or the LC Issuer's
policies and the policies of such Lender's or the LC Issuer's holding company
with respect to capital adequacy), then from time to time the Borrowers shall,
within 15 days of demand by such Lender or LC Issuer, as the case may be, pay to
such Lender or the LC Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the LC Issuer or such Lender's or the
LC Issuer's holding company for any such reduction suffered.
 
(b) Failure or delay on the part of any Lender or the LC Issuer to demand
compensation pursuant to this Section or Section 3.1 shall not constitute a
waiver of such Lender's or the LC Issuer's right to demand such compensation;
provided that the Borrowers shall not be required to compensate a Lender or the
LC Issuer pursuant to this Section for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender or the LC Issuer,
as the case may be, notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender's or the LC Issuer's
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
 
-59-
 

 
 

--------------------------------------------------------------------------------

 



 
3.3 Availability of Types of Advances.  If any Lender determines that
maintenance of its Eurocurrency Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or if (a) the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Eurocurrency Rate or the
Eurocurrency Reference Rate, as applicable, or (b) the Administrative Agent is
advised by the Required Lenders that the interest rate applicable to
Eurocurrency Advances does not accurately reflect the cost of making or
maintaining Eurocurrency Advances, then the Administrative Agent shall suspend
the availability of Eurocurrency Advances and require any affected Eurocurrency
Advances to be repaid or converted to Floating Rate Advances, subject to the
payment of any funding indemnification amounts required by Section 3.4.  If the
Administrative Agent suspends the availability of Eurocurrency Advances under
this Section 3.3, the availability of Eurocurrency Advances shall be reinstated
upon, as applicable (i) the replacement of the Lender (or Lenders) which
determined that maintenance of its Eurocurrency Loans at a suitable Lending
Installation would violate any applicable law, rule, regulation, or directive,
or (ii) the Required Lenders determine that the circumstances giving rise to
such notice no longer exist.
 
3.4 Funding Indemnification.  If (a) any payment or conversion of a Eurocurrency
Advance or any payment of an Offered Rate Advance occurs on a date which is not
the last day of the applicable Interest Period, whether because of acceleration,
prepayment or otherwise, (b) a Eurocurrency Advance or an Offered Rate Advance
or prepayment of a Eurocurrency Advance or an Offered Rate Advance is not made,
converted, prepaid, or paid on the date specified by the applicable Borrower for
any reason other than default by the Lenders, or (c) the assignment of any
Eurocurrency Advance or Offered Rate Advance occurs on a date which is not the
last day of the applicable Interest Period as a result of a request by the
Parent pursuant to Section 2.25 or as a result of an assignment of all or any
portion of the Commitment (EDC Permitted Borrowers) at a time when Revolving
Loans are outstanding to any Borrower that is not an EDC Permitted Borrower,
each of the Borrowers will indemnify each Lender for any loss or cost incurred
by it resulting therefrom, including, without limitation, any actual loss or
cost in liquidating or employing deposits acquired to fund or maintain such
Eurocurrency Advance.
 
3.5 Taxes.  (a) All payments by the Borrowers to or for the account of any
Lender, any LC Issuer, the Administrative Agent, the European Administrative
Agent, or the Canadian Administrative Agent hereunder or under any Note or LC
Application shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes.  If any Borrower shall be required by law to
deduct any Indemnified Taxes or Other Taxes from or in respect of any sum
payable hereunder to any Lender, any LC Issuer, the Administrative Agent, the
European Administrative Agent, or the Canadian Administrative Agent, then (i)
the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 3.5) such Lender, such LC Issuer, the Administrative Agent,
the European Administrative Agent, or the Canadian Administrative Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Borrower shall make such deductions, (iii)
such Borrower shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (iv) such Borrower shall furnish to the
Administrative Agent the original copy of a receipt evidencing payment thereof
within 30 days after such payment is made.
 
-60-
 

 
 

--------------------------------------------------------------------------------

 



 
(b) In addition, each Borrower hereby agrees to pay to the relevant Governmental
Authority in accordance with applicable law any present or future stamp or
documentary taxes and any other excise or property Taxes which arise from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document ("Other Taxes").
 
(c) Each Borrower hereby agrees to indemnify the Administrative Agent, the
European Administrative Agent, the Canadian Administrative Agent, each Lender,
and each LC Issuer (the "Indemnified Parties") for the full amount of
Indemnified Taxes or Other Taxes (including, without limitation, any Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.5) paid by the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent, such Lender, or such LC
Issuer and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto whether or not such Indemnified Taxes or Other
Taxes were correctly or legally asserted by the relevant Governmental Authority;
provided that if the Borrower reasonably believes that such Indemnified Taxes or
Other Taxes have been incorrectly or illegally asserted, the Indemnified Party
shall use reasonable efforts to dispute such Taxes with the relevant
Governmental Authority and shall cooperate with the Borrower in jointly
managing, conducting and controlling such dispute; provided further that the
Borrower shall pay the reasonable expenses of such dispute.  Payments due under
this indemnification shall be made within 30 days of the date the Administrative
Agent, such Lender, or such LC Issuer makes demand therefor pursuant to
Section 3.6.
 
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(e) Each Lender that is not incorporated under the laws of the United States of
America or a state thereof (each a "Non-U.S. Lender") agrees that it will, on or
prior to the date it becomes a Lender under this Agreement, deliver to each of
the Borrowers and the Administrative Agent two (or such other number of copies
as shall be requested) of whichever of the following is applicable:
 
-61-
 

 
 

--------------------------------------------------------------------------------

 



 
(i) duly completed copies of Internal Revenue Service Form W-8 BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,
 
(ii) duly completed copies of Internal Revenue Service Form W-8 ECI,
 
(iii) in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Non-U.S. Lender is not (A) a "bank" within the meaning of
Section 881(c)(3)(A) of the Code, (B) a "10 percent shareholder" of the Parent
or any Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
"controlled foreign corporation" described in Section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8 BEN or,
 
(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrowers to determine the withholding or deduction
required to be made.
 
Each Non-U.S. Lender further undertakes to deliver to each of the Borrowers and
the Administrative Agent (A) renewals or additional copies of such form (or any
successor form) on or before the date that such form expires or becomes
obsolete, and (B) after the occurrence of any event requiring a change in the
most recent forms so delivered by it, such additional forms or amendments
thereto as may be reasonably requested by any Borrower or the Administrative
Agent.  All forms or amendments described in the preceding sentence shall
certify that such Lender is entitled to receive payments under this Agreement
without deduction or withholding of any United States federal income taxes,
unless an event (including without limitation any change in treaty, law or
regulation) has occurred prior to the date on which any such delivery would
otherwise be required which renders all such forms inapplicable or which would
prevent such Lender from duly completing and delivering any such form or
amendment with respect to it and such Lender advises the Borrowers and the
Administrative Agent that it is not capable of receiving payments without any
deduction or withholding of United States federal income tax.
 
If a payment made to a Lender under any Loan Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
and the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower and the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine that such
Lender has or has not complied with such Lender's obligations under FATCA and,
as necessary, to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this Section 3.5(e), "FATCA" shall include any
amendments made to FATCA after the date of this Agreement that are substantively
comparable and not materially more onerous to comply with.
 
-62-
 

 
 

--------------------------------------------------------------------------------

 



 
(f) For any period during which a Non-U.S. Lender has failed to provide the
Borrowers with an appropriate form pursuant to clause (e), above (unless such
failure is due to a Change in Law occurring subsequent to the date on which a
form originally was required to be provided), such Non-U.S. Lender shall not be
entitled to indemnification under this Section 3.5 with respect to Taxes imposed
by the United States; provided that, should a Non-U.S. Lender which is otherwise
exempt from or subject to a reduced rate of withholding tax become subject to
Taxes because of its failure to deliver a form required under clause (iv),
above, the Borrowers shall take such steps as such Non-U.S. Lender shall
reasonably request to assist such Non-U.S. Lender to recover such Taxes.
 
(g) Any Lender or any LC Issuer entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note or LC
Application pursuant to the law of any relevant jurisdiction or any treaty shall
deliver to the Borrowers (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate.
 
(h) If the U.S. Internal Revenue Service or any other Governmental Authority of
the United States or any other country or any political subdivision thereof
asserts a claim that the Administrative Agent, the European Administrative
Agent, or the Canadian Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered or properly completed, because such Lender failed to notify
the Administrative Agent of a change in circumstances which rendered its
exemption from withholding ineffective, or for any other reason), such Lender
shall indemnify the Administrative Agent, the European Administrative Agent, or
the Canadian Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent, the European Administrative Agent, or
the Canadian Administrative Agent as tax, withholding therefor, or otherwise,
including penalties and interest, and including taxes imposed by any
jurisdiction on amounts payable to the Administrative Agent, the European
Administrative Agent, or the Canadian Administrative Agent under this
subsection, together with all costs and expenses related thereto (including
attorneys fees and time charges of attorneys for the Administrative Agent, the
European Administrative Agent, or the Canadian Administrative Agent, which
attorneys may be employees of the Administrative Agent).  The obligations of the
Lenders under this Section 3.5(h) shall survive the payment of the Obligations
and termination of this Agreement.
 
-63-
 

 
 

--------------------------------------------------------------------------------

 



 
(i) If the Administrative Agent, the European Administrative Agent, or the
Canadian Administrative Agent, or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by a Borrower or with respect to which a Borrower has paid
additional amounts pursuant to this Section 3.5, it shall pay over such refund
to such Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 3.5 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that each Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent, or such Lender in the
event the Administrative Agent or such Lender is required to repay such refund
to such Governmental Authority. This Section shall not be construed to require
the Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent, or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to any
Borrower or any other Person.
 


 
3.6 Lender Statements; Survival of Indemnity.  To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurocurrency Loans to reduce any liability of any Borrower to
such Lender under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of
Eurocurrency Advances under Section 3.3, so long as such designation is not, in
the judgment of such Lender, disadvantageous to such Lender.  Each Lender shall
deliver a written statement of such Lender to the Borrowers (with a copy to the
Administrative Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4
or 3.5.  Such written statement shall set out in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrowers in the absence of manifest
error.  Determination of amounts payable under such Sections in connection with
a Eurocurrency Loan shall be calculated as though each Lender funded its
Eurocurrency Loan through the purchase of a deposit of the type, currency and
maturity corresponding to the deposit used as a reference in determining the
Eurocurrency Rate applicable to such Loan, whether in fact that is the case or
not.  Unless otherwise provided herein, the amount specified in the written
statement of any Lender shall be payable on demand after receipt by the
Borrowers of such written statement.  The obligations of each of the Borrowers
under Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the Obligations
and termination of this Agreement.
 
ARTICLE IV 
 
CONDITIONS PRECEDENT
 
4.1 Initial Credit Extensions.  The Lenders shall not be required to make the
initial Credit Extensions hereunder unless, prior to or concurrently with the
making of such initial Credit Extensions, the following conditions precedent
have been satisfied:
 
-64-
 

 
 

--------------------------------------------------------------------------------

 



 
4.1.1 Closing Documents.  The Administrative Agent shall have received on or
before the Closing Date the following, each dated such date (unless otherwise
specified) and duly executed by the respective party or parties thereto, in form
and substance satisfactory to the Administrative Agent and the Lenders, and
(except for the Notes) with sufficient copies for the Administrative Agent and
each Lender:
 
(a) Copies of the Parent's (i) certificate of incorporation, together with all
amendments, and a certificate of good standing, each certified by the
appropriate governmental officer in its jurisdiction of incorporation, (ii)
bylaws, certified by the Secretary or Assistant Secretary of the Parent, (iii)
Board of Directors' resolutions and of resolutions or actions of any other body
authorizing the execution of the Loan Documents to which the Parent is a party,
(iv) an incumbency certificate, executed by the Secretary or Assistant Secretary
of the Parent, which shall identify by name and title and bear the signatures of
the Authorized Officers and any other officers of the Parent authorized to sign
the Loan Documents to which the Parent is a party, upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by the Parent, and (v) any other information required by
Section 326 of the USA Patriot Act or deemed necessary for the Administrative
Agent or any Lender to verify the identity of Parent as required by Section 326
of the USA Patriot Act.
 
(b) Copies of each Borrowing Subsidiary's (i) organizational documents, together
with all amendments, and a certificate of good standing (if applicable), each
certified by the appropriate governmental officer in its jurisdiction of
incorporation, (ii) bylaws, certified by the Secretary, Assistant Secretary,
director or other appropriate official of such Borrowing Subsidiary, (iii)
resolutions or actions authorizing the execution of the Loan Documents to which
such Borrowing Subsidiary is a party, (iv) an incumbency certificate, executed
by the Secretary or Assistant Secretary, director or other appropriate official
of each Borrowing Subsidiary, which shall identify by name and title and bear
the signatures of the Authorized Officers and any other officers of each such
Borrowing Subsidiary authorized to sign the Loan Documents to which such
Borrowing Subsidiary is a party, upon which certificate the Administrative Agent
and the Lenders shall be entitled to rely until informed of any change in
writing by the applicable Borrowing Subsidiary, and (v) any other information
required by Section 326 of the USA Patriot Act or deemed necessary for the
Administrative Agent or any Lender to verify the identity of such Borrowing
Subsidiary, as required by Section 326 of the USA Patriot Act.
 
(c) A certificate, signed by the chief financial officer of the Parent, stating
that on the Closing Date (i) no Default or Unmatured Default has occurred and is
continuing, (ii) each of the representations and warranties set out in Article V
of this Agreement is true and correct on and as of the Closing Date, (iii) there
has occurred no material adverse change in the consolidated financial condition
of the Parent from that reflected in the Parent's consolidated financial
statements as of December 31, 2007, and (iv) since December 31, 2007, there has
been no change in the business, Property, prospects, condition (financial or
otherwise) or results of operations of the Parent and its Subsidiaries which
could reasonably be expected to have a Material Adverse Effect.
 
-65-
 

 
 

--------------------------------------------------------------------------------

 



 
(d) A written opinion of the general counsel of the Parent, addressed to the
Administrative Agent and the Lenders in substantially the form of Exhibit A-1.
 
(e) A written opinion of the outside counsel to the Parent and the Borrowing
Subsidiaries, addressed to the Administrative Agent and the Lenders in
substantially the form of Exhibit A-2.
 
(f) Any Notes requested by a Lender pursuant to Section 2.16 payable to the
order of each such requesting Lender.
 
(g) Written money transfer instructions, in substantially the form of Exhibit D,
addressed to the Administrative Agent and signed by an Authorized Officer,
together with such other related money transfer authorizations as the
Administrative Agent may have reasonably requested.
 
(h) This Agreement, and all its attached Exhibits and Schedules.
 
(i) The Guaranty.
 
(j) If the initial Credit Extension will be the issuance of a Facility LC, a
properly completed Facility LC Application.
 
(k) Such other documents as any Lender or its counsel may have reasonably
requested.
 
4.1.2 Fees.
 
(a) All fees, costs, and expenses of JPMorgan and its affiliates (including,
without limitation, legal fees and expenses of counsel to the Administrative
Agent) to be paid on the Closing Date shall have been paid, or arrangements
acceptable to JPMorgan shall have been made for the payment thereof.
 
(b) The Parent shall have paid to the Administrative Agent and the Arranger, for
their respective accounts, the fees agreed to pursuant to the terms of the Fee
Letter, or as otherwise agreed from time to time.
 
4.2 Each Credit Extension.  The Lenders shall not (except as otherwise set out
in Section 2.5.1 and Section 2.5.2 with respect to Revolving Loans for the
purpose of repaying Swing Line Loans) be required to make any Credit Extension
unless on the applicable Credit Extension Date:
 
(a) There exists no Default or Unmatured Default.
 
-66-
 

 
 

--------------------------------------------------------------------------------

 



 
(b) The representations and warranties contained in Article V are true and
correct in all material respects (other than those representations and
warranties that are subject to a materiality qualifier, which shall be true and
correct in all respects) as of such Credit Extension Date except to the extent
any such representation or warranty is stated to relate solely to an earlier
date, in which case such representation or warranty shall have been true and
correct in all material respects (other than those representations and
warranties that are subject to a materiality qualifier, which shall be true and
correct in all respects) on and as of such earlier date.
 
With respect to any Borrower that is not a Material Subsidiary, the Lenders
shall not (except as otherwise set out in Section 2.5.1 and Section 2.5.2 with
respect to Revolving Loans for the purpose of repaying Swing Line Loans) be
required to make any Credit Extension with respect to such Borrower if, on the
applicable Credit Extension Date, a Default or Unmatured Default would exist if
such Borrower were a Material Subsidiary; provided that any such circumstance
that would not otherwise constitute a Default or Unmatured Default under this
Agreement shall not be deemed to be a Default or Unmatured Default or affect the
Lenders' Commitment to make Credit Extensions to the other Borrowers under this
Agreement solely as a result of this paragraph.
 
Each Borrowing Notice, Swing Line Borrowing Notice, or request for issuance of a
Facility LC, as the case may be, with respect to each such Credit Extension
shall constitute a representation and warranty by the Borrowers that the
conditions contained in the preceding paragraph and Sections 4.2(a) and (b) have
been satisfied.  As a condition to making a Credit Extension, the Administrative
Agent may require the applicable Borrower to deliver a certificate from an
Authorized Officer of the Parent, certifying that such officer (a) has reviewed
the terms of this Agreement and (b) has no knowledge of the existence of any
condition or event which constitutes (or would constitute, if the applicable
Borrower were a Material Subsidiary) a Default or Unmatured Default as of the
date of such certificate.
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
The Borrowers represent and warrant to the Lenders that:
 
5.1 Existence and Standing.  Each of the Borrowers is a corporation, partnership
or limited liability company duly and properly incorporated or organized, as the
case may be, validly existing and (to the extent such concept applies to such
entity) in good standing under the laws of its jurisdiction of incorporation or
organization and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted.  Each of the Borrowers and each
of the Subsidiaries is duly qualified and in good standing (to the extent
applicable) as a foreign corporation or other business entity and is duly
authorized to conduct its business in each jurisdiction in which its business is
conducted or proposed to be conducted except where the failure to qualify may
not reasonably be expected to have a Material Adverse Effect.
 
5.2 Authorization and Validity.  Each of the Borrowers has the power and
authority and legal right to execute and deliver the Loan Documents to which it
is a party and to perform its obligations thereunder.  The execution and
delivery by the Borrowers of the Loan Documents to which it is a party and the
performance of its obligations thereunder have been duly authorized by proper
corporate proceedings, and the Loan Documents to which each of the Borrowers is
a party constitute legal, valid and binding obligations of each of the Borrowers
enforceable against each of such Borrowers in accordance with their terms,
except as enforceability may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors' rights generally.
 


 
-67-
 

 
 

--------------------------------------------------------------------------------

 



 
5.3 No Conflict; Government Consent.  Neither the execution and delivery by each
of the Borrowers of the Loan Documents to which it is a party, nor the
consummation of the transactions therein contemplated, nor compliance with the
provisions thereof will violate (a) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on any Borrower or any of their
respective Subsidiaries or (b) any Borrower's or any of their Subsidiaries'
articles or certificate of incorporation, partnership agreement, certificate of
partnership, articles or certificate of organization, by laws, or operating or
other management agreement, as the case may be, or (c) the provisions of any
material indenture, instrument or agreement to which any of the Borrowers or any
of their respective Subsidiaries is a party or is subject, or by which it, or
its Property, is bound, or conflict with or constitute a default thereunder, or
result in, or require, the creation or imposition of any Lien in, of or on the
Property of any Borrower or a Subsidiary pursuant to the terms of any such
indenture, instrument or agreement.  No order, consent, adjudication, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, or other action in respect of any governmental or public
body or authority, or any subdivision thereof, which has not been obtained by
the Borrowers or any of their Subsidiaries, is required to be obtained by any
Borrower or any of their Subsidiaries in connection with the execution and
delivery of the Loan Documents, the borrowings under this Agreement, the payment
and performance by the Borrowers of the Obligations or the legality, validity,
binding effect or enforceability of any of the Loan Documents.
 
5.4 Financial Statements.  The December 31, 2010 consolidated financial
statements of the Parent and its Subsidiaries heretofore delivered to the
Lenders were prepared in accordance with generally accepted accounting
principles in effect on the date such statements were prepared and fairly
present in accordance with generally accepted accounting principles the
consolidated financial condition and operations of the Parent and its
Subsidiaries at such date and the consolidated results of their operations for
the period then ended.
 
5.5 Taxes.  The Parent and its Subsidiaries have filed all United States federal
tax returns and all other material tax returns which are required to be filed
and have paid all taxes due pursuant to said returns or pursuant to any
assessment received by the Parent or any of its Subsidiaries, except such taxes,
if any, as are being contested in good faith and as to which adequate reserves
have been provided in accordance with Agreement Accounting Principles and as to
which no Lien exists.
 
5.6 Litigation and Contingent Obligations.  Except for litigation disclosed in
the Parent's quarterly report on Form 10-Q for the fiscal quarter ended March
31, 2011, there is no litigation, arbitration, governmental investigation,
proceeding or inquiry pending or, to the knowledge of any of their officers,
threatened against or affecting the Parent or any of its Subsidiaries which
could reasonably be expected to have a Material Adverse Effect or which seeks to
prevent, enjoin or delay the making of any Credit Extensions.
 
-68-
 

 
 

--------------------------------------------------------------------------------

 



 
5.7 Subsidiaries.  Each Borrowing Subsidiary is a Wholly-Owned Subsidiary, all
of the issued and outstanding shares of capital stock of which is owned by the
Parent or one of its Wholly-Owned Subsidiaries.
 
5.8 ERISA.  The Unfunded Liabilities of all Single Employer Plans do not in the
aggregate exceed $50,000,000.  Neither the Parent nor any other member of the
Controlled Group has incurred, or is reasonably expected by the Parent to incur,
any withdrawal liability to Multiemployer Plans.  Each Plan complies in all
material respects with all applicable requirements of law and regulations, no
material Reportable Event has occurred with respect to any Plan, neither the
Parent nor any other member of the Controlled Group has withdrawn from any
Multiemployer Plan or initiated steps to do so, and no steps have been taken to
reorganize or terminate any Single Employer Plan other than the Terminating
Plan.
 
5.9 Accuracy of Information.  No information, exhibit or report furnished by the
Parent or any of its Subsidiaries to the Administrative Agent or to any Lender
in connection with the negotiation of, or compliance with, the Loan Documents
contained any material misstatement of fact or omitted to state a material fact
or any fact necessary to make the statements contained therein not materially
misleading.
 
5.10 Regulation U.  Margin stock (as defined in Regulation U) constitutes less
than 25% of the value of those assets of the Parent and its Subsidiaries which
are subject to any limitation on sale, pledge, or other restriction hereunder.
 
5.11 [Reserved].
 
5.12 Compliance With Laws.  The Parent and its Subsidiaries have complied with
all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property except for any failure to comply with any of the
foregoing which could not reasonably be expected to have a Material Adverse
Effect.
 
5.13 Ownership of Properties.  The Parent and its Subsidiaries have good title,
free of all Liens other than those permitted by Section 6.15, to all of the
respective material Property and assets owned by them.
 
5.14 Plan Assets; Prohibited Transactions.  None of the Borrowers is an entity
deemed to hold "plan assets" within the meaning of 29 C.F.R. § 2510.3-101 of an
employee benefit plan (as defined in Section 3(3) of ERISA) which is subject to
Title I of ERISA or any plan (within the meaning of Section 4975 of the Code),
and neither the execution of this Agreement nor the making of Credit Extensions
hereunder gives rise to a prohibited transaction within the meaning of
Section 406 of ERISA or Section 4975 of the Code.
 
5.15 Environmental Matters.  In the ordinary course of its business, the
officers of the Parent consider the effect of Environmental Laws on the business
of the Parent and its Subsidiaries, in the course of which they identify and
evaluate potential risks and liabilities accruing to the Parent and its
Subsidiaries due to Environmental Laws.  On the basis of this consideration, the
Parent has concluded that Environmental Laws cannot reasonably be expected to
have a Material Adverse Effect.  None of the Parent or any of its Subsidiaries
has received any notice to the effect that its operations are not in material
compliance with any of the requirements of applicable Environmental Laws or are
the subject of any federal or state investigation evaluating whether any
remedial action is needed to respond to a release of any toxic or hazardous
waste or substance into the environment, which non compliance or remedial action
is reasonably expected by the Parent to have a Material Adverse Effect.
 
-69-
 

 
 

--------------------------------------------------------------------------------

 



 
5.16 Investment Company Act.  None of the Parent or any of its Subsidiaries is
an "investment company" or a company "controlled" by an "investment company",
within the meaning of the Investment Company Act of 1940, as amended.
 
5.17 [Reserved].
 
5.18 [Reserved].
 
5.19 Foreign Assets Control Regulations, etc..  (a) Neither any Facility LC nor
any part of the proceeds of the Loans will violate the Trading with the Enemy
Act, as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto.
 
(b) Neither the Parent nor any of its Subsidiaries (i) is, or will become, a
Person described or designated in the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control or in Section 1 of the
Anti-Terrorism Order or (ii) engages or will engage in any dealings or
transactions, or is or will be otherwise associated, with any such Person.  The
Parent and its Subsidiaries are in compliance, in all material respects, with
the USA Patriot Act.
 
(c) Neither any Facility LC nor any part of the proceeds of the Loans will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such act applies to the Parent and its Subsidiaries.
 
5.20 Obligations Pari Passu.  The obligations of each Borrower arising under
this Agreement and the Loan Documents rank pari passu and equal in right of
payment with all of the other Indebtedness of each Borrower, which is not by its
terms secured by any assets of each Borrower and its Subsidiaries, and which is
not subordinate in right of payment to any other Indebtedness of such Borrower
or its Subsidiaries.
 
-70-
 

 
 

--------------------------------------------------------------------------------

 



 
ARTICLE VI
 
COVENANTS
 
During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:
 
6.1 Financial Reporting.  The Parent will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with generally accepted accounting principles, and furnish to the Lenders:
 
(a) On or before the earlier of (i) 90 days after the close of each of its
fiscal years and (ii) the date on which filing such report with the SEC is
required (taking into account any extensions granted by the SEC), an unqualified
audit report certified by Ernst & Young, L.L.P., or any other independent
certified public accountants reasonably acceptable to the Lenders, prepared in
accordance with Agreement Accounting Principles on a consolidated basis for
itself and its Subsidiaries, including a balance sheet as of the end of such
period, related profit and loss and statement of change of shareholders' equity,
and a statement of cash flows; provided that, if any financial statement
referred to in this Section 6.1(a) is readily available on-line through EDGAR as
of the date on which such financial statement is required to be delivered
hereunder and Parent shall have notified the Lenders in its Compliance
Certificate that such financial statement is so available, Parent shall not be
obligated to furnish copies of such financial statements.  The 90-day period
referenced above shall be extended for up to 15 days for any fiscal year as to
which the Parent has received an extension from the SEC for the filing of its
annual report on SEC Form 10K.
 
(b) On or before the earlier of (i) 45 days after the close of the first three
quarterly periods of each of its fiscal years and (ii) the date on which filing
such report with the SEC is required (taking into account any extensions granted
by the SEC), for itself and its Subsidiaries, a consolidated unaudited balance
sheet as at the close of each such period and consolidated profit and loss and
statement of change of shareholders' equity and a statement of cash flows for
the period from the beginning of such fiscal year to the end of such quarter,
all certified by an Authorized Officer of the Parent; provided that, if any
financial statement referred to in this Section 6.1(b) is readily available
on-line through EDGAR as of the date on which such financial statement is
required to be delivered hereunder and Parent shall have notified the Lenders in
its Compliance Certificate that such financial statement is so available, Parent
shall not be obligated to furnish copies of such financial statements.  The
45-day period referenced above shall be extended for up to 15 days for any
fiscal quarter as to which the Parent has received an extension from the SEC for
the filing of its quarterly report on SEC Form 10Q.
 
(c) Together with the financial statements required under Sections 6.1(a) and
(b), a Compliance Certificate signed by an Authorized Officer of the Parent
showing the calculations necessary to determine compliance with this Agreement
and stating that no Default or Unmatured Default exists, or if any Default or
Unmatured Default exists, stating the nature and status thereof.
 


 
-71-
 

 
 

--------------------------------------------------------------------------------

 



 
(d) As soon as possible and in any event (i) within 30 days after the Parent
knows that any Termination Event described in clause (a) of the definition of
Termination Event with respect to any Plan has occurred, and (ii) within 10
Business Days after the Parent knows that any other Termination Event with
respect to any Plan has occurred, a statement, signed by an Authorized Officer
of the Parent, describing such Termination Event and the action which the Parent
proposes to take with respect thereto.
 
(e) As soon as possible and in any event within 30 days after receipt by the
Parent, a copy of (i) any notice or claim to the effect that the Parent or any
of its Subsidiaries is or may be liable to any Person as a result of the release
by the Parent, any of its Subsidiaries, or any other Person of any toxic or
hazardous waste or substance into the environment, and (ii) any notice alleging
any violation of any federal, state or local environmental, health or safety law
or regulation by the Parent or any of its Subsidiaries, which, in either case,
could reasonably be expected to exceed $5,000,000.
 
(f) Promptly upon the furnishing thereof to the shareholders of the Parent,
copies of all financial statements, reports and proxy statements so furnished.
 
(g) Promptly upon the filing thereof, copies of all registration statements and
annual, quarterly, monthly or other regular reports which the Parent or any of
its Subsidiaries files with the Securities and Exchange Commission, provided
that, if such registration statements and reports are readily available on-line
through EDGAR and Parent shall have notified the Lenders in writing that such
registration statements or reports are so available, Parent shall not be
obligated to furnish copies of such documents.
 
(h) Such other information (including non financial information) as the
Administrative Agent or any Lender may from time to time reasonably request,
including, without limitation, information requested in order for the
Administrative Agent or any Lender to comply with the USA Patriot Act.
 
6.2 Use of Proceeds.  The Parent will, and will cause each Subsidiary to, use
the proceeds of the Credit Extensions for working capital, acquisitions and
other general corporate purposes; provided that no proceeds of any Credit
Extension to any EDC Permitted Borrower shall be contributed or loaned by such
EDC Permitted Borrower to any Borrower that is not an EDC Permitted
Borrower.  Each Borrower will not, nor will it permit any Subsidiary to, use any
of the proceeds of the Advances to purchase or carry any "margin stock" (as
defined in Regulation U).  Notwithstanding anything in this Section 6.2 to the
contrary, the terms of this Section 6.2 shall not restrict the Parent and its
Subsidiaries from continuing to use the pool of funds treasury management
approach that they have used on a consistent basis during the 12 months
immediately prior to the Closing Date and any funds advanced by EDC to an
EDC  Permitted Borrower which become part of the pool of funds allocated from
time to time among the Parent and its Subsidiaries using this pool of funds
treasury management approach shall be deemed to have been applied to a permitted
use.
 
-72-
 

 
 

--------------------------------------------------------------------------------

 



 
6.3 Notice of Default.  The Parent will, and will cause each Subsidiary to, give
prompt notice in writing to the Lenders of the occurrence of any Default or
Unmatured Default and of any other development, financial or otherwise, which
could reasonably be expected to have a Material Adverse Effect.
 
6.4 Conduct of Business.  The Parent will, and will cause each Borrowing
Subsidiary to, continue to operate its core business in the oil field service
industry and in other reasonably related industries and carry on and conduct its
business in substantially the same manner as it is presently conducted and do
all things necessary to maintain in full force and effect its legal existence
and the requisite rights, franchises and authority material to the conduct of
the business of Parent and its Subsidiaries, taken as a whole; provided that
Subsidiaries may enter into mergers permitted by Section 6.12 and may (other
than in the case of Borrowing Subsidiaries) be liquidated if such liquidation
may not reasonably be expected to have a Material Adverse Effect.
 
6.5 Taxes.  The Parent will, and will cause each Subsidiary to, timely file
complete and correct United States federal and applicable foreign, state and
local tax returns required by law and pay when due all taxes, assessments and
governmental charges and levies upon it or its income, profits or Property,
except (a) those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside in
accordance with Agreement Accounting Principles and (b) where the failure to do
so could not (in the aggregate for all such failures) reasonably be expected to
have a Material Adverse Effect.
 
6.6 Insurance.  The Parent will, and will cause each Subsidiary to, maintain
with financially sound and reputable insurance companies insurance on all their
Property in such amounts and covering such risks as is consistent with sound
business practice, and the Parent will furnish to any Lender upon request a
summary of the insurance carried.
 
6.7 Compliance with Laws.  The Parent will, and will cause each Subsidiary to,
comply with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject including, without limitation, all
Environmental Laws, the failure to comply with which could reasonably be
expected to have a Material Adverse Effect or for which the compliance is being
contested in good faith by appropriate proceedings.
 
6.8 Maintenance of Properties.  The Parent will, and will cause each Subsidiary
to, do all things necessary to maintain, preserve, protect and keep its Property
in good repair, working order and condition, and make all necessary and proper
repairs, renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times except where the failure to do
so could not reasonably be expected to have a Material Adverse Effect.
 
6.9 Inspection.  The Parent will, and will cause each Subsidiary to, permit the
Administrative Agent, by its representatives and agents, to inspect any of the
Property, books and financial records of the Parent and each Subsidiary, to
examine and make copies of the books of accounts and other financial records of
the Parent and each Subsidiary, and to discuss the affairs, finances and
accounts of the Parent and each Subsidiary with, and to be advised as to the
same by, their respective officers at such reasonable times and intervals as the
Administrative Agent may designate  The Administrative Agent shall give the
Parent three (3) Business Days' notice of each such inspection, shall schedule
such inspections during normal business hours, shall conduct the inspection in a
manner that does not unreasonably and materially interfere with the business
operations of the Parent and its Subsidiaries, and if no Default has occurred
and is continuing, shall conduct no more than one inspection during each
calendar year.  When no Default has occurred and is continuing, any such
inspection or examination shall be at the Administrative Agent's cost and
expense.  When a Default has occurred and is continuing, any such inspection or
examination shall be at the Parent's cost and expense.
 
-73-
 

 
 

--------------------------------------------------------------------------------

 



 
6.10 [Reserved].
 
6.11 Subsidiary Indebtedness.  The Parent will not permit any Subsidiary to
create, incur or suffer to exist any Indebtedness, except:
 
(a) the Obligations;
 
(b) Indebtedness of any Subsidiary to the Parent or any other Subsidiary;
 
(c) Indebtedness of any Person that becomes a Subsidiary after the date hereof;
provided that such Indebtedness existed at the time such Person becomes a
Subsidiary and was not incurred in contemplation of or in connection with such
Person becoming a Subsidiary;
 
(d) any refunding or refinancing of any Indebtedness referred to in clause (c)
above; provided that the amount of such Indebtedness is not increased and the
maturity thereof is not extended;
 
(e) Indebtedness of any Subsidiary that has guaranteed the Obligations pursuant
to a guarantee agreement that is an unlimited guaranty of payment and otherwise
substantially similar to the Guaranty; and
 
(f) other Indebtedness in an aggregate principal amount outstanding at any time
not exceeding 20% of Consolidated Net Worth at such time.
 
6.12 Merger.  The Parent will not, nor will it permit any Subsidiary to, merge
or consolidate with or into any other Person, except that (a) a Subsidiary may
merge into the Parent or any Subsidiary of the Parent and (b) the Parent or any
Subsidiary may merge or consolidate with any other Person, so long as
immediately thereafter (and after giving effect thereto), (i) no Default or
Unmatured Default exists, (ii) in the case of a merger or a consolidation
involving the Parent, the Parent is the continuing or surviving corporation, and
(iii) in the case of a merger or a consolidation involving a Borrowing
Subsidiary, if such Subsidiary is not the continuing or surviving entity, then
the continuing or surviving entity has agreed in writing to assume the
obligations of such Subsidiary under the Loan Documents.
 
-74-
 

 
 

--------------------------------------------------------------------------------

 



 


 
6.13 Sale of Assets.  Neither the Parent nor any Subsidiary shall, directly or
indirectly, in one transaction or a series of transactions, sell, transfer, or
otherwise dispose of all or substantially all of the assets of the Parent and
its Subsidiaries, taken as a whole.
 
6.14 [Reserved].
 
6.15 Liens.  The Parent will not, nor will it permit any Subsidiary to, create,
incur, or suffer to exist any Lien in, of or on the Property of the Parent or
any of its Subsidiaries, except:
 
(a) Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.
 
(b) Liens imposed by law, such as carriers', warehousemen's and mechanics' liens
and other similar liens arising in the ordinary course of business which secure
payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on its books.
 
(c) Liens arising out of pledges or deposits under worker's compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation.
 
(d) Utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the value of the same or interfere with the use thereof in the business of any
Borrower or its Subsidiaries.
 
(e) Liens existing on the date hereof and described in Schedule 3.
 
(f) Liens in the form of cash collateral in an aggregate outstanding amount not
at any time exceeding $350,000,000 securing the obligations of any Person in
respect of commercial letters of credit, standby letters of credit, and bank
guaranties, in each case, which support performance obligations.
 
(g) Liens in the form of deposits to secure the performance of bids, trade
contracts, leases, surety and appeal bonds, and other obligations of a like
nature.
 
(h) Judgment Liens in respect of judgments that do not constitute a Default
under Section 7.9.
 
(i) Banker's Liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions.
 
-75-
 

 
 

--------------------------------------------------------------------------------

 



 
(j) Liens existing on any Property prior to the acquisition thereof by the
Parent or any Subsidiary or existing on any Property of any Person that becomes
a Subsidiary after the date hereof prior to the time such Person becomes a
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, and (ii) such Lien shall not apply to any other Property of the
Parent or any other Subsidiary.
 
(k) Liens other than those permitted by subsections (a) through (j) above
securing Indebtedness or other obligations not at any time exceeding in the
aggregate 10% of Consolidated Net Worth.
 
6.16 Affiliates.  The Parent will not, and will not permit any Subsidiary to,
enter into any transaction (including, without limitation, the purchase or sale
of any Property or service) with, or make any payment or transfer to, any
Affiliate except (a) pursuant to the reasonable requirements of the Parent's or
such Subsidiary's business and upon fair and reasonable terms no less favorable
to the Parent or such Subsidiary than any Borrower or such Subsidiary would
obtain in a comparable arms length transaction and (b) transactions between and
among the Parent and its Subsidiaries.
 
6.17 Environmental Matters.  The Parent will, and will cause each Subsidiary to,
(a) conduct its business so as to comply with all applicable material
Environmental Laws and shall promptly take corrective action to remedy any
non-compliance with any applicable material Environmental Law, except where
failure to comply or take action could not reasonably be expected to have a
Material Adverse Effect and (b) establish and maintain a management system
designed to ensure compliance with applicable material Environmental Laws and
minimize financial and other risks to the Parent and each Subsidiary arising
under applicable material Environmental Laws or as the result of environmentally
related injuries to Persons or Property.
 
6.18 Restrictions on Subsidiary Payments.  The Parent shall not, nor shall it
permit any Subsidiary to, enter into any indenture, agreement, instrument or
other arrangement which, directly or indirectly, prohibits or restrains, or has
the effect of prohibiting or restraining, or imposes materially adverse
conditions upon the ability of any Material Subsidiary to (a) pay dividends or
make other distributions on its capital stock, (b) make loans or advances to the
Parent, or (c) repay loans or advances from the Parent; provided that the
foregoing limitations shall not apply to prohibitions or restrictions (i) that
were existing at the time such Subsidiary was acquired by the Parent or any
Subsidiary, were not created in contemplation of such acquisition, and are
applicable only to such acquired Person and the Property and/or equity interests
of such Person or (ii) contained in any agreement relating to the disposition of
a Subsidiary, restricting such payments and advances by such Subsidiary pending
its disposition.
 
6.19 ERISA Compliance.  With respect to any Plan, neither the Parent nor any
Subsidiary shall (a) fail to satisfy the minimum funding standard (within the
meaning of Section 412 of the Code or Section 302 of ERISA) applicable to such
Plan, whether or not waived; (b) permit the occurrence of any Termination Event
which could result in a liability to any Borrower or any other member of the
Controlled Group in excess of (i) excluding the termination of the Terminating
Plan, $25,000,000 or (ii) including the termination of the Terminating Plan,
$50,000,000; (c) become an "employer" (as such term is defined in Section 3(5)
of ERISA) required to contribute to any Multiemployer Plan or a "substantial
employer" (as such term in defined in Section 4001(a)(2) of ERISA) required to
contribute to any Multiemployer Plan under circumstances such that withdrawal
from such Multiemployer Plan could reasonably be expected to have a Material
Adverse Effect or a material adverse effect on the Parent or its ability to
perform its obligations under this Agreement, the Guaranty or any other material
Loan Document; or (d) permit the establishment or amendment of any Plan or fail
to comply with the applicable provisions of ERISA and the Code with respect to
any Plan, in each case, which could result in liability to any Borrower or any
other member of a Controlled Group which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
 
-76-
 

 
 

--------------------------------------------------------------------------------

 



 
6.20 Total Debt to Total Capitalization Ratio.  The Parent, on a consolidated
basis with the Subsidiaries, shall not permit the ratio of Total Debt to Total
Capitalization to be greater than 60% at any time.
 
ARTICLE VII
 
DEFAULTS
 
The occurrence of any one or more of the following events shall constitute a
Default:
 
7.1 Any representation or warranty made or deemed made by or on behalf of the
Parent or any Material Subsidiary to the Lenders or the Administrative Agent
under or in connection with this Agreement, any Credit Extension, or any
certificate or information delivered in connection with this Agreement or any
other Loan Document shall be materially false on the date such representation or
warranty is made or deemed made.
 
7.2 Nonpayment of (a) principal of any Loan (other than a Swing Line Loan) when
due, (b) principal of any Swing Line Loan (i) within five Business Days of when
due if the Aggregate Commitments minus the Aggregate Outstanding Credit Exposure
(the "Availability") on the date such principal payment is due is greater than
or equal to the principal amount so due or (ii) when due if the Availability is
less than the principal amount so due, (c) nonpayment of interest upon any Loan
or of any Commitment Fee or Usage Fee, LC Fee, or other obligations under any of
the Loan Documents within five days after the same becomes due, or (d)
nonpayment of any Reimbursement Obligation within one Business Day after the
same becomes due.
 
7.3 The breach by any of the Borrowers of any of the terms or provisions of
Sections 6.2, 6.3 (to the extent relating to the notice of a Default or
Unmatured Default), 6.10 through 6.16, 6.18 and  6.20.
 
7.4 The breach by any of the Borrowers (other than a breach which constitutes a
Default under another Section of this Article VII) of any of the terms or
provisions of this Agreement or any other Loan Document which is not remedied
within 30 days after written notice from the Administrative Agent or any Lender.
 
7.5 Failure of the Parent or any Material Subsidiary to pay when due any
Indebtedness aggregating in excess of $75,000,000 ("Material Indebtedness"); or
the default by the Parent or any Material Subsidiary in the performance (beyond
the applicable grace period with respect thereto, if any) of any term, provision
or condition contained in any agreement under which any such Material
Indebtedness was created or is governed, or any other event shall occur or
condition exist, the effect of which default or event or condition is to cause,
or to permit the holder or holders of such Material Indebtedness to cause, such
Material Indebtedness to become due prior to its stated maturity; or any
Material Indebtedness of the Parent or any Material Subsidiary shall be declared
to be due and payable or required to be prepaid or repurchased (other than by a
regularly scheduled payment) prior to the stated maturity thereof; or the Parent
or any Material Subsidiary shall not pay, or admit in writing its inability to
pay, its debts generally as they become due; provided that this Section 7.5
shall not apply to (a) a voluntary sale or disposition of any Property or asset
that secures Material Indebtedness if such Material Indebtedness (or any portion
thereof that becomes due as a result of such sale or disposition) is promptly
paid and (b) any event or condition that causes, or permits the holder or such
holders of such Material Indebtedness to cause, such Material Indebtedness to
become due prior to its stated maturity, or declares such Material Indebtedness
to be due and payable or required to be prepaid or repurchased prior to the
stated maturity thereof, if such event or condition is in the nature of a
mandatory prepayment requirement for asset sales, debt incurrences, equity
issuances, excess cash flow, insurance proceeds, or extraordinary receipts.
 
-77-
 

 
 

--------------------------------------------------------------------------------

 



 
7.6 The Parent or any Material Subsidiary shall (a) have an order for relief
entered with respect to it under the Federal bankruptcy laws (or comparable
foreign laws) as now or hereafter in effect, (b) make an assignment for the
benefit of creditors, (c) apply for, seek, consent to, or acquiesce in, the
appointment of a receiver, custodian, trustee, examiner, liquidator or similar
official for it or any Substantial Portion of its Property, (d) institute any
proceeding seeking an order for relief under the Federal bankruptcy laws (or
comparable foreign laws) as now or hereafter in effect or seeking to adjudicate
it a bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying, or file an answer
admitting, the material allegations of any such proceeding filed against it, (e)
take any corporate or partnership action to authorize or effect any of the
foregoing actions set out in this Section 7.6 or (f) fail to contest in good
faith any appointment or proceeding described in Section 7.7.
 
7.7 Without the application, approval or consent of the Parent or any Material
Subsidiary a receiver, trustee, examiner, liquidator or similar official shall
be appointed for the Parent or any Material Subsidiary or any Substantial
Portion of its Property, or a proceeding described in Section 7.6(d) shall be
instituted against the Parent or any Material Subsidiary and such appointment
continues undischarged or such proceeding continues undismissed or unstayed for
a period of 60 consecutive days.
 
7.8 Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Parent and its Material Subsidiaries which, when taken together
with all other Property of the Parent and its Material Subsidiaries so
condemned, seized, appropriated, or taken custody or control of, during the
twelve month period ending with the month in which any such action occurs,
constitutes a Substantial Portion.
 
-78-
 

 
 

--------------------------------------------------------------------------------

 



 
7.9 The Parent or any Material Subsidiary shall fail within 30 days to pay, bond
or otherwise discharge one or more (a) judgments or orders for the payment of
money in excess of $25,000,000 (or multiple judgments or orders for the payment
of an aggregate amount in excess of $50,000,000) (or the equivalent thereof in
currencies other than U.S. Dollars) in the aggregate, or (b) nonmonetary
judgments or orders which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, which judgment(s), in any such case,
is/are not stayed on appeal or otherwise being appropriately contested in good
faith.
 
7.10 The Unfunded Liabilities of all Single Employer Plans shall exceed in the
aggregate $50,000,000 or any Reportable Event that could reasonably be expected
to have a Material Adverse Effect shall occur in connection with any Plan.
 
7.11 The Parent or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred withdrawal
liability to such Multiemployer Plan in an amount which, when aggregated with
all other amounts required to be paid to Multiemployer Plans by the Parent or
any other member of the Controlled Group as withdrawal liability (determined as
of the date of such notification), exceeds $25,000,000 or requires payments
exceeding $10,000,000 per annum.
 
7.12 The Parent or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or is being terminated, within the meaning of Title IV of
ERISA, if as a result of such reorganization or termination the aggregate annual
contributions of any Borrower and the other members of the Controlled Group
(taken as a whole) to all Multiemployer Plans which are then in reorganization
or being terminated have been or will be increased over the amounts contributed
to such Multiemployer Plans for the respective plan years of each such
Multiemployer Plan immediately preceding the plan year in which the
reorganization or termination occurs by an amount exceeding $25,000,000.
 
7.13 The Parent or any of its Subsidiaries shall (a) be the subject of any
proceeding or investigation pertaining to the release by the Borrower, any of
its Subsidiaries or any other Person of any toxic or hazardous waste or
substance into the environment, or (b) violate any Environmental Law, which, in
the case of an event described in clause (a) or clause (b), could reasonably be
expected to have a Material Adverse Effect.
 
7.14 Any Change in Control shall occur.
 
7.15 The Guaranty shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
the Guaranty, or the Parent shall fail to comply with any of the material terms
or provisions of the Guaranty to which it is a party, or the Guarantor shall
deny that it has any further liability under the Guaranty, or shall give notice
to such effect.
 
ARTICLE VIII  
 
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
 
8.1 Acceleration; Facility LC Collateral Account.  (a) If any Default described
in Section 7.6 or Section 7.7 occurs with respect to any Borrower, the
obligations of the Lenders to make Loans hereunder and the obligation and power
of the LC Issuers to issue Facility LCs shall automatically terminate and the
Obligations shall immediately become due and payable without any election or
action on the part of the Administrative Agent, any LC Issuer, or any Lender and
the Borrowers will be and become thereby unconditionally obligated, without any
further notice, act or demand, to pay to the Administrative Agent an amount
determined as set forth below in immediately available funds, which funds shall
be held in the Facility LC Collateral Account.  The Administrative Agent shall
determine the difference of (i) the amount of LC Obligations at such time (other
than LC Obligations with respect to Bank Guaranties), less (ii) the amount on
deposit in the Facility LC Collateral Account at such time which is free and
clear of all rights and claims of third parties and has not been applied against
the Obligations (such difference, the "Collateral Shortfall Amount").  The
Borrowers will pay to the Administrative Agent, for deposit in the Facility LC
Collateral Account, either (y) the Collateral Shortfall Amount in the applicable
Agreed Currency or Currencies or (z) an amount equal to 110% of the Dollar
Amount of the Collateral Shortfall Amount (calculated as of the applicable
Computation Date) in Dollars, as elected by the Parent.  If any Default other
than a Default under Section 7.6 or Section 7.7 exists and is continuing, the
Required Lenders (or the Administrative Agent with the consent of the Required
Lenders) may (A) terminate or suspend the obligations of the Lenders to make
Loans hereunder and the obligation and power of the LC Issuers to issue Facility
LCs, or declare the Obligations to be due and payable, or both, whereupon the
Obligations shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which each of the Borrowers hereby
expressly waives, and (B) upon notice to the Borrowers and in addition to the
continuing right to demand payment of all amounts payable under this Agreement,
make demand on the Borrowers to pay, and the Borrowers will, forthwith upon
demand (and without any further notice or act), pay to the Administrative Agent
either (y) the Collateral Shortfall Amount in the applicable Agreed Currency or
Currencies or (z) an amount equal to 110% of the Dollar Amount of the Collateral
Shortfall Amount (calculated as of the applicable Computation Date) in Dollars,
as elected by the Parent, which funds shall be deposited in the Facility LC
Collateral Account.
 
-79-
 

 
 

--------------------------------------------------------------------------------

 



 
(b) If at any time while any Default is continuing, the Administrative Agent
determines that the Collateral Shortfall Amount at such time is greater than
zero, the Administrative Agent may make demand on the Borrowers to pay, and the
Borrowers will, forthwith upon such demand and without any further notice or
act, pay to the Administrative Agent either (y) the Collateral Shortfall Amount
in the applicable (as determined by the Administrative Agent) Agreed Currency or
Currencies or (z) an amount equal to 110% of the Dollar Amount of the Collateral
Shortfall Amount (calculated as of the applicable Computation Date) in Dollars,
as elected by the Parent, which funds shall be deposited in the Facility LC
Collateral Account.
 
(c) So long as any Facility LC is outstanding, amounts deposited in the Facility
LC Collateral Account, if any, shall only be applied by the Administrative Agent
to the payment of Reimbursement Obligations and LC Fees that are due and
payable.  If no Facility LC remains outstanding, and the Facility Termination
Date has occurred or a Default is continuing, the Administrative Agent may apply
the remaining amounts deposited in the Facility LC Collateral Account, if any,
to the payment of the Obligations and any other amounts as shall from time to
time have become due and payable by the Borrowers to the Lenders or the LC
Issuers under the Loan Documents.  If, following the deposit of cash collateral
pursuant to this Section 8.1, all Defaults are cured or waived and no Default is
continuing, the remaining amounts deposited in the Facility LC Collateral
Account, if any, shall be returned to the Borrowers to the extent such cash
collateral is not otherwise expressly required under the terms of this
Agreement.
 
-80-
 

 
 

--------------------------------------------------------------------------------

 



 
(d) At any time while any Default is continuing, neither the Borrowers nor any
Person claiming on behalf of or through the Borrowers shall have any right to
withdraw any of the funds held in the Facility LC Collateral Account.  After all
of the Obligations have been indefeasibly paid in full and the Aggregate
Commitment has been terminated, any funds remaining in the Facility LC
Collateral Account shall be returned by the Administrative Agent to the
Borrowers or paid to whomever may be legally entitled thereto at such time.
 
(e) If, within 30 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans and the obligation
and the power of LC Issuers to issue Facility LCs hereunder as a result of any
Default (other than any Default as described in Section 7.6 or 7.7 with respect
to any Borrower) and before any judgment or decree for the payment of the
Obligations due have been obtained or entered, the Required Lenders (in their
sole discretion) so direct, the Administrative Agent shall, by notice to the
Borrowers, rescind and annul such acceleration and/or termination and the
Administrative Agent shall promptly release all or part of the cash collateral,
as applicable, to the Borrowers to the extent such cash collateral is not
otherwise required under the terms of this Agreement.
 
8.2 Amendments.  Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or by the Borrower and
the Administrative Agent with the consent of the Required Lenders; provided that
no such agreement shall (i) increase  the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
Reimbursement Obligation or reduce the rate of interest thereon, or reduce any
fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or Reimbursement Obligation, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 11.2 in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
or the definition of "Required Lenders" or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender, (vi) release all or any substantial
portion of any cash collateral provided pursuant to this Agreement (other than
in accordance with the terms of this Agreement), or waive the Borrowers'
obligation to provide cash collateral pursuant to Section 2.26.11, without the
prior written consent of each Lender or (vii) change the third sentence of
Section 2.26.1 in a manner that would permit the expiry date of an "evergreen"
Facility LC to extend more than 12 months beyond the respective Commitment
Maturity Date; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent, any LC Issuer or any
Swing Line Lender hereunder without the prior written consent of the
Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent, such LC Issuer or such Swing Line Lender, as the case may
be.  Notwithstanding anything to the contrary herein, from and after the
Additional Provision Date, no Defaulting Lender shall have any right to approve
or disapprove any amendment, waiver or consent hereunder or any other Loan
Document (and any amendment, waiver, consent or any other Loan Document which by
its terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), nor shall a Defaulting Lender's vote or status as a Lender be required
in determining majority, unanimity or other condition or effect of any vote,
except that (x) the Commitment of any Defaulting Lender may not be increased or
extended, nor the principal amount of any Loan owed to such Defaulting Lender
reduced or the final maturity thereof extended, without the consent of such
Lender, (y) any waiver, amendment or modification requiring the consent of all
Lenders or each affected Lender that by its terms affects any Defaulting Lender
more adversely than other affected Lenders shall require the consent of such
Defaulting Lender, and (z) any waiver, amendment or modification changing the
voting rights of a Defaulting Lender shall require the consent of each Lender,
including such Defaulting Lender.
 
-81-
 

 
 

--------------------------------------------------------------------------------

 



 
8.3 Preservation of Rights.  No failure or delay by the Administrative Agent,
any LC Issuer or any Lender in exercising any right or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power.  The rights and remedies of the
Administrative Agent, each LC Issuer and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise
have.  No waiver of any provision of this Agreement or consent to any departure
by any Borrower therefrom shall in any event be effective unless the same shall
be permitted by Section 8.2, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given.  Without
limiting the generality of the foregoing, the making of a Loan or issuance of a
Facility LC shall not be construed as a waiver of any Default or Potential
Default, regardless of whether the Administrative Agent, any Lender or any LC
Issuer may have had notice or knowledge of such Default or Potential Default at
the time.
 
ARTICLE IX  
 
GENERAL PROVISIONS
 
9.1 Survival of Representations.  All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments  delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Facility LC, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, any LC Issuer or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Facility LC is
outstanding and so long as the Commitments have not expired or terminated.  The
provisions of Sections 3.1, 3.4, 3.5 and 9.6 and Article X shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Facility LCs and the Commitments or the termination of this
Agreement or any provision hereof.
 
-82-
 

 
 

--------------------------------------------------------------------------------

 



 
9.2 Governmental Regulation.  Anything contained in this Agreement to the
contrary notwithstanding, neither any LC Issuer nor any Lender shall be
obligated to extend credit to any Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.
 
9.3 Headings.  Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.
 
9.4 Entire Agreement.  The Loan Documents embody the entire agreement and
understanding among the Borrowers, the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent, the LC Issuers, and the
Lenders and supersede all prior agreements and understandings among the
Borrowers, the Administrative Agent, the European Administrative Agent, the
Canadian Administrative Agent, the LC Issuers, and the Lenders relating to the
subject matter thereof other than the Fee Letter.
 
9.5 Several Obligations; Benefits of this Agreement.  The respective obligations
of the Lenders hereunder are several and not joint and no Lender shall be the
partner or agent of any other (except to the extent to which the Administrative
Agent, the European Administrative Agent and/or the Canadian Administrative
Agent is authorized to act as such).  The failure of any Lender to perform any
of its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder.  This Agreement shall not be construed so as to confer
any right or benefit upon any Person other than the parties to this Agreement
and their respective successors and assigns, provided, however, that the parties
hereto expressly agree that the Arranger shall enjoy the benefits of the
provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set forth
therein and shall have the right to enforce such provisions on its own behalf
and in its own name to the same extent as if it were a party to this Agreement.
 
9.6 Expenses; Indemnification.  (a) The Parent shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement or any amendments, modifications or waivers of the provisions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any LC
Issuer in connection with the issuance, amendment, renewal or extension of any
Facility LC or any demand for payment thereunder and (iii) all out-of-pocket
expenses incurred by the Administrative Agent, the European Administrative
Agent, the Canadian Administrative Agent, any LC Issuer or any Lender, including
the fees, charges and disbursements of any counsel for the Administrative Agent,
any LC Issuer or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement or in connection with the
enforcement or protection of its rights with respect to any Loans made hereunder
and/or any Facility LC issued hereunder, including its rights under this
Section, including all such out-of-pocket expenses incurred during  any workout,
restructuring or negotiations in respect of such Loans or Facility LCs.
 
-83-
 

 
 

--------------------------------------------------------------------------------

 



 
(b) Each of the Borrowers shall indemnify the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent, the Arranger, each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an "Indemnitee") against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the fees, charges and disbursements of any counsel for any Indemnitee, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Facility LC or the use
of the proceeds therefrom (including any refusal by any LC Issuer to honor a
demand for payment under a Facility LC if the documents presented in connection
with such demand do not strictly comply with the terms of such Facility LC),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Parent or any of its Subsidiaries, or
any Environmental Liability related in any way to the Parent or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or wilful misconduct of such
Indemnitee.
 
(c) To the extent that any Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the European Administrative Agent, the
Canadian Administrative Agent, any LC Issuer or any Swing Line Lender under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent, such LC Issuer or such Swing Line Lender, as the case may
be, such Lender's Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the European Administrative Agent, the
Canadian Administrative Agent, such LC Issuer or such Swing Line Lender in its
capacity as such.
 
-84-
 

 
 

--------------------------------------------------------------------------------

 



 
(d) To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Facility LC or the use of the proceeds thereof.
 
(e) All amounts due under this Section shall be payable promptly after written
demand therefor.
 
9.7 Numbers of Documents.  All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.
 
9.8 Accounting.  Except as provided to the contrary herein, all accounting terms
used herein shall be interpreted and all accounting determinations hereunder
shall be made in accordance with Agreement Accounting Principles, except that
any calculation or determination which is to be made on a consolidated basis
shall be made for the Parent and all its Subsidiaries, including those
Subsidiaries, if any, which are unconsolidated on the Borrower's audited
financial statements.  If at any time any change in generally accepted
accounting principles or the application thereof would affect the computation of
any financial ratio or requirement, or any other terms, set out in any Loan
Document, and the Parent shall so request, Administrative Agent, Lenders and the
Borrowers shall negotiate in good faith to amend such ratio or requirement or
other terms to preserve the original intent thereof in light of such change in
generally accepted accounting principles (subject to the approval of the
Required Lenders); provided that, until so amended, such ratio or requirement or
terms shall continue to be computed or determined in the same manner as it was
computed or determined prior to such change.
 
9.9 Severability of Provisions.  Any provision in any Loan Document that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.
 
9.10 Nonliability of Lenders.  The relationship between each of the Borrowers on
the one hand and the Lenders, the LC Issuers, the European Administrative Agent,
the Canadian Administrative Agent and the Administrative Agent on the other hand
shall be solely that of borrower and lender.  Neither the Administrative Agent,
the European Administrative Agent, the Canadian Administrative Agent, the
Arranger, any LC Issuer, nor any Lender shall have any fiduciary
responsibilities to any Borrower.  None of the Administrative Agent, the
European Administrative Agent, the Canadian Administrative Agent, the Arranger,
any LC Issuer, or any Lender undertakes any responsibility to any Borrower to
review or inform any Borrower of any matter in connection with any phase of any
Borrower's business or operations.  Each of the Borrowers agrees that none of
the Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent, the Arranger, any LC Issuer, or any Lender shall have
liability to any Borrower (whether sounding in tort, contract or otherwise) for
losses suffered by any Borrower in connection with, arising out of, or in any
way related to, the transactions contemplated and the relationship established
by the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought.  None of the
Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent, the Arranger, any LC Issuer, or any Lender shall have any
liability with respect to, and each of the Borrowers hereby waives, releases and
agrees not to sue for, any special, indirect, consequential or punitive damages
suffered by any Borrower in connection with, arising out of, or in any way
related to the Loan Documents or the transactions contemplated thereby.
 
-85-
 

 
 

--------------------------------------------------------------------------------

 



 
9.11 Confidentiality.  (a) Each of the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent, the LC Issuers and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (i) to its Affiliates and its
and its Affiliates' directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority,
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party to this Agreement,
(v) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this Section, to (x) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (y) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations, (vii) with the consent of the Parent or (viii) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent, any LC Issuer or any
Lender on a nonconfidential basis from a source other than a Borrower.  For the
purposes of this Section, "Information" means all information received from a
Borrower relating to any Borrower or its business, other than any such
information that is available to the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent, any LC Issuer or any
Lender on a nonconfidential basis prior to disclosure by a Borrower; provided
that, in the case of information received from a Borrower after the date hereof,
such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.11(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE PARENT AND  ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
 
-86-
 

 
 

--------------------------------------------------------------------------------

 



 
(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE PARENT OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE PARENT AND ITS RELATED PARTIES
OR ITS SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE PARENT AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.
 


 
9.12 Nonreliance.  Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System) for the repayment of the Credit
Extensions provided for herein.
 
9.13 Disclosure.  Each of the Borrowers and each Lender hereby (a) acknowledge
and agree that Administrative Agent and/or its Affiliates from time to time may
hold investments in, make other loans to or have other relationships with any
Borrower and its Affiliates and (b) waive any liability of Administrative Agent
or such Affiliate to any Borrower or any Lender, respectively, arising out of
resulting from such investments, loans or relationships other than liabilities
arising out of the gross negligence or willful misconduct of Administrative
Agent or its Affiliates.
 
9.14 USA PATRIOT Act Notice.  Each Lender that is subject to the USA Patriot Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies each Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of pub. L. 107-56 (signed into
law October 26, 2001))(the "USA Patriot Act"), it is required to obtain, verify
and record information that identified each Borrower, which information includes
the name and address of each Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify each Borrower in
accordance with the USA Patriot Act.
 
9.15 Interest Rate Limitation.  Notwithstanding anything herein to the contrary,
if at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which are treated as interest on such Loan under
applicable law (collectively the "Charges"), shall exceed the maximum lawful
rate (the "Maximum Rate") which may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with applicable law,
the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Loan but were not payable as a result of the operation of
this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.
 
-87-
 

 
 

--------------------------------------------------------------------------------

 



 
ARTICLE X
 
THE ADMINISTRATIVE AGENT
 
Each of the Lenders and each LC Issuer hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
 
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with any Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default or Potential Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 8.2), and (c) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Parent or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity.  The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 8.2) or in the absence of its own gross
negligence or wilful misconduct.  The Administrative Agent shall be deemed not
to have knowledge of any Default or Potential Default unless and until written
notice thereof is given to the Administrative Agent by the Borrower or a Lender,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein, (iv) the validity, enforceability, effectiveness
or genuineness of this Agreement or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
 


 
-88-
 

 
 

--------------------------------------------------------------------------------

 



 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  Each of the European
Administrative Agent and the Canadian Administrative Agent shall be deemed to be
a sub-agent of the Administrative Agent for all purposes of this Agreement and
entitled to the benefits of this Article X.
 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the LC Issuers and the Parent.  Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
which, if no Default under Sections 7.2, 7.6 or 7.7 exists, is approved by the
Parent (which approval will not be unreasonably withheld).  If no successor
shall have been so appointed by the Required Lenders (and if applicable,
approved by the Parent) and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the LC
Issuers, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Parent to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Parent and such successor.  After the Administrative Agent's
resignation hereunder, the provisions of this Article and Section 9.6 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
 
-89-
 

 
 

--------------------------------------------------------------------------------

 



 
Neither any of the Lenders identified in this Agreement as a "co-agent" nor any
Syndication Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.  Without limiting the foregoing, none of such Lenders shall
have or be deemed to have a fiduciary relationship with any Lender.
 
ARTICLE XI
 
SETOFF; RATABLE PAYMENTS
 
11.1 Setoff.  In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Borrower becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (general or special, time
or demand, provisional or final) and any other Indebtedness at any time held or
owing by any Lender or any Affiliate of any Lender to or for the credit or
account of such Borrower may be offset and applied toward the payment of the
Obligations owing to such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured.  The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.  From and after the Additional Provision Date, if any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
 
11.2 Ratable Payments; Sharing of Set-offs.  (a) If at any time insufficient
funds are received by and available to the Administrative Agent, the European
Administrative Agent, and/or the Canadian Administrative Agent, as applicable,
to pay fully all amounts of principal, unreimbursed Reimbursement Obligations,
interest and fees then due hereunder, such funds shall be applied (i) first,
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal and
unreimbursed Reimbursement Obligations then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and
unreimbursed Reimbursement Obligations then due to such parties.
 
(b) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in Reimbursement Obligations or Swing Line
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Obligations and
Swing Line Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Obligations and Swing Line Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Obligations and Swing Line Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by a Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Obligations to any assignee or participant, other than to a Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.
 
-90-
 

 
 

--------------------------------------------------------------------------------

 



 
ARTICLE XII
 
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 
12.1 Successors and Assigns.  (a) The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any LC
Issuer that issues any Facility LC), except that (i) no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by any
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section.  Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of any LC Issuer that issues any Facility LC), Participants (to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the European Administrative Agent, the Canadian Administrative Agent, the LC
Issuer and the Lenders) any legal or equitable right, remedy or claim under or
by reason of this Agreement.
 
(b) (i)           Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:
 
(1) the Parent, provided that no consent of the Parent shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if a
Default has occurred and is continuing, any other assignee;
 


 
-91-
 

 
 

--------------------------------------------------------------------------------

 



 
(2) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender with a Commitment immediately prior to giving effect to such
assignment;
 
(3) each LC Issuer; and
 
(4) each Swing Line Lender.
 
(ii) Assignments shall be subject to the following additional conditions:
 
(1) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender's
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Parent and the Administrative Agent otherwise consent, provided that no such
consent of the Parent shall be required if a Default has occurred and is
continuing;
 
(2) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement;
 
(3) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $4,000;
 
(4) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Parent and its
related parties or its securities) will be made available and who may receive
such information in accordance with the assignee's compliance procedures and
applicable laws, including Federal and state securities laws;
 
-92-
 

 
 

--------------------------------------------------------------------------------

 



 
(5) no such assignment shall be made (x) to the Parent or any of the Parent's
Affiliates or Subsidiaries, or (y) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (y), or (z) to
a natural person;
 
(6) in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Parent and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Facility
LCs and Swing Line Loans in accordance with its Pro Rata Share.  Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs; and
 
(7) in the case of an assignment by EDC of all or a portion of its Commitment
and Loans, the Commitment of the assignee shall constitute a Commitment (All
Borrowers), and any necessary adjustments (including prepayment of outstanding
Loans outstanding on the effective date of such assignment and the making of new
Advances) shall be made so that, after giving effect to such assignment (i) each
Lender shall participate in any outstanding Facility LCs (other than any Bank
Guaranties) and Swing Line Loans ratably in accordance with its Pro Rata Share
after giving effect to such assignment and (ii) each Advance outstanding
hereunder shall consist of Revolving Loans made by the Lenders ratably in
accordance with each Lender's Pro Rata Share after giving effect to such
assignment.
 
For the purposes of this Section 12.1(b), the term "Approved Fund" has the
following meaning:
 
-93-
 

 
 

--------------------------------------------------------------------------------

 



 
"Approved Fund" means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender's rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 3.1, 3.4, 3.5 and 9.6).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 12.1 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
 
(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Obligations owing to, each Lender pursuant to the terms hereof from
time to time (the "Register").  The entries in the Register shall be conclusive,
and the Borrower, the Administrative Agent, the LC Issuers and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by the
Borrowers, any LC Issuer and any Lender, at any reasonable time and from time to
time upon reasonable prior notice.
 
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.5.1(d), 2.5.2(d),
2.5.3(d), 2.21, 2.26.5, 2.26.10, or 9.6(c), the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
 
-94-
 

 
 

--------------------------------------------------------------------------------

 



 
(c) (i)           Any Lender may, without the consent of the Parent, the
Administrative Agent, any LC Issuer or any Swing Line Lender, sell
participations to one or more banks or other entities (a "Participant") in all
or a portion of such Lender's rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender's obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrowers, the
Administrative Agent, the LC Issuers and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender's
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 8.2 that affects such
Participant.  Subject to paragraph (c)(ii) of this Section, each Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.1, 3.4,
and 3.5 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.1 as though it were a Lender, provided such Participant agrees to be
subject to Section 11.2 as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant's interest
in the Loans or other obligations under this Agreement (the "Participant
Register"); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant's interest in any
Commitments, Loans or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.
 
(ii) A Participant shall not be entitled to receive any greater payment under
Section 3.1 or 3.5 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Parent's prior
written consent.  A Participant that would be a Non-U.S. Lender if it were a
Lender shall not be entitled to the benefits of Section 3.5 unless the Parent is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 3.5(e) as
though it were a Lender.
 
95-
 

 
 

--------------------------------------------------------------------------------

 



 
(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
12.2 Dissemination of Information.  Each Borrower authorizes each Lender to
disclose to any Participant or eligible assignee or any other Person acquiring
an interest in the Loan Documents by operation of law (each a "Transferee") and
any prospective Transferee any and all information in such Lender's possession
concerning the creditworthiness of the Parent and its Subsidiaries, including
without limitation any information contained in any audit reports pertaining to
the Parent's and its Subsidiaries' assets for internal use by the Administrative
Agent from information furnished to it by or on behalf of the Parent after the
Administrative Agent has exercised its right of inspection pursuant to this
Agreement; provided that each Transferee and prospective Transferee agrees to be
bound by Section 9.11 of this Agreement.
 
ARTICLE XIII
 
NOTICES
 
13.1 Notices.  Except as otherwise permitted by Section 2.17 with respect to
borrowing notices, all notices, requests and other communications to any party
hereunder shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy to
such party: in the case of any Borrower, the Administrative Agent, the European
Administrative Agent, or the Canadian Administrative Agent at its address or
facsimile number set out on the signature pages hereof, in the case of any
Lender, at its address or facsimile number set out in its Administrative
Questionnaire or in the case of any party, at such other address or facsimile
number as such party may hereafter specify for the purpose by notice to the
Administrative Agent and any Borrower in accordance with the provisions of this
Section 13.1.  Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent, the
European Administrative Agent, the Canadian Administrative Agent or any Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the day of receipt.
 
-96-
 

 
 

--------------------------------------------------------------------------------

 



 
13.2 Change of Address.  Any Borrower, the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent and any Lender may each
change the address for service of notice upon it by a notice in writing to the
other parties hereto.
 


 
ARTICLE XIV 
 
COUNTERPARTS
 
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
ARTICLE XV
 
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
 
15.1 CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF TEXAS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.
 
15.2 CONSENT TO JURISDICTION.  (a) EACH BORROWER HEREBY IRREVOCABLY SUBMITS TO
THE NON EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR TEXAS STATE COURT
SITTING IN HOUSTON, TEXAS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENTS AND EACH BORROWER HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH COURT.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT, ANY LC ISSUER, OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY BORROWER IN
THE COURTS OF ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY ANY BORROWER
AGAINST THE ADMINISTRATIVE AGENT, ANY LC ISSUER, OR ANY LENDER OR ANY AFFILIATE
OF THE ADMINISTRATIVE AGENT, ANY LC ISSUER, OR ANY LENDER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN HOUSTON, TEXAS.
 
-97-
 

 
 

--------------------------------------------------------------------------------

 



 
(b) THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (A)
OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(c) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 13.1.  NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.
 
15.3 WAIVER OF JURY TRIAL.  EACH BORROWER, THE ADMINISTRATIVE AGENT, THE
EUROPEAN ADMINISTRATIVE AGENT, THE CANADIAN ADMINISTRATIVE AGENT, EACH LC
ISSUER, AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.  EACH PARTY HERETO
(A) CERTIFIES THAT NOT REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER  AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
THIS WRITTEN AGREEMENT AND THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
[Signatures appear on the following pages.]
 
-98-
 


 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrowers, the Lenders, the LC Issuer, and the
Administrative Agent have executed this Agreement as of the date first above
written.
 



   
CAMERON INTERNATIONAL CORPORATION
 
   
                                                              
 
Name:
Lorne E. Phillips
 
Title:
Treasurer
       
Address:
1333 West Loop South, Suite 1700
   
Houston, Texas 77027
 
 
Attention:
Lorne E. Phillips
 
Telephone:
(713) 513-3336
 
Telecopy
(713) 513-3355



 

   
CAMERON LIMITED
CAMERON GMBH
CAMERON (SINGAPORE) PTE. LTD.
CAMERON CANADA CORPORATION
CAMERON (LUXEMBOURG) SARL
 
    By:
                                                                            
   
Lorne E. Phillips
   
Attorney-in-Fact
       
Address:
1333 West Loop South, Suite 1700
   
Houston, Texas 77027
 
 
Attention:
Lorne E. Phillips
 
Telephone:
(713) 513-3336
 
Telecopy
(713) 513-3355

 
 
 
 
Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 

 
Commitment: 
$70,000,000   
 
 JPMORGAN CHASE BANK, N.A.,
 individually, as Administrative Agent, and as LC Issuer
 
 
 
 
 
US Swing Line Commitment:
$25,000,000 
 
By:
 
                                                                       
   
Helen A. Carr
   
Managing Director
       
Address:
712 Main Street, 12th Floor
   
Mail Code TX2S039
Houston, Texas 77002
 
 
Attention:
Helen Carr
 
Telephone:
(713) 216-7711
 
Telecopy
(713) 216-7794

 
 
 
 
 
 
 
Signature Page to Credit Agreement

 
 

--------------------------------------------------------------------------------

 

UK Swing Line Commitment:
$35,000,000             
 
 
 JP MORGAN EUROPE LIMITED,
 as European Administrative Agent and UK Swing Line Lender 
  
 
 
By:
 
                                                                                                                                              
 
Name:
                                                                         
Title:
                                                                               
Address:
125 London Wall
   
London, England EC2Y 5AJ 
 
 
Attention:
Agency
 
Telephone:
44 207 777 2360
 
Telecopy
44 207 777 2352/2355

 
 
 
 
 
Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 

Canadian Swing Line Commitment: 
$15,000,000 
 
 
 JP MORGAN CHASE BANK, N.A.,
 TORONTO BRANCH, as Canadian
 Administrative Agent and Canadian Swing Line Lender
 
 
 
 
By:
 
                                                                                                                                              
   
Helen A. Carr
   
Managing Director
       
Address:
200 Bay Street, Royal Bank Plaza
   
South Tower, Suite 1800
Toronto, Ontario M5J 2J2
 
 
Attention:
Indrani Lazarus
 
Telephone:
(416) 981-9218
 
Telecopy
(416) 981-9279

 
 
 
Signature Page to Credit Agreement

 
 

--------------------------------------------------------------------------------

 

 
Singapore Swing Line Commitment: 
$25,000,000
 
 
 JP MORGAN CHASE BANK, N.A.,
 SINGAPORE BRANCH, as Singapore Swing Line Lender
 
 
 
 
 
By:
                                            
 
                                                                                                                                                                                                               
 
Name:
                                                                                                                                         
  Title:
                                                                                                                                              
  Address:
                                                                                                                                              
 
 
   
Attention:
                                                                                                                                             
 
Telephone:
                                                                                                                                              
 
Telecopy
                                                                                                                                             


 
 
 
Signature Page to Credit Agreement

 
 

--------------------------------------------------------------------------------

 
Commitment:
$65,000,000 
 
 
 DNB NOR BANK ASA
 individually and as Syndication Agent
 
 
By:
 
                                                                       
 
 Name:
                                                                         
Title:
                                                                               
 
By:
 
                                                                                                                                            
 
 Name:
                                                                         
Title:
                                                                          
 
 
Address:
 
 
                                                                       
 
 
Attention:
 
                                                                       
 
Telephone:
                                                                                    
 
Telecopy
                                                                       


 
 
 
Signature Page to Credit Agreement

 
 

--------------------------------------------------------------------------------

 

Commitment: 
$65,000,000 
 
 
 EXPORT DEVELOPMENT CANADA
 individually and as Syndication Agent
 
 
 
By:
 
                                                                       
 
 Name:
                                                                          
Title:
                                                                                
 
By:
 
                                                                       
 
 Name:
                                                                         
Title:
                                                                         
 
 
Address:
 
 
                                                                       
 
 
Attention:
 
                                                                       
 
Telephone:
                                                                         
Telecopy
                                                                       

 
 
 
 
 
 
Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 

 


Commitment: 
$65,000,000 
 
 
 THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
individually and as Syndication Agent
 
 
By:
 
                                                                       
 
 Name:
                                                                          
Title:
                                                                                
 
 
Address:
 
 
                                                                       
 
 
Attention:
 
                                                                       
 
Telephone:
                                                                         
Telecopy
                                                                       

 
 
 
 
 
Signature Page to Credit Agreement
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

Commitment: 
$65,000,000 
 
 
 THE ROYAL BANK OF SCOTLAND PLC,
 individually and as Syndication Agent
 
 
 
By:
 
                                                                       
 
 Name:
                                                                          
Title:
                                                                                
 
By:
 
                                                                       
 
 Name:
                                                                         
Title:
                                                                         
 
 
Address:
 
 
                                                                       
 
 
Attention:
 
                                                                       
 
Telephone:
                                                                         
Telecopy
                                                                       

 
 
 
 
Signature Page to Credit Agreement

 
 

--------------------------------------------------------------------------------

 



Commitment: 
$50,000,000
 
 BANCO BILBAO VIZCAYA ARGENTARIA
 
 
By:
 
                                                                       
 
 Name:
                                                                          
Title:
                                                                                
 
By:
 
                                                                       
 
 Name:
                                                                         
Title:
                                                                         
 
 
Address:
 
 
                                                                       
 
 
Attention:
 
                                                                       
 
Telephone:
                                                                         
Telecopy
                                                                       

 
 
 
 
 
 
 
Signature Page to Credit Agreement

 
 

--------------------------------------------------------------------------------

 

               
 


Commitment: 
$50,000,000
 
 BAYERISCHE HYPO-UND VEREINSBANK, AG  
 
 
By:
 
                                                                       
 
 Name:
                                                                          
Title:
                                                                                
 
By:
 
                                                                       
 
 Name:
                                                                         
Title:
                                                                         
 
 
Address:
 
 
                                                                       
 
 
Attention:
 
                                                                       
 
Telephone:
                                                                         
Telecopy
                                                                       

 
 
 
 
 
 
 
Signature Page to Credit Agreement

 
 

--------------------------------------------------------------------------------

 

 
Commitment: 
$50,000,000
 
 UBS LOAN FINANCE LLC  
 
 
By:
 
                                                                       
 
 Name:
                                                                          
Title:
                                                                                
 
By:
 
                                                                       
 
 Name:
                                                                         
Title:
                                                                         
 
 
Address:
 
 
                                                                       
 
 
Attention:
 
                                                                       
 
Telephone:
                                                                         
Telecopy
                                                                       

 
 
Signature Page to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 

 


Commitment: 
$35,000,000
 
 AMEGY BANK NATIONAL ASSOCIATION
 
 
By:
 
                                                                       
 
 Name:
                                                                          
Title:
                                                                                
 
 
Address:
 
 
                                                                       
 
 
Attention:
 
                                                                       
 
Telephone:
                                                                         
Telecopy
                                                                       

 
 
 
 
 
 
Signature Page to Credit Agreement

 
 

--------------------------------------------------------------------------------

 



Commitment: 
$35,000,000
 
 CITIBANK, N.A.,
 
 
By:
 
                                                                       
 
 Name:
                                                                          
Title:
                                                                                
 
 
Address:
 
 
                                                                       
 
 
Attention:
 
                                                                       
 
Telephone:
                                                                         
Telecopy
                                                                       

 
 
 
Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 

Commitment:                                  $35,000,000
 
Commitment: 
$35,000,000
 
 STANDARD CHARTERED BANK
 
 
By:
 
                                                                       
 
 Name:
                                                                          
Title:
                                                                                
 
By:
 
                                                                       
 
 Name:
                                                                         
Title:
                                                                         
 
 
Address:
 
 
                                                                       
 
 
Attention:
 
                                                                       
 
Telephone:
                                                                         
Telecopy
                                                                       

 
 
Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 

COMMITMENT SCHEDULE
 
[To come]
 


 


 


 


 


 


 


 


 


 


 


 


 
Commitment Schedule to Credit Agreement


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-1
 
FORM OF IN-HOUSE COUNSEL OPINION
 
See Attached
 


 


 


 


 


 


 


 


 


 


 


 
Exhibit A-1 to Credit Agreement


 

 
 

--------------------------------------------------------------------------------

 

APRIL 14, 2008
 
JPMorgan Chase Bank, N.A., as Administrative Agent
600 Travis Street, 20th Floor
Houston, Texas 77002
Attention:  Helen Carr


and


Each of the Financial Institutions
Identified on Schedule I hereto


Ladies and Gentlemen:
 
I have acted as General Counsel for Cameron International Corporation, a
Delaware corporation (the "Parent"), and as Corporate Counsel for each of
Cameron Limited, Cameron GmbH, Cameron (Singapore) Pte. Ltd., Cameron
(Luxembourg) SARL, and Cameron Canada Corporation (each a "Borrowing Subsidiary"
and collectively, the "Borrowing Subsidiaries"), in connection with the Credit
Agreement dated as of April 14, 2008 (the "Credit Agreement"), among the Parent,
the Borrowing Subsidiaries, the Lenders from time to time party to the Credit
Agreement, The Royal Bank of Scotland plc, The Bank of Toyko-Mitsubishi UFJ,
Ltd., DnB NOR Bank ASA, and Export Development Canada, as Syndication Agents,
and JPMorgan Chase Bank, N.A., as Administrative Agent ("Agent") providing for
extensions of credit to the Parent and the Borrowing Subsidiaries.  Terms
defined in the Credit Agreement, and not otherwise defined in this opinion
letter, have the meanings given them in the Credit Agreement.
 
This opinion is delivered to the addressees hereof upon the express instructions
and request of the Parent pursuant to Section 4.1.1(d) of the Credit Agreement.
 
In rendering the opinion expressed below, I have examined originals, or copies
certified or otherwise identified to my satisfaction, of such corporate records,
agreements, instruments and documents of the Parent and the Borrowing
Subsidiaries, and certificates or other statements of public officials and
corporate officers, and have made such other investigation of fact and law, as I
have deemed necessary in connection with the opinions set forth herein. In my
examination, I have assumed the genuineness of all documents submitted to me as
originals and the conformity to originals of all documents submitted to me as
copies.
 
Based upon the foregoing, and subject to the comments and exceptions hereinafter
set forth, and having regard for such legal considerations I deem relevant, I am
of the opinion that:
 
Section 10. The Parent is a corporation duly incorporated, validly existing and
in good standing under the laws of Delaware.  The Parent is, to the extent
required and appropriate under applicable law, duly qualified, in good standing
and duly authorized to conduct business as a foreign corporation in the
jurisdictions specified in Schedule II hereto.
 
Exhibit A-1 to Credit Agreement
 
-2-
 

 
 

--------------------------------------------------------------------------------

 



 
Section 11. The Parent has all requisite corporate power and authority to
execute, deliver and perform its obligations under each of the Loan Documents,
as defined in the Credit Agreement, to which it is a party, to own its assets
and to carry on its business as presently conducted.
 
Section 12. The execution, delivery and performance of the Parent and each
Borrowing Subsidiary of each of the Loan Documents to which it is a party do not
(a) violate any provision of law, rule or regulation (including, without
limitation, Regulations T, U and X of the Board of Governors of the Federal
Reserve System), or of any order, writ, judgment, decree, determination or
award, which is presently in effect having applicability to such company, (b)
conflict with or result in a breach of, or constitute a default under, the
certificate or articles of incorporation, bylaws or other charter documents of
the Parent or any Borrowing Subsidiary, (c) conflict with or result in a breach
of, or constitute a default under, any material indenture, loan or credit
agreement or other agreement or instrument for borrowed money known to me to
which the Parent or any Borrowing Subsidiary is a party or by which the Parent
or any Borrowing Subsidiary or any of any such company's property is bound, or
(d) result in or require the creation or imposition of any Lien of any nature
(except Liens permitted under the Credit Agreement) upon or with respect to any
of the properties now owned or hereafter acquired by the Parent or any Borrowing
Subsidiary.
 
Section 13. Each of the Loan Documents has been duly authorized, executed and
delivered by the Parent and any Borrowing Subsidiary party thereto.
 
Section 14. No authorization, consent, approval, license, qualification or
formal exemption from or filing, declaration or registration with, any court,
governmental agency or other regulatory authority or any securities exchange is
required in connection with the execution, delivery or performance by the Parent
or any Borrowing Subsidiary of the Loan Documents to which it is a party, except
such as have been previously obtained and remain in full force and effect.
 
Section 15. There is no action, suit, proceeding, governmental investigation or
arbitration pending or, to my knowledge, threatened against the Parent or any
Borrowing Subsidiary or any material property thereof before any court or
arbitrator or any governmental or administrative body, agency or official which
(a) challenges the validity, or seeks to enjoin the performance of, any Loan
Document or (b) could reasonably be expected to have a Material Adverse Effect.
 
Section 16. The Parent is not an "investment company" or a company "controlled"
by an "investment company" within the meaning of the Investment Company Act of
1940, as amended.
 
With respect to the opinion set forth in paragraph 1 above, to the extent
appropriate, I have relied exclusively upon certificates provided to me by the
secretaries of state (or equivalent officials) of the jurisdictions in which the
Parent is incorporated and in which it is qualified to do business.
 
With respect to the opinion set forth in paragraph 3 above, insofar as a review
of the indentures, loan or credit agreements or other agreements or instruments
for borrowed money, I have reviewed only those instruments filed with the
Securities and Exchange Commission as an exhibit to any of the Parent's Form
10-Q, 10-K or 8-K reports or Registration Statements on Form S 4.
 
Exhibit A-1 to Credit Agreement
-3-

 
 

--------------------------------------------------------------------------------

 



 
With respect to the opinion set forth in paragraph 6 above, I have made inquiry
of those attorneys in the legal department of the Parent who are responsible for
managing litigation, have caused a search of the pending litigation to be made
in the District Clerk's office for Harris County, Texas and the Clerk for the
U.S. District Court for the Southern District of Texas, and have relied  on the
Parent's disclosure of legal proceedings in its Form 10-K for the year ended
December 31, 2007.
 
This opinion is limited to the General Corporation Law of the State of Delaware
and the federal laws of the United States of America.
 
This opinion is limited to such laws and facts as they presently exist.  I
assume no obligation to revise or supplement this opinion should the present
General Corporation Law of the State of Delaware or applicable federal laws of
the United States of America be changed by legislative action, judicial decision
or otherwise.
 
This opinion letter is furnished solely for your benefit in connection with the
transactions referred to in the Credit Agreement and may not, without my
permission, be circulated to, or relied upon by, any other Person, except Porter
& Hedges, L.L.P., the Agent, the Lenders, any party that becomes a Participant,
Lender or Agent under the Credit Agreement after the date hereof pursuant to the
terms of the Credit Agreement, and any of their respective auditors, attorneys,
loan participants, and assignees or as required by law or order of a court or
other legal process.
 
Very truly yours,
 
 
William C. Lemmer
 
 
Exhibit A-1 to Credit Agreement
-4-

 
 

--------------------------------------------------------------------------------

 

SCHEDULE I
 
LENDERS
 
JPMorgan Chase Bank, N.A.
JPMorgan Chase Bank, N.A., Toronto Branch
J.P. Morgan Europe Limited
[Lenders]


 


 


 
Exhibit A-1 to Credit Agreement
 
 
-5-
 


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-2
 
FORM OF OUTSIDE COUNSEL OPINION
 
See Attached
 


 


 


 


 


 
Exhibit A-2 to Credit Agreement


 
-1-
 

 
 

--------------------------------------------------------------------------------

 

APRIL 14, 2008
 
JPMorgan Chase Bank, N.A., as Administrative Agent
600 Travis Street, 20th Floor
Houston, Texas 77002


and


Each of the Financial Institutions Identified on Schedule I hereto


and


Cameron International Corporation
1333 West Loop South, Suite 1700
Houston, Texas 77027
Attention:  William C. Lemmer, General Counsel


Ladies and Gentlemen:
 
We have acted as special counsel to Cameron International Corporation (the
"Borrower") and Cameron Limited, Cameron GmbH, Cameron (Singapore) Pte. Ltd.,
Cameron Canada Corporation, and Cameron (Luxembourg) SARL (the "Borrowing
Subsidiaries" and together with the Borrower, the "Loan Parties") in connection
with the Credit Agreement dated as of April 14, 2008 (the "Credit Agreement")
among the Borrower, the Borrowing Subsidiaries, the Lenders from time to time
party to the Credit Agreement, The Royal Bank of Scotland plc, The Bank of
Toyko-Mitsubishi UFJ, Ltd., DnB NOR Bank ASA, and Export Development Canada, as
Syndication Agents, and JPMorgan Chase Bank, N.A., as Administrative Agent
("Agent"), providing for extensions of credit to the Loan Parties.  Terms
defined in the Credit Agreement, and not otherwise defined in this opinion
letter, have the meanings given them in the Credit Agreement.
 
This opinion letter is delivered to the addressees upon the express instruction
and request of the Borrower pursuant to Section 4.1.1(e) of the Credit
Agreement.
 
In rendering the opinions expressed below, we have examined the Credit Agreement
and the Guaranty (collectively, the "Documents"), and originals or conformed
copies of such corporate records, agreements, and instruments of the Loan
Parties, certificates of public officials and of officers of such Persons, and
such other documents and records, and such matters of law, as we have deemed
appropriate.  We have relied upon the opinion, dated the date hereof, of William
C. Lemmer, General Counsel of the Borrower and Corporate Counsel of each
Borrowing Subsidiary, with respect to the organization, existence, good
standing, power and capacity of the Borrower and the Borrowing Subsidiaries.  We
have assumed (i) the genuineness of all signatures of, and the authority of,
persons signing the Documents on behalf of parties thereto other than the Loan
Parties, (ii) the authenticity of all documents submitted to us as originals,
(iii) the conformity to authentic original documents of all documents submitted
to us as certified, conformed, or photostatic copies, (iv) the due
authorization, execution, and delivery of the Documents by the parties thereto
other than the Loan Parties, and (v) that all documents, books and records made
available to us by the Loan Parties are accurate and complete.
 
Exhibit A-2 to Credit Agreement


-2-

 
 

--------------------------------------------------------------------------------

 



 
Based upon the foregoing, we are of the opinion that:
 
The execution, delivery and performance of the Documents to which the Borrower
is a party do not violate any provision of Texas law which is customarily
applicable to the transactions of the type contemplated in the Documents, and
such Documents constitute the legal, valid and binding obligations of the
Borrower enforceable against it in accordance with their respective terms.
 
Section 17. The execution, delivery and performance of the Documents to which
each Borrowing Subsidiary is a party do not violate any provision of Texas law
which is customarily applicable to the transactions of the type contemplated in
the Documents, and such Documents constitute the legal, valid and binding
obligations of such Borrowing Subsidiary enforceable against it in accordance
with their respective terms.
 
Section 18. No authorization, consent, approval, license, qualification or
formal exemption from or filing, declaration or registration with, any court,
governmental agency or other regulatory authority or any securities exchange is
required in connection with the execution, delivery or performance by any Loan
Party of the Documents to which it is a party, except such as have been
previously obtained and remain in full force and effect.
 
The foregoing opinions are subject to the following assumptions, limitations,
and qualifications:
 
(a) The enforceability of the Documents may be subject to: (i) bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or similar laws
affecting the enforcement of creditors' rights generally; (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at law or in equity); and (iii) matters of public policy.  Without
limiting the foregoing, Texas courts or Federal courts applying Texas law may
deny or limit the enforceability of clauses or provisions that purport to: (i)
give the right of specific performance; (ii) limit or expand the rights of
set-off; or (iii) limit jurisdiction of any courts, establish any exclusive
venue or establish evidentiary standards.
 
(b) We express no opinion with respect to (i) the enforceability of provisions
in the Documents relating to delay or omission of enforcement of rights or
remedies, or waivers of defenses, or waivers of benefits of appraisement,
valuation, stay, extension, moratorium, redemption, statutes of limitation, or
other nonwaivable benefits bestowed by operation of law; or (ii) the lawfulness
or enforceability of exculpation clauses, clauses relating to releases of
unmatured claims, clauses purporting to waive unmatured rights, severability
clauses and similar clauses in the Documents.
 
(c) Provisions of the Documents which permit the Agent or the Lenders to take
action or make determinations may be subject to a requirement that such action
be taken or such determinations be made on a reasonable basis and in good faith.
 
Exhibit A-2 to Credit Agreement
 
-3-
 

 
 

--------------------------------------------------------------------------------

 



 
We are admitted to practice in the State of Texas and render no opinion as to
matters involving the laws of any jurisdiction other than the laws of the State
of Texas and applicable federal laws of the United States of America.
 
This opinion is limited to such laws and facts as they presently exist.  We
assume no obligation to revise or supplement this opinion should the present
laws of the State of Texas or applicable federal laws of the United States of
America be changed by legislative action, judicial decision or otherwise.
 
This opinion letter is furnished solely for your benefit in connection with the
transactions referred to in the Credit Agreement and may not, without our
permission, be circulated to, or relied upon by, any other Person, except the
Agent, the Lenders, any party that becomes a Participant, Lender or Agent under
the Credit Agreement after the date hereof pursuant to the terms of the Credit
Agreement, and any of their respective auditors, attorneys, loan participants,
and assignees or as required by law or order of a court or other legal process.
 
Very truly yours,
 
 
PORTER & HEDGES, L.L.P.


 


 
Exhibit A-2 to Credit Agreement


 
-4-
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE I
 
JPMorgan Chase Bank, N.A.
JPMorgan Chase Bank, N.A., Toronto Branch
J.P. Morgan Europe Limited
[Lenders]










Exhibit A-2 to Credit Agreement


-5-



 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF COMPLIANCE CERTIFICATE
 
To:           The Lenders parties to the
Credit Agreement Described Below


This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of April 14, 2008, (as amended, modified, renewed or extended
from time to time, the "Agreement") among Cameron International Corporation (the
"Parent"), Cameron Limited, Cameron GmbH, Cameron (Singapore) Pte. Ltd., Cameron
Canada Corporation, Cameron Lux III SARL, the lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent for the Lenders and as LC
Issuer.  Unless otherwise defined herein, capitalized terms used in this
Compliance Certificate have the meanings ascribed thereto in the Agreement.
 
THE UNDERSIGNED HEREBY CERTIFIES THAT:
 
I am the duly elected ____________________ of the Parent;
 
Section 19. I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Parent and its Subsidiaries during the accounting period
covered by the attached financial statements;
 
Section 20. The examinations described in Section 2 did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default that occurred and is continuing as of the date of
this Certificate, except as set out below; and
 
Section 21. Schedule I attached hereto sets forth financial data and
computations evidencing the Parent's compliance with certain covenants of the
Agreement, all of which data and computations are true, complete and correct.
 
Section 22. With respect to the determination of the interest rates to be paid
for Advances, the LC Fee rates, the Commitment Fee rates, and the usage fee
rates commencing on the fifth day following the delivery hereof, Level [___]
Status (as defined in the Pricing Schedule) exists as of the date hereof.
 
Section 23. Schedule II attached hereto sets forth the various reports and
deliveries which are required at this time under the Credit Agreement and the
other Loan Documents and the status of compliance.
 
Described below are the exceptions, if any, to Section 3 by listing, in detail,
the nature of the condition or event, the period during which it has existed and
the action which any Borrower has taken, is taking, or proposes to take with
respect to each such condition or event:
 


 


 


 
Exhibit B to Credit Agreement


 
-1-
 

 
 

--------------------------------------------------------------------------------

 



 
Section 24. The [quarterly] [annual] financial statements required to be
furnished by Parent under Section 6.1[(a)][(b)] of the Agreement are available
on-line through EDGAR.
 
The foregoing certifications, together with the computations set out in Schedule
I hereto and the financial statements delivered with this Certificate in support
hereof, are made and delivered this  day of ___________ __, 200__.
 


 
Exhibit B to Credit Agreement


-2-

 
 

--------------------------------------------------------------------------------

 

SCHEDULE I
 
TO COMPLIANCE CERTIFICATE
 
Compliance as of __________  ___, 200__ with
 
Provisions of  Sections 6.20 of the Agreement
 


 


 


 


 
Exhibit B to Credit Agreement


-3-

 
 

--------------------------------------------------------------------------------

 

SCHEDULE II
 
TO COMPLIANCE CERTIFICATE
 
Reports and Deliveries Currently Due
 


 


 


 


 


 


 


 
Exhibit B to Credit Agreement


 
-4-
 


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT1
 
This Assignment and Assumption (the "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the "Assignor") and [Insert name of Assignee] (the
"Assignee").  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below  (as amended,
the "Credit Agreement"), receipt of a copy of which is hereby acknowledged by
the Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the "Assigned Interest").  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
 
  1.
Assignor:

 
2.  Assignee:
   

 
[and is an Affiliate/Approved Fund of [identify Lender] 2]

 
3.  Borrower(s):
Cameron International Corporation, and certain Borrowing Subsidiaries

 
4.  Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

 
_______________________
 
2  Select as applicable.
 
Exhibit C to Credit Agreement
-1-

 
 

--------------------------------------------------------------------------------

 



 
5.  Credit Agreement:
The Credit Agreement dated as of April 14, 2008 among Cameron International
Corporation, as Parent, the other Borrowers named therein, the Lenders parties
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
agents parties thereto



6.  Assigned Interest:
 

 
 
Aggregate Amount of
Commitment/Loans
for all Lenders
Amount of
Commitment/Loans
Assigned
Percentage Assigned
of
Commitment/Loans3
Commitment Maturity
Date of Assigned
Commitment/Loans
$
$
%
 
$
$
%
 
$
$
%
         

 
Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information  (which may contain material
non-public information about the Parent and its Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee's compliance procedures and
applicable laws, including Federal and state securities laws.
 
_______________________
 
3  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
 


 


 
Exhibit C to Credit Agreement
 
 
-2-

 
 

--------------------------------------------------------------------------------

 

The terms set forth in this Assignment and Assumption are hereby agreed to:
 
 ASSIGNOR:
 
[NAME OF ASSIGNOR]
 
By:                                                        
Name:                                                  
Title:                                                    
 
                                                                      
ASSIGNEE:
 
[NAME OF ASSIGNEE]
 
By:                                                        
Name:                                                  
Title:                                                    
 
                                                                      
[Consented to and] 4 Accepted:
 
JPMORGAN CHASE BANK, N.A., as Administrative Agent
 
By:                                                        
Name:                                                  
Title:                                                    
 
[Consented to:]
5                                                                 
 
[NAME OF RELEVANT PARTY]
By:                                                        
Name:                                                  
Title:                                                    
 
 
_______________________
 
4  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement..
 
5  To be added only if the consent of the Parent and/or other parties (e.g.
Swing Line Lenders, LC Issures) is required by the terms of the Credit
Agreement.
 


 


 
Exhibit C to Credit Agreement
-3-

 
 

--------------------------------------------------------------------------------

 

ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
Representations and Warranties.
 
1.1           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Parent, any of its Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Parent, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
 
1.2           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 6.1(a) or (b)
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (v) if it is a
Non-U.S. Lender , attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
 
Section 26. Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
 
 
Exhibit C to Credit Agreement
 
-4-
 

 
 

--------------------------------------------------------------------------------

 



 
Section 27. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of Texas.
 


Exhibit C to Credit Agreement
-5-

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
FORM OF LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION
 
To JPMorgan Chase Bank, N.A.,
as Administrative Agent (the "Administrative Agent"), JPMorgan Chase Bank, N.A.,
Toronto Branch, as Canadian Administrative Agent (the "Canadian Administrative
Agent"), and J.P. Morgan Europe Limited, as European Administrative Agent (the
"European Administrative Agent") under the Credit Agreement
Described Below.
 
 
Re:
Credit Agreement dated April 14, 2008 (as the same may be amended or modified,
the "Credit Agreement"), among Cameron International Corporation, Cameron
Limited, Cameron GmbH, Cameron (Singapore) Pte. Ltd., Cameron Canada
Corporation, Cameron Lux III SARL, the Lenders named therein, the LC Issuer, and
the Administrative Agent.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned thereto in the Credit Agreement.

 
Each of the Administrative Agent, the Canadian Administrative Agent, and the
European Administrative Agent is specifically authorized and directed to act
upon the following standing money transfer instructions with respect to the
proceeds of Advances or other extensions of credit from time to time until
receipt by the Administrative Agent, the Canadian Administrative Agent, or the
European Administrative Agent, as applicable, of a specific written revocation
of such instructions by any Borrower, provided that the Administrative Agent,
the Canadian Administrative Agent, and the European Administrative Agent may
otherwise transfer funds as hereafter directed in writing by any Borrower in
accordance with Section 13.1 of the Credit Agreement or based on any telephonic
notice made in accordance with Section 2.14 of the Credit Agreement.
 
Facility Identification
Number(s)                                                                                                                                                                                     
 
Customer/Account
Name                                                                                                                                                                                              
 
Transfer Funds
To                                                                
                                                                                                                                       
 


 
For Account
No.                                                                    
                                                                                                                                       
 
Reference/Attention
To                                                                                                                                                                                                   
 
Authorized Officer (Customer
Representative)                                                                            
Date                                 
                                                                                             








(Please
Print)                                                                                         Signature                                                   
      
 
 
Exhibit D to Credit Agreement
 
-1-

 
 

--------------------------------------------------------------------------------

 



 
Bank Officer
Name                                                                         Date                                                                                                                         




                                                        
(Please
Print)                                                                                 
Signature                                                    
 
 
 
 
(Deliver Completed Form to Credit Support Staff For Immediate Processing)
 


 


 


 


 
Exhibit D to Credit Agreement
 
-2-

 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
FORM OF NOTE
 
[Date]


[Cameron International Corporation, a Delaware corporation] (the "Borrower"),
promises to pay to the order of ____________________________________ (the
"Lender") the aggregate unpaid principal amount of all Loans made by the Lender
to any Borrower pursuant to Article II of the Agreement (as hereinafter
defined), in immediately available funds at the main office of JPMorgan Chase
Bank, N.A. in Chicago, Illinois, as Administrative Agent, together with interest
on the unpaid principal amount hereof at the rates and on the dates set out in
the Agreement.  The Borrower shall pay the principal of and accrued and unpaid
interest on the Loans in full on the Commitment Maturity Date.
 
The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.
 
This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of April 14, 2008 (which, as it may
be amended or modified and in effect from time to time, is herein called the
"Agreement"), among the Borrower, the lenders party thereto, including the
Lender, and JPMorgan Chase Bank, N.A., As Administrative Agent, to which
Agreement reference is hereby made for a statement of the terms and conditions
governing this Note, including the terms and conditions under which this Note
may be prepaid or its maturity date accelerated.  This Note is guaranteed
pursuant to the Guaranty, all as more specifically described in the Agreement,
and reference is made thereto for a statement of the terms and provisions
thereof.  Capitalized terms used herein and not otherwise defined herein are
used with the meanings attributed to them in the Agreement.
 
 [CAMERON INTERNATIONAL CORPORATION]
 
By:
Print Name:
Title:
 
 
 
                                                                      
Exhibit E to Credit Agreement
 
-1-

 
 

--------------------------------------------------------------------------------

 

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
 
Date
Principal Amount of Loan
Maturity of Interest Period
Principal Amount Paid
Unpaid Balance
         





 


 


 


 


 


 
Exhibit E to Credit Agreement
 
-2-

 
 

--------------------------------------------------------------------------------

 

EXHIBIT F
 
FORM OF JOINDER AGREEMENT
 
Reference is made to the Credit Agreement dated as of April 14, 2008 (as
amended, modified, or supplemented from time-to-time, the "Credit Agreement")
among Cameron International Corporation, a Delaware corporation (the "Parent"),
the other borrowers named therein (together with the Parent, the "Borrowers"),
the lenders party thereto (the "Lenders"), and JPMorgan Chase Bank, N.A., as
agent for the Lenders (the "Administrative Agent") and as LC
Issuer.  Capitalized terms used herein but not defined herein shall have the
meanings specified by the Credit Agreement. _________________________, a
____________________ corporation (the "Borrowing Subsidiary"), hereby agrees
with the Administrative Agent, the Lenders and the Borrowers as follows:
 
In accordance with Section 2.24 of the Credit Agreement, the Borrowing
Subsidiary hereby (a) joins the Credit Agreement as a party thereto and shall
have all the rights of a Borrower and assumes all the obligations of a Borrower
under the Credit Agreement and the other Loan Documents to which the other
Borrowing Subsidiaries are a party, (b) agrees to be bound by the provisions of
the Credit Agreement or such other Loan Documents as if the Borrowing Subsidiary
had been an original party to the Credit Agreement or such other Loan Documents,
and (c) confirms that, after joining the Credit Agreement and the other Loan
Documents as set forth above, the representations and warranties set forth in
the Credit Agreement and the other Loan Documents with respect to the Borrowing
Subsidiary are true and correct in all material respects as of the date of this
Joinder Agreement and that no Default or Unmatured Default has occurred and is
continuing.
 
The Borrowing Subsidiary shall cooperate with the Administrative Agent and the
Lenders and execute such further instruments and documents as the Administrative
Agent or the Lenders shall reasonably request to effect, to the reasonable
satisfaction of the Administrative Agent and the Lenders, the purposes of this
Joinder Agreement.
 
THIS WRITTEN AGREEMENT AND THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
IN WITNESS WHEREOF this Joinder Agreement is executed and delivered as of the
___ day of ________, 20__.
 
[BORROWING SUBSIDIARY]
 
 
By:
Print Name:
Title:


 


 
Exhibit F to Credit Agreement
-1-



 
 

--------------------------------------------------------------------------------

 

EXHIBIT G
 
FORM OF GUARANTY
 
[See attached.]
 


 


 


 


 


 


 
Exhibit G to Credit Agreement
 
-2-

 
 

--------------------------------------------------------------------------------

 

GUARANTY
 
This Guaranty is made as of April 14, 2008 ("Guaranty"), by Cameron
International Corporation, a Delaware corporation (the "Guarantor"), in favor of
the Administrative Agent and the Lenders (as hereinafter defined).
 
R E C I T A L S:
 
(b) The Guarantor, Cameron Limited (the "UK Borrower"), Cameron GmbH (the
"German Borrower"), Cameron (Singapore) Pte. Ltd. (the "Singapore Borrower"),
Cameron Canada Corporation (the "Canadian Borrower"), Cameron (Luxembourg) SARL
(the "Luxembourg Borrower"), the financial institutions named therein (the
"Lenders"), The Royal Bank of Scotland plc, The Bank of Toyko-Mitsubishi UFJ,
Ltd., DnB NOR Bank ASA, and Export Development Canada, as Syndication Agents,
and JPMorgan Chase Bank, N.A., as Administrative Agent (the "Administrative
Agent") and as LC Issuer, have entered into a certain Credit Agreement dated as
of the date hereof (as from time to time modified, supplemented or amended, the
"Credit Agreement").  Each capitalized term used but not otherwise defined
herein shall have the meaning ascribed to such term by the Credit Agreement.
 
(c) The Guarantor is the parent of the UK Borrower, the German Borrower, the
Singapore Borrower, the Canadian Borrower, the Luxembourg Borrower, any other
Borrowing Subsidiary, and each Subsidiary at whose request any Facility LC is
issued pursuant to the Credit Agreement, and will receive substantial and direct
benefits from the extensions of credit contemplated by the Credit Agreement and
is entering into this Guaranty to induce the Administrative Agent and the
Lenders to enter into the Credit Agreement and extend credit to the Borrowing
Subsidiaries and such other Subsidiaries thereunder.
 
(d) The execution and delivery of this Guaranty is a condition precedent to the
obligation of the Lenders to extend credit to the Borrowing Subsidiaries
pursuant to the Credit Agreement.
 
NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration and as an inducement to the Lenders to enter into the Credit
Agreement and extend credit to the Borrowing Subsidiaries and the LC Issuers to
issue Facility LC's at the request of Subsidiaries, the Guarantor hereby agrees
as follows:
 
The Guarantor hereby absolutely, irrevocably and unconditionally guarantees
prompt, full and complete payment when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, of (a) the principal of
and interest on the Loans made by the Lenders to, and the Note(s) held by each
Lender of, each Borrowing Subsidiary and (b) all other amounts from time to time
owing to the Lenders or the Administrative Agent by each Borrowing Subsidiary
and each other Subsidiary under the Credit Agreement, the Notes and the other
Loan Documents, including without limitation all "Obligations" (as defined in
the Credit Agreement) of the Borrowing Subsidiaries and the other Subsidiaries
(collectively, the "Guaranteed Debt").  This is a guaranty of payment, not a
guaranty of collection.
 
Section 28. The Guarantor waives notice of the acceptance of this Guaranty and
of the extension or incurrence of the Guaranteed Debt or any part thereof.  The
Guarantor further waives presentment, protest, notice, filing of claims with a
court in the event of receivership, bankruptcy or reorganization of any
Borrowing Subsidiary or any other Subsidiary, demand or action on delinquency in
respect of the Guaranteed Debt or any part thereof, including any right to
require the Administrative Agent or the Lenders to sue any Borrowing Subsidiary
or any other Subsidiary, any other guarantor or any other person obligated with
respect to the Guaranteed Debt or any part thereof, or otherwise to enforce
payment thereof against any collateral securing the Guaranteed Debt or any part
thereof.
 
Exhibit G to Credit Agreement
 
-3-
 

 
 

--------------------------------------------------------------------------------

 



 


 
Section 29. The Guarantor hereby agrees that, to the fullest extent permitted by
law, its obligations hereunder shall be continuing, absolute and unconditional
under any and all circumstances and not subject to any reduction, limitation,
impairment, termination, defense (other than payment in full, subject however to
Section 8 hereof), reduction by setoff or counterclaim, or recoupment whatsoever
(all of which are hereby expressly waived by it to the fullest extent permitted
by law), whether by reason of any claim of any character whatsoever, including,
without limitation, any claim of waiver, release, surrender, alteration or
compromise.  The validity and enforceability of this Guaranty shall not be
impaired or affected by any of the following: (a) any extension, modification or
renewal of, or indulgence with respect to, or substitution for, the Guaranteed
Debt or any part thereof or any agreement relating thereto at any time; (b) any
failure or omission to perfect or maintain any lien on, or preserve rights to,
any security or collateral or to enforce any right, power or remedy with respect
to the Guaranteed Debt or any part thereof or any agreement relating thereto, or
any collateral securing the Guaranteed Debt or any part thereof; (c) any waiver
of any right, power or remedy or of any default with respect to the Guaranteed
Debt or any part thereof or any agreement relating thereto or with respect to
any collateral securing the Guaranteed Debt or any part thereof; (d) any
release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Debt or any part thereof, any other guaranties with respect to the
Guaranteed Debt or any part thereof, or any other obligations of any person
thereof; (e) the enforceability or validity of the Guaranteed Debt or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Guaranteed Debt or any
part thereof; (f) the application of payments received from any source to the
payment of indebtedness other than the Guaranteed Debt, any part thereof or
amounts which are not covered by this Guaranty even though the Lenders might
lawfully have elected to apply such payments to any part or all of the
Guaranteed Debt or to amounts which are not covered by this Guaranty; (g) any
change of ownership of any Borrowing Subsidiary or any other Subsidiary or the
insolvency, bankruptcy or any other change in legal status of any Borrowing
Subsidiary or any other Subsidiary; (h) any change in, or the imposition of, any
law, decree, regulation or other governmental act which does or might impair,
delay or in any way affect the validity, enforceability or the payment when due
of the Guaranteed Debt; (i) the failure of any Borrowing Subsidiary or any other
Subsidiary to maintain in full force, validity or effect or to obtain or renew
when required all governmental and other approvals, licenses or consents
required in connection with the Guaranteed Debt or this Guaranty, or to take any
other action required in connection with the performance of all obligations
pursuant to the Guaranteed Debt or this Guaranty; (j) the existence of any
claim, setoff or other rights which the Guarantor may have at any time against
any Borrowing Subsidiary or any other Subsidiary or any other guarantor in
connection herewith or with any unrelated transaction; (k) the Lenders'
election, in any case or proceeding instituted under Chapter 11 of the United
States Bankruptcy Code, of the application of Section 1111(b)(2) of the United
States Bankruptcy Code; (l) any borrowing, use of cash collateral, or grant of a
security interest by any Borrowing Subsidiary or any other Subsidiary, as debtor
in possession, under Section 363 of the United States Bankruptcy Code; (m) the
disallowance of all or any portion of any of the Lenders' claims for repayment
of the Guaranteed Debt under Section 502 or 506 of the United States Bankruptcy
Code; or (n) any other fact or circumstance which might otherwise constitute
grounds at law or equity for the discharge or release of the Guarantor from its
obligations hereunder, all whether or not the Guarantor shall have had notice or
knowledge of any act or omission referred to in the foregoing clauses (a)
through (n) of this paragraph.  It is agreed that the Guarantor's liability
hereunder is independent of any other guaranties or other obligations at any
time in effect with respect to the Guaranteed Debt or any part thereof and that
the Guarantor's liability hereunder may be enforced regardless of the existence,
validity, enforcement or non-enforcement of any such other guaranties or other
obligations or any provision of any applicable law or regulation purporting to
prohibit payment by any Borrowing Subsidiary or any other Subsidiary of the
Guaranteed Debt in the manner agreed upon among the Administrative Agent, the
Lenders and the Borrowing Subsidiaries or other Subsidiaries as applicable.
 
Exhibit G to Credit Agreement
 
-4-
 

 
 

--------------------------------------------------------------------------------

 



 
Section 30. Credit may be granted or continued from time to time by the Lenders
to any Borrowing Subsidiary or any other Subsidiary without notice to or
authorization from the Guarantor regardless of such Borrowing Subsidiary's or
any other Subsidiary's financial or other condition at the time of any such
grant or continuation.  Neither the Administrative Agent nor any Lender shall
have an obligation to disclose or discuss with the Guarantor its assessment of
the financial condition of any Borrowing Subsidiary or any other Subsidiary.
 
Section 31. Until the payment in full of the Obligations and termination of all
commitments which could give rise to any Obligation, the Guarantor shall have no
right of subrogation with respect to the Guaranteed Debt and hereby waives,
until such payment occurs, any right to enforce any remedy which the
Administrative Agent or the Lenders now have or may hereafter have against any
Borrowing Subsidiary or any other Subsidiary, any endorser or any other
guarantor of all or any part of the Guaranteed Debt, and the Guarantor hereby
waives, until such payment occurs, any benefit of, and any right to participate
in, any security or collateral given to the Administrative Agent or the Lenders
to secure payment of the Guaranteed Debt or any part thereof or any other
liability of any Borrowing Subsidiary or any other Subsidiary to the
Administrative Agent or the Lenders.
 
Section 32. The Guarantor authorizes the Lenders to take any action or exercise
any remedy, in each case, as permitted or available at law or equity, with
respect to any collateral from time to time securing the Guaranteed Debt, which
the Lenders in their sole discretion shall determine, without notice to the
Guarantor.  Notwithstanding any reference herein to any collateral securing any
of the Guaranteed Debt, it is acknowledged that, on the date hereof, neither the
Guarantor nor any of its Subsidiaries has granted, or has any obligation to
grant, any security interest in or other lien on any of its property as security
for the Guaranteed Debt.
 
Section 33. In the event the Lenders in their sole discretion elect to give
notice of any action with respect to any collateral securing the Guaranteed Debt
or any part thereof, 10 days' written notice mailed to the Guarantor by ordinary
mail at the address shown hereon shall be deemed reasonable notice of any
matters contained in such notice.  The Guarantor consents and agrees that
neither the Administrative Agent nor the Lenders shall be under any obligation
to marshal any assets in favor of the Guarantor or against or in payment of any
or all of the Guaranteed Debt.
 
Exhibit G to Credit Agreement
 
-5-
 


 

 
 

--------------------------------------------------------------------------------

 



 
Section 34. In the event that acceleration of the time for payment of any of the
Guaranteed Debt is stayed upon the insolvency, bankruptcy, administration or
reorganization of any Borrowing Subsidiary or any other Subsidiary, or
otherwise, all such amounts shall nonetheless be payable by the Guarantor
forthwith upon demand by the Administrative Agent or the Lenders.  The Guarantor
further agrees that, to the extent that any Borrowing Subsidiary or any other
Subsidiary makes a payment or payments to any of the Lenders on the Guaranteed
Debt, or the Administrative Agent or the Lenders receive any proceeds of
collateral securing the Guaranteed Debt, which payment or receipt of proceeds or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be returned or repaid to such Borrowing
Subsidiary or any other Subsidiary, its estate, trustee, receiver, debtor in
possession or any other party, including, without limitation, the Guarantor,
under any insolvency or bankruptcy law, state, federal, or foreign law, common
law or equitable cause, then to the extent of such payment, return or repayment,
the obligation or part thereof which has been paid, reduced or satisfied by such
amount shall be reinstated and continued in full force and effect as of the date
when such initial payment, reduction or satisfaction occurred.
 
Section 35. No delay on the part of the Administrative Agent or the Lenders in
the exercise of any right, power or remedy shall operate as a waiver thereof,
and no single or partial exercise by the Administrative Agent or the Lenders of
any right, power or remedy shall preclude any further exercise thereof; nor
shall any amendment, supplement, modification or waiver of any of the terms or
provisions of this Guaranty be binding upon the Administrative Agent or the
Lenders, except as expressly set forth in a writing duly signed and delivered on
the Lenders' behalf by the Administrative Agent.  The failure by the
Administrative Agent or the Lenders at any time or times hereafter to require
strict performance by any Borrowing Subsidiary or any other Subsidiary or the
Guarantor of any of the provisions, warranties, terms and conditions contained
in any promissory note, security agreement, agreement, guaranty, instrument or
document now or at any time or times hereafter executed pursuant to the terms
of, or in connection with, the Credit Agreement by any Borrowing Subsidiary or
any other Subsidiary or the Guarantor and delivered to the Administrative Agent
or the Lenders shall not waive, affect or diminish any right of the
Administrative Agent or the Lenders at any time or times hereafter to demand
strict performance thereof, and such right shall not be deemed to have been
waived by any act or knowledge of the Administrative Agent or the Lenders, their
agents, officers or employees, unless such waiver is contained in an instrument
in writing duly signed and delivered on the Lenders' behalf by the
Administrative Agent.  No waiver by the Administrative Agent or the Lenders of
any default shall operate as a waiver of any other default or the same default
on a future occasion, and no action by the Administrative Agent or the Lenders
permitted hereunder shall in any way affect or impair the Administrative Agent's
or the Lenders' rights or powers, or the obligations of the Guarantor under this
Guaranty.  Any determination by a court of competent jurisdiction of the amount
of any Guaranteed Debt owing by the Borrower to the Lenders shall be conclusive
and binding on the Guarantor irrespective of whether the Guarantor was a party
to the suit or action in which such determination was made.
 


 
Exhibit G to Credit Agreement
-6-

 
 

--------------------------------------------------------------------------------

 



 
Section 36. Subject to the provisions of Section 8 hereof, this Guaranty shall
continue in effect until the Credit Agreement has terminated, the Guaranteed
Debt has been paid in full and the other conditions of this Guaranty have been
satisfied.
 
Section 37. In addition to and without limitation of any rights, powers or
remedies of the Administrative Agent or the Lenders under applicable law, any
time after maturity of the Guaranteed Debt, whether by acceleration or
otherwise, the Administrative Agent or the Lenders may, in their sole
discretion, with notice after the fact to the Guarantor and regardless of the
acceptance of any security or collateral for the payment hereof, appropriate and
apply toward the payment of the Guaranteed Debt (a) any indebtedness due or to
become due from any of the Lenders to the Guarantor, and (b) any moneys, credits
or other property belonging to the Guarantor (including all account balances,
whether provisional or final and whether or not collected or available) at any
time held by or coming into the possession of any of the Administrative Agent or
any Lender whether for deposit or otherwise.
 
Section 38. The Guarantor agrees to pay all costs, fees and expenses (including
reasonable attorneys' fees of the Administrative Agent or a Lender) incurred by
the Administrative Agent or any Lender in collecting or enforcing the
obligations of the Guarantor under this Guaranty.
 
Section 39. This Guaranty shall bind the Guarantor and its successors and
assigns and shall inure to the benefit of the Administrative Agent, the Lenders
and their successors and assigns.  All references herein to the Lenders shall
for all purposes also include all Participants, subject to the provisions of
Section 12.1(c) of the Credit Agreement.  All references herein to a Borrowing
Subsidiary or any other Subsidiary shall be deemed to include its respective
successors and assigns including, without limitation, a receiver, trustee or
debtor in possession of or for such Borrowing Subsidiary or any other
Subsidiary.
 
Section 40. THIS GUARANTY SHALL BE CONSTRUED AND THE RIGHTS AND LIABILITIES OF
THE ADMINISTRATIVE AGENT, THE LENDERS AND THE GUARANTOR DETERMINED, IN
ACCORDANCE WITH THE INTERNAL LAWS, WITHOUT REGARD TO CONFLICT OF LAWS
PROVISIONS, OF THE STATE OF TEXAS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE
TO NATIONAL BANKS.  THE GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR TEXAS STATE COURT
SITTING IN HOUSTON, TEXAS, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY, AND HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM.  THE GUARANTOR WAIVES PERSONAL SERVICE OF
ANY AND ALL PROCESS UPON IT, AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE
MADE BY MESSENGER OR BY REGISTERED MAIL DIRECTED TO THE GUARANTOR AT THE ADDRESS
INDICATED IN THE CREDIT AGREEMENT, AND SERVICE SO MADE SHALL BE DEEMED TO BE
COMPLETED THREE DAYS AFTER THE SAME SHALL HAVE BEEN POSTED AS
AFORESAID.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR
THE LENDERS TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR
AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR THE LENDERS TO BRING ANY ACTION
OR PROCEEDING AGAINST THE GUARANTOR OR ITS PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTION.  ANY JUDICIAL PROCEEDING BY THE GUARANTOR AGAINST THE
ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT
OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH THIS GUARANTY SHALL BE BROUGHT ONLY IN A
COURT IN HOUSTON, TEXAS; PROVIDED, THAT SUCH PROCEEDINGS MAY BE BROUGHT IN OTHER
COURTS IF JURISDICTION MAY NOT BE OBTAINED IN A COURT IN HOUSTON, TEXAS.
 
Exhibit G to Credit Agreement
 
-7-
 

 
 

--------------------------------------------------------------------------------

 



 
Section 41. EACH OF THE GUARANTOR AND, BY THEIR ACCEPTANCE HEREOF, THE
ADMINISTRATIVE AGENT AND EACH LENDER, WAIVES TRIAL BY JURY WITH RESPECT TO
DISPUTES ARISING HEREUNDER.
 
Section 42. Wherever possible, each provision of this Guaranty shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Guaranty shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or the
remaining provisions of this Guaranty.
 
Section 43. Except as otherwise expressly provided herein, any notice required
or desired to be served, given or delivered to any party hereto under this
Guaranty shall be in writing by telex, facsimile, U.S. mail or overnight courier
and addressed or delivered to such party at its address set forth in the Credit
Agreement, or to such other address as the Administrative Agent or the Lenders
or the Guarantor designates to the Administrative Agent in writing.  All notices
by United States mail shall be sent certified mail, return receipt
requested.  All notices hereunder shall be effective upon delivery or refusal of
receipt; provided that any notice transmitted by telex or facsimile shall be
deemed given when transmitted (answerback confirmed in the case of telexes).
 
Section 44. As of the date hereof, both the Guaranteed Debt and the obligations
of the Guarantor hereunder are unsecured.  The various references herein to
security or collateral for the Guaranteed Debt and/or such obligations shall not
be deemed to grant any security or collateral to the Administrative Agent or the
Lenders and shall be operative only to the extent that after the date hereof
such security or collateral is granted (it being understood that neither the
Guarantor nor any of the Borrowing Subsidiaries nor any other Subsidiary has any
obligation to grant such security or collateral).
 
Exhibit G to Credit Agreement
 
-8-
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Guarantor has entered into this Guaranty as of the 14th
day of April 2008.
 
 
CAMERON INTERNATIONAL CORPORATION
 
 
By:
Print Name:
Title:
 
 
 
                                                                    
Exhibit G to Credit Agreement
 
 
-9-
 
                                                                      

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
MANDATORY COST FORMULAE
 
1.
The Mandatory Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.

 
2.
On the first day of each Interest Period (or as soon as possible thereafter) the
European Administrative Agent shall calculate, as a percentage rate, a rate (the
"Additional Cost Rate") for each Lender, in accordance with the paragraphs set
out below.  The Mandatory Cost will be calculated by the European Administrative
Agent as a weighted average of the Lenders' Additional Cost Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum.

 
3.
The Additional Cost Rate for any Lender lending from a Lending Installation in a
Participating Member State will be the percentage notified by that Lender to the
European Administrative Agent.  This percentage will be certified by that Lender
in its notice to the European Administrative Agent to be its reasonable
determination of the cost (expressed as a percentage of that Lender's
participation in all Loans made from that Lending Installation) of complying
with the minimum reserve requirements of the European Central Bank in respect of
loans made from that Lending Installation.

 
4.
The Additional Cost Rate for any Lender lending from a Lending Installation in
the United Kingdom will be calculated by the European Administrative Agent as
follows:

 
 
(a)
in relation to a sterling Loan:

 
AB + C(B – D) + E x 0.01
per cent. per annum
100 – (A + C)
   

 
(b)
in relation to a Loan in any currency other than sterling:

 
E x 0.01
per cent. per annum
300
   

Where:
 
 
A
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 
 
B
is the percentage rate of interest (excluding the Applicable Margin and the
Mandatory Cost and, if applicable, the additional rate of interest specified in
Section 2.13 (Rates Applicable After Default)) payable for the relevant Interest
Period on the Loan.

 
Schedule 1 to Credit Agreement
 
-1-

 
 

--------------------------------------------------------------------------------

 





 


 
 
C
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 
 
D
is the percentage rate per annum payable by the Bank of England to the European
Administrative Agent on interest bearing Special Deposits.

 
 
E
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the European Administrative Agent as being the average of the
most recent rates of charge supplied by the Reference Lenders to the European
Administrative Agent pursuant to paragraph 7 below and expressed in pounds per
£1,000,000.

 
5.
For the purposes of this Schedule:

 
 
(a)
"Eligible Liabilities" and "Special Deposits" have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 
 
(b)
"Fees Rules" means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;

 
 
(c)
"Fee Tariffs" means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 
 
(d)
"Tariff Base" has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 
6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05).  A negative result obtained by subtracting D from B shall be
taken as zero.  The resulting figures shall be rounded to four decimal places.

 
7.
If requested by the European Administrative Agent, each Reference Lender shall,
as soon as practicable after publication by the Financial Services Authority,
supply to the European Administrative Agent, the rate of charge payable by that
Reference Lender to the Financial Services Authority pursuant to the Fees Rules
in respect of the relevant financial year of the Financial Services Authority
(calculated for this purpose by that Reference Lender as being the average of
the Fee Tariffs applicable to that Reference Lender for that financial year) and
expressed in pounds per £1,000,000 of the Tariff Base of that Reference Lender.

 
8.
Each Lender shall supply any information required by the European Administrative
Agent for the purpose of calculating its Additional Cost Rate.  In particular,
but without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 
Schedule 1 to Credit Agreement
 
-2-

 
 

--------------------------------------------------------------------------------

 



 
 
(a)
the jurisdiction of its Lending Installation; and

 
 
(b)
any other information that the European Administrative Agent may reasonably
require for such purpose.

 
Each Lender shall promptly notify the European Administrative Agent of any
change to the information provided by it pursuant to this paragraph.
 
9.
The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Reference Lender for the purpose of E above shall be determined
by the European Administrative Agent based upon the information supplied to it
pursuant to paragraphs 7 and 8 above and on the assumption that, unless a Lender
notifies the European Administrative Agent to the contrary, each Lender's
obligations in relation to cash ratio deposits and Special Deposits are the same
as those of a typical bank from its jurisdiction of incorporation with a Lending
Installation in the same jurisdiction as its Lending Installation.

 
10.
The European Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Lender pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.

 
11.
The European Administrative Agent shall distribute the additional amounts
received as a result of the Mandatory Cost to the Lenders on the basis of the
Additional Cost Rate for each Lender based on the information provided by each
Lender and each Reference Lender pursuant to paragraphs 3, 7 and 8 above.

 
12.
Any determination by the European Administrative Agent pursuant to this Schedule
in relation to a formula, the Mandatory Cost, an Additional Cost Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.

 
13.
The European Administrative Agent may from time to time, after consultation with
the Parent and the Lenders, determine and notify to all parties hereto any
amendments which are required to be made to this Schedule in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.

 


 
Schedule 1 to Credit Agreement
 
-3-



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2 – [RESERVED]




 


 


 


 


 


 


 


 


 


 


 
Schedule 2 to Credit Agreement
 
-1-

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3
 
LIENS
 


 
(SEE SECTION 6.15)
 
Liens of the Parent and its Subsidiaries accounted for as capital lease
obligations of Parent or such Subsidiaries.


The Capital Lease balance as of March 31, 2008 is as follows:




Parent
  $ 9,164,488  
Cameron (Singapore) Pte. Ltd.
  $ 12,395  
Cameron Canada Corporation
  $ 2,680,779  
Cameron Italy S.R.L.
Cameron Flow Systems Ltd.
Cameron Technologies U.S. Inc.
  $ 28,459 $ 118,001 $ 225,071            
TOTAL
  $ 12,229,193  





 


 


 
Schedule 3 to Credit Agreement
 
-1-
 


 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4
 
EUROCURRENCY PAYMENT OFFICES OF THE ADMINISTRATIVE AGENT
 
Dollars:
 
JPMORGAN CHASE BANK, N.A.
 
Bank One Plaza
 
Suite  IL1-0010
 
Chicago, Illinois 60670
 
ABA No.:               02100021
 
Account No.:        9008109962C0163
 
                LS2 Incoming Account
 
Reference:             Cameron International Corporation
 
Attn:                      Claudia Kech
 
Canadian Dollars:
 
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH
 
200 Bay Street, Royal Bank Plaza
 
South Tower, Suite 1800
 
Toronto, Ontario M5J 2J2
 
[ABA] No.:                      
 
Account No.:                      
 
Reference:             Cameron International Corporation
 
Attn:                      
 
Other Agreed Currencies:
 
J.P. MORGAN EUROPE LIMITED
 
125 London Wall
 
London, England EC2Y 5AJ
 
[ABA] No.:                      
 
Account No.:                      
 
Reference:                Cameron International Corporation
 
Attn:                      
 


 
Schedule 4 to Credit Agreement
 
-1-
 


 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5
 
EXISTING LETTERS OF CREDIT
 
JPM Lc Ref
Currency
LC Outstanding (USD)
Issue Date
Expiry Date
Beneficiary
TPTS-577436
USD
$6,560,000.00
9/19/2007
12/31/2008
ARABIAN BEMCO INDUSTRIAL AND POWER
TPTS-651404
USD
$5,567,467.05
1/31/2007
8/30/2008
JPMORGAN CHASE BANK, N.A.
TPTS-651608
USD
$5,611,985.60
10/11/2006
9/20/2008
DAEWOO SHIPBUILDING AND MARINE
TPTS-651732
USD
$4,057,800.00
4/19/2007
1/15/2009
JPMORGAN CHASE BANK, N.A.
TPTS-679671
USD
$8,268,599.60
3/21/2006
7/30/2008
DAEWOO SHIPBUILDING AND MARINE
   
$30,065,852.25
     































Schedule 5 to Credit Agreement
 
-1-